APRIL 1983
Commission Decisions
4-28-83
4-29-83

MSHA ex rel Gerald D. Boone v. Rebel Coal Co.
WEVA 80-532-D
MSHA ex rel Stephen Smith et al v. Stafford Construction Co.
WEST 80-71-DM

Pg. 615
Pg. 618

Administrative Law Judge Decisions
4-01-83
4-04-83
4-05-83
4-06-83
4-06-83
4-06-83
4-12-83
4-12-83
4-15-83
4-18-83
4-20-83
4-20-83
4-25-83
4-25-83
4-26-83

FMC Corp~
Jay Montoya v. Valley Camp of Utah, Inc.
N. A. Degerstrom, Inc.
Amax Chemical Corp.
Minerals Exploration Co.
Leo Klimczak v. General Crushed Stone Co.
John H. Middleton
Homestake Mining Co.
Alliance of Pucket Coal Co., Inc.
Carl Amburgey v. Bright Coal Co.
Southern Ohio Coal Co./UMWA (Intervenor)
Black Diamond Coal Mining Co.
Charles F. Lee & Sons, Inc.
Jaqu~ys Mining Corp.
Western Sl9pe Carbon, Inc.

WEST 82-146-RM
WEST 82-41-D
WEST 79-14-M
CENT 82-86-M
WEST 81-189-RM
YORK 82-21-DM
CENT 80-356-M
CENT 80-416-RM
KENT 82-94
KENT 82-:141-D
LAKE 82-93-R
SE 82-48
LAKE 80-378-M
WEST 80-412-M
WEST 81-150-R

Pg. 627
Pg. 630
Pg. 637
Pg. 665
Pg. 669
Pg. 684
Pg. 692
Pg. 698
Pg .. 705
Pg. 712
Pg. 729
Pg. 764
Pg. 785
Pg. 788
Pg. 795

Commission Decisions

APRIL
The following cases were Directed for Review during the month of April:
Secretary of Labor, MSHA v. Consolidation Coal Company, WEVA 82-209-R,
WEVA 82-245; (Judge Broderick, March 3, 1983)
Secretary of Labor, MSHA v. Mid-Continent Resources, Inc., WEST 82-174;
(Judge Morris, February 28, 1983)
Secretary of Labor on behalf of Chester Jenkins v. Hecla-Day Mines, Corp.,
WEST 81-323-DM; (Judge Vail, March 14, 1983)
Secretary of Labor, MSHA v. Freeman United Coal Mining Co., LAKE 82-89;
(Judge Broderick, March 16, 1983)
Review was Denied in the following cases during the month of April:
Secretary of Labor, MSHA v. Southern Ohio Coal Company, LAKE 80-142;
(Judge Kennedy, March 14, 1983)
Secretary of Labor, MSHA v. Plateau Resources, Ltd., WEST 82-114-M;
(Judge Kennedy, March 30, 1983)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 28, 1983
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 80-532-D
on behalf of Gerald D. Boone

v.
REBEL COAL COMPANY
ORDER
On December 6, 1982, the U.S. Court of Appeals for the Fourth
Circuit issued an order granting the Secretary of Labor's petition
for enforcement of a final order of the Conunission. Secretary of
Labor and Gerald Boone v. Rebel Coal Co., NO. 82-1917, 4th Cir. In
its order granting enforcement the Court stated:
The court notes that with respect to back pay
after October 9, 1981, the [Conunission's final]
order prescribes a formula but not a fixed total
amount. In the event that the parties fail to
agree on the proper recovery, their dispute
should be resolved by the Conunission with the
right of judicial review to any party aggrieved
by the Commission's resolution of such dispute.
By letter dated April 7, 1983, counsel for the Secretary of Labor
requested that the Commission reassume jurisdiction over the case
and assign it to an administrative law judge for the purpose of
resolving the back pay issue referred to by the Court. The letter
asserts that "no monies have been paid to Mr. Boone" pursuant to
the Commission's final order, and that no agreement has been reached
with respect to the amount of further back pay owed. The letter
indicates that counsel for the_ operator was mailed a copy of the
request for reassertion of Commission jurisdiction, but no response
from the operator to the request has been received.
In view of the Court's order granting enforcement, the request
by the Secretary, and the fact that no response has been received,

C15

83-4-11

the request to reassume jurisdiction over this matter is granted.
The case is remanded to the administrative law judge who previously
heard this matter for expedited proceedings in compliance with the
Court's order.

G16

Distribution
Robert A. Cohen
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Douglas D. Wilson
Gardner, Moss, Brown & Rocovich
P.O. Box 13606
Roanoke, Virginia 24035
Larry Harless
United Mine Workers of America
P.O. Box 1313
Charleston, West Virginia 25325
Gerald Boone
Robertson Subdivision
Prichard, West Virginia

25555

Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 29, 1983
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. WEST 80-71-DM
WEST 80-155-DM
WEST 80-156-DM
WEST 80-165-DM

EX REL. STEPHEN SMITH,
DONALD HANSEN, THOMAS SHITH
AND PATRICIA ANDERSON

v.
STAFFORD CONSTRUCTION COMPANY
DECISION
These c.onsolidated cases arise under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1976 & Supp. V 1981). Each
case involves an alleged discriminatory discharge by the Stafford Construction Company in violation of section 105(c)(l) of the Mine Act. 1_/

1_/

Section 105(c)(l) provides:

No person shall discharge or in any manner discriminate against or cause to be discharged or cause
discrimination against or otherwise interfere with
the exercise of the statutory rights of any miner,
representative of miners or applicant for employment
in any coal or other mine subject to this Act because
such miner, representative of miners or applicant
for employment has filed or made a complaint under or
related to this Act, including a complaint notifying
the operator or the operator's agent, or the representative of miners at the coal or other mine of
an alleged danger or safety or health violation in a
coal or other mine, or because such miner, representative of miners or applicant for employment is the
subject of medical evaluations and potential transfer
under a standard published pursuant to section 101
or because such miner, representative of miners or
applicant for employment has instituted or caused
to be instituted any proceeding under or related to
this Act or has testified or is about to testify in
any proceeding, or because of the exercise by such
miner, representative of miners or applicant for
employment on behalf of himself or others of any
statutory right afforded by this Act.
30 U.S.C. § 815(c)(l).

618

83-4-12

The administrative law judge held that Stafford Construction had unlawfully discharged Stephen Smith and Thomas Smith in violation of section
105(c)(l), but that it had lawfully discharged Donald Hansen and
Patricia Anderson. l:_/
We granted cross petitions for review filed by the Secretary and
Stafford Construction. 3/ The issue in each of the cases before us
is whether the judge's decision is supported by substantial evidence.
For the reasons set forth below, we conclude that in each case it is
and, accordingly, we affirm the judge's holdings in all three cases.
The Stephen Smith Case (WEST 80-156-DM)
Stephen Smith was employed by Stafford Construction as a D-9 bulldozer operator at the company's Cotter Mill project, where it was
building a retention dam. Smith was hired on July 10, 1978, and he was
discharged on December 20, 1978. His termination slip stated that he
was being discharged as a result of a "reduction in force."
At the hearing, the Secretary alleged that Stephen Smith was
discharged because of his involvement in safety matters at the
project site, including Stafford Construction's belief that he was
informing the Mine Safety and Health Administration ("MSHA") as to
those safety matters. Stafford Construction defended principally
on the ground that Smith was discharged as a result of a reduction
in the company's work force, necessitated by the onset of winter.
The judge rejected Stafford Construction's reduction-in-force defense,
and held that the company violated section 105(c)(l) because it had
discharged Stephen Smith for engaging in "protected activity." 3 FMSHRC
at 2181. The protected activity referred to by the judge was Smith's
involvement at the Cotter Mill project in safety complaints, which
also led Stafford management to believe that he had reported safety
problems to MSHA. 3 FMSHRC at 2179-82.
Based upon our review of the record, we conclude that substantial
evidence supports the judge's holding of discriminatory discharge.
First, it is undisputed that Stephen Smith was active in safety
matters at the Cotter Mill project and that Stafford Construction
was aware of his safety activity. Second, two of Stafford Construction 1 s management officials testified that Smith was discharged
because of his safety activity.
Donald Hansen, the assistant project manager at the time of Smith's
discharge, stated that prior to the discharge he was involved in conversations with other management personnel concerning the reporting of safetyrelated information by company employees to MSHA. Tr. 671. Hansen recalled
a conversation he had on that subject with Harold Stafford, the company
president, and Everett Poynter, the project manager. Hansen testified:
2/

The judge's decision is reported at 3 FMSHRC 2177 (September 1981)

(ALJ).

3/
The Secretary did not, however, seek review of the case involving
Donald Hansen (WEST 80-71-DM).

619

It was shortly after I became assistant project
manager. I·don't remember the exact date but
Harold, myself and Mr. Poynter were having
lunch, at which time, they were discussing
someone within the employment was turning
in complaints to MSHA as well as to the
Operating Engineers Number 9.

*

*

*

*

*

Mr. Stafford told both myself and Mr. Poynter
that if we find out who these individuals were,
that we were to find a reason to terminate them
immediately.
Tr. 671 (emphasis added). Hansen further testified that after Stephen
Smith had been discharged, Poynter informed him, "[T]hat Mr. Smith was
the individual who had been making complaints to MSHA and that Harold
[Stafford] wanted him fired and that is the reason that he was terminated."
Tr. 673 (emphasis added).
Likewise, Patricia Anderson, the company's secretary-bookkeeper at
the Cotter Mill project, testified that prior to Stephen Smith's discharge she had both taken part in, and had overheard, several conversations involving management personnel in which the subject of employee
safety complaints to MSHA was discussed. The first such conversation
occurred approximately one week prior to Smith's discharge and involved
her and Richard Schneider, the company's maintenance superintendent.
Regarding that conversation, Anderson stated, "[Management] had
determined that it was Mr. Smith who was informing MSHA of all the
problems on the job" and "that being involved in informing MSHA of
the accidents and problems that were going on the job, that he
wouldn't be with the company." Tr. 189. Anderson also stated that
Schneider had called Smith "a son-of-bitch and stuff like that" and
that his passing information to MSHA "was costing him his job." Tr.
190, 192.
In addition, Anderson further testified that approximately
one week prior to Smith's discharge she had a similar conversation
with Harold Stafford, president of the company. Anderson stated,
"He said just that Steve Smith was passing information to MSHA, and
that they knew he was the one, and that he would be terminated, that
they didn't tolerate that." Tr. 194. Anderson also credited Mark
Jackson, the second shift foreman, with stating that it was Stephen
Smith who was informing MSHA as to safety matters at the project
site. Tr. 199.
Concerning Stafford Construction's business justification for
the discharge, Anderson testified that the company was not in the
process of a reduction in force at the time that Stephen Smith was
discharged. Anderson, who kept the company's employment records at
the Cotter Mill project, stated that she believed that the company
was operating two shifts per day around that period of time and that
it had also hired new employees. She further testified that there

620

were approximately 160 employees in January of 1979--the same number
as there had been in December of 1978. (Smith was terminated on
December 20, 1978.) Anderson added that both Harold Stafford and
Donald Hansen informed her that the company had intended to work
through the winter. Although the Cotter Mill project was shut down on
January 5, 1979, because of a ground freeze (Tr. 181), Anderson testified that prior to that date there had been no decrease in the hiring
of employees.
The foregoing evidence amply supports the judge's conclusion
that Stephen Smith was fired because of his protected safety
complaints and management's belief that he had reported safety
problems to MSHA. The evidence also supports the judge's rejection of the reduction-in-force defense. Discriminating against
a miner because of safety complaints violates the express prohibitions of section 105(c)(l) of the Mine Act. Even if Stephen Smith's
first complaint to MSHA on December 20, 1978, was made shortly after
the decision to fire him (3 FMSHRC at 2182), discrimination against
a miner based on a mistaken belief that he has engaged in protected
activity also violates section 105(c)(l) of the Act. Moses v. Whitley
Development Corp., 4 FMSHRC 1475, 1480 (August 1982). Accordingly,
we hold that substantial evidence supports the judge's decision that
Stephen Smith was discharged in violation of the Mine Act.
The Thomas Smith Case (WEST 80-165-DM)
Thomas Smith was also employed by Stafford Construction as an
equipment operator at the Cotter Mill project. (He is the brother of
complainant Stephen Smith). Thomas Smith was discharged on January 5,
1979, purportedly for negligently breaking the lift arm on a No. 16
motorgrader. At the hearing, Thomas Smith claimed that the real reason
why he was discharged was because he and his brother, Stephen, had
filed a safety complaint with MSHA on December 20, 1978.
The judge held that.Thomas Smith was unlawfully discharged by
Stafford Construction for filing the safety complaint with MSHA on
December 20, 1978, a protected activity. 3 FMSHRC at 2184, 2187.
The judge rejected, as pretextual, Stafford Construction's defense
that Smith was discharged because he had negligently damaged the
motorgrader. 3 FMSHRC at 2186-87.
We hold that substantial evidence supports the judge's decision
that Thomas Smith was discharged in violation of section 105(c)(l).
The record establishes that Smith was active in safety matters at
the Cotter Mill project. During the months of September, October
and November of 1978, Smith had made four or five oral safety complaints to management personnel. Tr. 746-47. Specifically, he
complained about insufficient lighting on the bulldozer that he
was operating, as well as a short smoke stack that was causing smoke
to blow in his face. Smith also filed, along with his brother, a
written safety complaint with MSHA on December 20, 1978. Thomas
Smith's signature is on the complaint, and it was shown to other
workers at the Cotter Mill project on the morning of December 20.

621

In addition, the record establishes that contrary to the contentions of Stafford Construction, Thomas Smith was instructed by
his supervisor to operate the motorgrader in the area where the
lift arm was broken. Furthermore, Smith had been operating the motorgrader in that area for approximately two hours before the accident
occurred. As found by the judge, Stafford Construction's discharge
of Smith was inconsistent with its past practice of discharging
employees for gross negligence only, which was not the case here.
See 3 FMSHRC at 2185-87. This disparate treatment strongly suggests
that the explanation offered by Stafford Construction for discharging
Smith was a pretext.
Finally, the testimony of Donald Hansen, the assistant project
manager at the time of Smith's discharge, evidences the animus that
Stafford Construction maintained toward employees who engaged in
safety activity at the project site. Hansen testified that Harold
Stafford, the company president, in referring to Thomas Smith stated,
"There is the SOB who is causing us a lot of -- whose brother is
causing us a lot of problems, and if you get a chance, fire him."
Tr. 848. The problems referred to by Harold Stafford were the safety
complaints that were being filed with MSHA.
In sum, the record establishes that Thomas Smith was active in
safety matters and that he had filed a safety complaint with MSHA on
December 20, 1978. It also establishes that Stafford Construction
took a dim view of such safety activity and that the reason offered
by S~afford Construction for Smith's discharge were pretextual.
Accordingly, for the reasons mentioned above, we affirm the judge's
holding that Thomas Smith was unlawfully discharged in violation of
section 105(c)(l).
The Patricia Anderson Case (WEST 80-155-DM)
Patricia Anderson began working for Stafford Construction as a
secretary-bookkeeper at the company's Cotter Mill project in June of
1978. She was discharged in February of 1979. The reason given by
Stafford Construction for her discharge was incompetence.
Anderson maintained that she was discharged because she had
refused to lie to the MSHA representatives who were investigating
Stephen Smith's discrimination complaint. Specifically, Anderson
claimed that she was asked by Harold Stafford to tell the MSHA
investigators that Stephen Smith was discharged as part of a
reduction in force, even though the company records did not reflect
that a reduction in force took place. Anderson was fired two weeks
after she told Harold Stafford that she could not tell MSHA that
the company had undergone a reduction in force.
The judge held that Anderson was lawfully discharged. 3 FMSHRC
at 2198. He stated that Stafford Construction did not interfere with
Anderson's right to provide a statement to MSHA in its investigation

822

of Stephen Smith's complaint and that her discharge was in no way
connected to her statement to Harold Stafford that she could not
tell MSHA that Stephen Smith was terminated as part of a reduction
in force. 3 FMSHRC at 2197. Accordingly, the judge did not reach
the issue of Anderson's competence.
The resolution of this case depends in large measure upon the
testimony of Anderson regarding the events of January 30, 1979.
Two separate meetings were held that evening as Stafford Construction management personnel prepared for interviews to be conducted
the next day by the MSHA representatives investigating Stephen Smith's
discrimination complaint. At the first meeting, Patricia Anderson
and Richard Schneider, the maintenance superintendent, reviewed
employee files and compiled a list as to the dates of employee
terminations and the reasons for their termination.
Anderson was called to a second meeting of Stafford Construction
management personnel that evening. Harold Stafford, the president of
the company, was present at that meeting. Anderson testified that the
purpose of that second meeting was to instruct her as to what to tell
the MSHA investigators the next day. She stated that at the meeting
she was asked to tell MSHA that Stephen Smith was discharged due to a
reduction in force. Anderson testified that she told Harold Stafford
that she couldn't lie -- that she couldn't tell MSHA that there had
been a reduction in force.
She added that Harold Stafford then told
her to say whatever she wanted to MSHA. Tr. 1348-49.
The judge stated that the only testimony regarding the subject
of lying to MSHA was the gratuitous statement of Anderson that she
couldn't lie. 3 FMSHRC at 2197. Moreover, the judge noted that
Anderson admitted that she was not specifically asked to lie by
Harold Stafford (Tr. 1375-76). Id. The judge concluded, therefore,
that Anderson's subsequent discharge was in no way connected to
her statement to Harold Stafford that she would not tell the MSHA
investigators that Stephen Smith was discharged as a result of a
reduction in force.
We agree with the judge's treatment of Anderson's testimony.
Although Anderson may have perceived Harold Stafford's request that
she provide MSHA with a statement that a reduction in force had taken
place as a request that she lie to ·the MSHA investigators, her testi:....
many clearly establishes that such was not in fact the case. Harold
Stafford did not ask Anderson to lie to the MSHA investigators. In
fact, Anderson credits him with telling her to say whatever she wanted
to MSHA. Further, as the judge found, the record does not show that
Harold Stafford's reliance on the reduction-in-force defense was in bad
faith. 3 FMSHRC at 2197. Finally, as the judge also noted, she was
fired nearly two weeks after these meetings, and was not then preparing
to testify, nor had she testified in the case. 3 FMSHRC at 2198.

620

In sum, the record does not support Patricia Anderson's claim
that she was discharged in retaliation for her refusal to lie to
MSHA. The only protected activity that the Secretary argued below,
and the judge considered, was her right to testify truthfully.
Therefore, she failed to establish a prima facie case that her
discharge was, at least partially, motivated by protected activity
on her part. Accordingly, we affirm the judge's holding that Anderson's
discharge did not violate the Mine Act

elson, Commissioner

624

Distribution
Linda Leasure
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Mrs. Harold Stafford
Stafford Construction Co.
P.O. Box 1121
Grand Junction, Colorado 81502
Administrative Law Judge John Morris
Fed. Mine Safety & Health Review Commission
333 West Colfax Avenue, Suite 400
Denver, Colorado 80204

G25

Administrative Law Judge Decsiions

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 119

Contest of Citation

FMC CORPORATION,
Contestant-Respondent

Docket No. WEST 82-146-RM
Citation No. 577552; 3/10/82

v.

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent-Petitioner

Docket No. WEST 82-207-M
A/O No. 48-00152-05501
FMC Mine
DECISION

These matters came on for a hearing on the parties' stipulation of
material facts not in dispute and supplementary testimony. The dispositive
issue is whether the agreed upon facts show that 9.5 pallets of Anfo, a
blasting agent, was in "storage" as that term is used in the mandatory
safety standard set forth in 30 C.F.R. 57.6-5 at the time the challenged
citation was written.
Findings
At approximately 8:05 a.m., Wednesday, March 10, 1982, shortly
after the beginning of the day shift at the FMC Mine, Gary Hornsby, the
foreman in charge of hauling, supervised the unloading of forty-two, 50
pound bags of an explosive, Anfo, in the storage yard of the #3 -shaft.
By happenstance the area in the yard where the Anfo was unloaded to
await further mo~ement underground was within 8 feet of a 500 gallon
portable oil dispensing tank. This tank was, at the time, full of
hydraulic fluid, a combustible. A small amount of the hydraulic fluid
was spilled under the tank.
It was the operator's regular practice to unload Anfo in the yard
of the #3 shaft prior to transporting it to the shaft and dispatch to
the face areas of the mine. Normally the Anfo was moved from the yard
into the underground areas of the mine by 1:00 p.m. of the day it
arrived.
30 C.F.R. 57.6-5 provides in pertinent part that:
Areas surrounding • • • facilities for the storage of
blasting agents shall be kept clear of rubbish, brush,
dry grass, or trees (other than live trees more than
10 feet tall), for a distance of not less than 25 feet
in all directions, and other unnecessary combustible
materials for a distance of not less than 50 feet.

30 C.F.R. 57.6-43 provides:
Vehicles containing explosives of detonators shall
be posted with proper warning signs.
30 C.F.R. 57.6-65 provides:
Vehicles containing detonato.rs or explosives, other
than blasting agents, shall not be left unattended
except in blasting areas where loading or charging
is in progress.
At approximately 9:40 a.m., a Federal Mine Inspector observed the
Anfo sitting in the yard of the #3 shaft next to the tank of hydraulic
fluid. He was immediately concerned that the explosive was located so
near an "unnecessary combustible," the tank of hydraulic fluid.
The inspector immediately called the condition to the attention of
the foreman, Mr. Hornsby, and at 10:15 a.m. wrote a 104(a), S&S citation
that charged a violation of 30 C.F.R. 57.6-5 only. The citation stated:
There were approx. 9-1/2 pallets of ammonium nitrate fuel
oil blasting agent stored in the #3 Shaft storage yard.
These.pallets were about 8 feet from a 500 gal. portable
oil dispensing tank. This tank was checked and found to
be full of hydrolic oil. There was also a small accumulation of oil under this tank. There were no explosive signs
in the area and the blasting agents were not attended. Each
pallet contains 42 bags of blasting agent, each weighing
50 pounds.
The portable oil tank was removed immediately. In addition, guards
were stationed and the Anfo posted with "Danger Explosives" signs.
Thus, the condition was abated within an hour and a half after the Anfo
was unloaded in the yard.
Conclusions
The operator contends the area identified in the citation was not
a "facility for storing blasting agents" within the meaning of the
standard because the Anfo was in transit for use in the underground
areas of the mine. The S~cretary, on the other hand, claims that the
fact that the Anfo was unloaded in the storage yard awaiting further
movement to the underground face areas and that it was the regular
practice of the operator to handle the Anf o in this manner for periods
up to five or six hours created a hazard against which the standard was
directed, namely, the occasion for the placement of explosives in close
proximity to unnecessary combustibles.

623

Both parties seek to make a fortress of the dictionary. Words, of
course, are but the skin of living thoughts and must be assigned meanings
in the real world consonant with the physical context fairly envisioned
at the time of their utterance. There is no dispute about the fact that
the yard of the #3 Shaft was a "facility" or that it was used as a
holding area for materials intended for use in the underground parts of
the mine. All storage connotes a temporary placement awaiting further
movement or transport to the place of ultimate rest or use.
It is true, as the operator points out, that the impermissible
storage here was relatively brief. But the point is that even during
that brief period, an hour and a half, the Anfo was within an impermissible proximity to the combustible hydraulic fluid. I find, therefore, that for that period of time the Anfo was in impermissible storage
within the meaning of the standard cited and that the violation charged
did, in fact, occur.
I further find that the additional conditions cited, namely, the
absence of a guard or danger signs were not a violation of the 30 C.F.R.
57.6-43 or 57.6-65 inasmuch as the explosives were not on a vehicle.
Order
Accordingly, it is ORDERED that (1) the validity of the citation
be, and hereby is, AFFIRMED; and (2) that in accordance with the parties'
stipulation the amount of the penalty warranted is $119.00. It is
FURTHER ORDERED that the operator pay the penalty assessed on or before
Friday, April 15, 1983 and that subject to payment the captioned matters
be DISMISSED.

Administrative Law Judge
Distribution:
Robert Lesnick, Esq., Office of the Solicitor, U.S. Department of
Labor, 1585 Federal Bldg., 1961 Stout St., Denver, CO 80294
(Certified Mail)
James Holtkamp, Esq., Vancott, Bagley, Cornwall & McCarthy, 50 South
Main Street, Suite 1600, Salt Lake City, UT 84144 (Certified
Mail)

623

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAY MONTOYA,

APR

4 1983

COMPLAINT OF DISCHARGE,
DISCRIMINATION, OR
INTERFERENCE

Complainant

v.
VALLEY CAMP OF UTAH, INC.,
Respondent

Docket No. WEST 82-41-D
DENV CD 81-21
Belina No. 2 Mine
DECISION

Appearances:

John L. Lewis, Esq. and Thomas Cerruti, Esq., Jones,
Waldo, Holbrook & McDonough, Salt Lake City, Utah, for
Complainant;
John A. Snow, Esq., Van Cott, Bagley, Cornwall & McCarthy, Salt Lake City, Utah, for Respondent.

Before:

Judge Melick

This case is before me upon the complaint of Jay Montoya under section 105(c)(3) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801, et seq., the "Act," alleging that Valley Camp of Utah,
Inc., (Valley Camp), unlawfully issued .a written reprimand to h_im on
February 13, 1981, contrary to section lOS(c)(l) of the Act. 'l.I Mr.
Montoya further alleges that because Valley Camp refused to withdraw the
alleged unlawful reprimand, he was compelleg to resign under protest

1./

Section lOS(c)(l) provides in part as follows:
No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination
against or otherwise interfere with the exerd.se of the
statutory rights of any miner * * * in any coal * * * mine
subject to this Act because such miner * * * has filed or
made a complaint under or related to this Act, including a
complaint notifying the operator or the operator's agent,
or the representative of the miners of the coal * * *mine of
an alleged danger or safety or health violation in the coal
* * * mine * * * or because of the exercise by such miner
* * * on behalf of himself or others of any statutory right
afforded by this Act.

630

2

on June 10, 1981. He claims that his resignation and his refusal to return to work were the result of fears for his safety and fears of future
harassment through contrived infractions that would be used to set up a
discharge "for cause". He argues, accordingly, that his resignation was
a constructive discharge caused by the unlawful reprimand and cites supportive decisions under the National Labor Relations Act. 2/ Evidentiary hearings were held on Mr. Montoya's complaint on December 15 and 16,
1982, in Salt Lake City, Utah.
Motion to Dismiss
Valley Camp argues as a preliminary matter that the Complainant had
failed to meet the time deadlines set forth in sections 105(c)(2) and
105(c)(3) of the Act. Under section 105(c)(2), if the miner believes
that he has been unlawfully discharged, interfered with, or otherwise
discriminated against, he may, within 60 days after the alleged violation occurs, file a complaint with the Secretary of Labor asserting
such unlawful acts. The relevant legislative history provides in part
as follows:
While this time-limit is necessary to avoid stale claims
being brought, it should not be construed strictly when the
filing of a complaint is delayed under justifiable circumstances. Circumstances which could warrant the extension of
the time-limit would include a case where the miner within the
60-day period brings the complaint to the attention of another
agency or to his employer, or the miner fails to meet the timelimit because he is misled as to or misunderstands his rights
under the Act.
S. Rep. 95-181, 95th Cong., 1st session, 36th (1977), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 9th Congress, 2nd session, Legislative History of the Federal Mine Safety and
Health Act of 1977, at 624 (1978), ("Legis. Hist."). See Herman v.
Imco Services, 4 FMSHRC 2135 (1982). Prejudice to the operator caused
by the delay is also a factor to be considered. Herman, supra.
The specific issue to be decided, then, is whether appropriate circumstances exist in this case that would justify an extension of the
filing deadline set forth in section 105(c)(2) and whether the operator
has been prejudiced by the delay. The operator as the moving party and
]:_/ NLRB v. Waples-Platter Co., 140 F. 2d 228 (5th Cir. 1944); Caroll
Egg Co., Inc. and Amalgamated Meat Cutters and Butcher Workmen of North
America, 130 NLRB 100 (1961), Cavalier Olds., Inc. and Professional
Automobile Association, 172 NLRB 96 (1968), and M.R. Products, Inc. and
International Union, United Automobile, Aerospace and Agricultural
Implement Workers of America, 179 NLRB 17 (1969).

G31

3

proponent of the statutory limitation period carries the burden of
establishing that the Complainant is barred by those provisions. 5
U.S.C. § 556(d); Raymond v. Eli Lilly & Co., 412 F. Supp• 1392, at 1401
(DCNH, 1976).
In this case, it is undisputed that the initial act of alleged discrimination occurred on February 13, 1981, when Mr. Montoya was issued
the written reprimand at bar (Ex. 0-3). Moreover, it is clear that Mr.
Montoya did not file his formal complaint of discrimination with the
Federal Mine Safety and Health Administration until August 19, 1981,
·more than 6 months later. (Ex. C-9); The record in this case also
shows, however, that as early as March 12, 1981, Montoya brought his
complaint to the attention of his employer (Ex. C-10). In a letter of
·that date received by the employer shortly thereafter, Montoya asserted
the allegations now raised with sufficient clarity so as to have placed
Valley Camp on notice of the complaint herein.
Mr. Montoya testified that in composing this letter, he relied upon
a copy of regulations received when he first worked for Valley Camp and
which set forth procedures for filing complaints of discrimination (Ex.
C-12). While the particular regulations relied upon concern discrimination complaints under the Surface Mining and Reclamation Act, the
testimony of the Complainant is credible at least to the extent that it
demonstrates reasonable good faith efforts to promptly assert his rights
within his limited knowledge and capacities. It is also apparent that
Mr. Montoya did file a complaint with the Federal Mine Safety and Health
Administration promptly upon learning that that was the proper agency
with which to file. Within this framework and in the absence of evidence of prejudice to the operator caused by the filing delay, I find
that extension of the time limit set forth in section 105(c)(2)" is
warranted. Mr. Montoya's complaint filed August 19, 1981, is accordingly deemed to have been timely filed.
Under section 105(c)(3) of the Act, the miner has the right, within
thirty days of notice of the Secretary's determination that the Act has
not been violated, to file an action in his own behalf before the Commission. In this case, the Secretary notified Mr. Montoya of its determination by letter dated October 19, 1981 (apparently received by the
Complainant on November 3, 1981), and Mr. Montoya filed his request for
review by the Commission on November 17, 1981. I find therefore that
Mr. Montoya has, in fact, complied with the filing requirements under
this section of the Act. For the above reasons, the operator's Motion
to Dismiss is denied.
The Merits
In order to establish a prima facie violation of section 105(c)(l)
of the Act, the Complainant must prove by a preponderance of the evidence that he has engaged in an activity protected by that section and

632

4
that he has suffered discrimination, interference, or discharge, which
was motivated in any part by that protected activity. Secretary, ex
rel. David Pasula v. Consolidation Coal Co., 2 FMSHRC 2786 (1980),
reversed on other grounds, sub nom, Consolidation Coal Co. v. Secretary,
663 F. 2d 1211 (3rd Cir. 1981).
In this case, there is no dispute that Mr. Montoya had engaged in
protected activities. On February 9, 1981, Montoya was on the 4 p.m. to
midnight shift working as a miner operator at the face of the·No. 2
entry of the first east mains section. · The miner helper had previously
warned Montoya of "bad" roof in that entry and Montoya had, in turn,
complained about this to his foreman, Roy Tellerico. Although Tellerico
did not agree that the roof was bad, he apparently agreed nevertheless
to insert "I" beams to buttress the roof to satisfy Montoya. With the
understanding that "I" beams would later be inserted, Montoya finished
cutting the face that day. He was apparently injured the next day for
reasons unrelated to the roof condition and was unable to return to work
until February 13.
The "I" beams were still not in place when Montoya arrived at the
No. 2 entry on February 13. Someone in the section again warned Montoya
about the "bad" roof and Montoya claims that he tested the roof near the
face himself by "thumping" it. It sounded hollow and debris sifted from
the roof. Foreman Tellerico again disagreed with Montoya about the
safety of the roof. Montoya consulted the Mine Safety Committeeman
Clarence Denny. Denny also thought the roof was dangerous and told
Montoya that if he refused to work under it, "he would back him on it."
Denny could see that the roof was separating from the ribs and the roof
sounded hollow, indicating to him a dangerous separation. Denny agreed
that they indeed needed cross bars for additional roof support._
Cameron Montgomery also saw the roof conditions in the No. 2 entry
at that time. According to Montgomery, thr~e other miners also agreed
with him that it was "bad top". Another union safety committeeman,
Joseph Haycock, shift foreman Joe Tiller, and foreman Joe Tellerico
later tested the roof and concluded it was safe. Valley Camp does not,
however, dispute that the circumstances in this case were sufficient to
show that Complainant's work refusal was based upon a good faith, reasonable belief that the roof condition was hazardous and that his work
refusal therefore constituted a protected activity within the scope of
section lOS(c)(l). See Robinette v. United Castle Coal Co., 3 FMSHRC
1803 (1981). Valley Camp also acknowledges that the Complainant's
report of unsafe working conditions constituted a protected safety
complaint within the scope of that section.
The second element of a prima facie case is a showing that the
adverse action (here, the issuance of a written reprimand and the alleged constructive discharge) was motivated in any part by the protected
activity. In support of his position that Valley Camp was unlawfully
motivated by his protected activity, Montoya alleges that management

633

5

had knowledge of his .protected activity, that management showed hostility towards that protected activity, that there was a close proximity in time between the protected activity and the adverse action, and
that the adverse action was disproportionate to the violation alleged in
the reprimand.
The evidence shows that when the Complainant refused to work under
the roof at the No. 2 face, Shift Foreman George Tiller directed him and
another miner, Cameron Montgomery, to perform alternate work. Ten or
fifteen minutes later, Tellerico told Montoya to tram the continuous
miner to the No. 4 entry. Tiller and Tellerico walked about 30 feet
ahead of the miner as it was trammed. Montoya testified that as he
turned into the No. 4 entry, he asked Tellerico to check for gas and
thought Tellerico agreed to do so. 3/ With this alleged understanding,
the Complainant trammed the miner i-;;-to the last open crosscut. George
Tiller, who was not a party to the alleged "understanding", saw the
miner pass the last open crosscut without the necessary gas check and
ordered the Complainant to turn off the miner. He threatened to issue a
written reprimand for his failure to check for methane. A heated exchange ensued, ending only when the Complainant insisted on leaving the
mine, claiming that he was suffering from a previously fractured thumb
and a cold.
Shift Foreman Tiller subsequently issued a written reprimand to
Montoya for passing the last open crosscut without performing. the required methane test.· According to the uncontradicted evidence, it was
not out of the ordinary to have done so, and, indeed, Tiller had given a
written reprimand to his own brother-in-law not long before the incident
herein for the same type of violation. Moreover, during that same year,
he had issued some ten to twelve oral reprimands and three written
reprimands. Virgil Lam, Mine Superintendent, testified without contradiction that he, too, had on past occasions issued reprimands for miners
failing to make methane gas checks.
On the next work day, February 16, 1981, the Complainant filed a
grievance over the threatened reprimand with Grant Howell, the Chairman
of the mine committee. A meeting was held on the Complainant's grievance a short while later. Present were the Complainant, General Mine
Foreman Virgil Lam, Shift Foreman George Tiller, President of the union
local, John Herinson, and the two mine safety committee chairmen, Haycock and Denny. According to Howell, Montoya initially claimed that he
had not trammed the miner beyond the last open crosscut but finally
admitted that he indeed committed the violation and deserved a reprimand. The grievance was dismissed and no appeal was taken.
3/
Tellerico testified that Montoya did indeed ask him to perform the
methane test, but he told Montoya to do it himself. Particularly in
light of the credible testimony (discussed infra) that Montoya had
admitt€d at his grievance meeting that he in fact did tram the miner
beyond the last open crosscut without the required tests, I cannot
believe his contrary testimony at this hearing.

6

John Herinson, the local union president, recalled, based on notes
taken at the meeting, that Montoya at first .insisted that he had not
passed the last open crosscut but, after looking at the mine map, admitted the violation and agreed that he deserved a reprimand. Herinson
also thought the reprimand was appropriate because the violation endangered the safety of all miners. Particularly because of Herinson's
position as union president and the fact that he availed himself of
notes taken at the grievance meeting, I accord his testimony great
weight.
Evidence that Complainant's work refusal and safety complaints were
made in the presence of Shift Foreman George Tiller, that Mr. Tiller was
admittedly "irritated" and "angered" by the fact that miners were idled
as a result of this work refusal and the brief time lapse between the
work refusal/safety complaint and the events triggering the reprimand is
indeed suggestive that the reprimand may have been issued at least in
part because of the protected activities. From this evidence, it could
be inferred that the reprimand to Mr. Montoya was at least partially
motivated by his protected activities.
Even assuming, however, that Montoya had therefore established a
prima facie case under Pasula, that would not be the end of the mat_ter.
The Commission also stated in Fasula that the employer may affirmatively
defend against such a case by proving by a preponderance of all the
evidence that, although part of its motivation was unlawful, (1) it was
also motivate.a by the miner's unprotected activities, and (2) it would
have taken adverse action against the miner in any event for the unprotected activities alone. 2 FMSHRC at 2799-2800.
I have already found that the credible evidence supports the conclusion that Mr. Montoya did in fact tram the miner past the last open
crosscut without performing the necessary methane tests (fn. 3 supra.).
Based on the credible testimony of Union President Herinson, I also find
that this constituted a serious violation, endangering the safety of all
the miners. Finally, based on the undisputed testimony of Shift Foreman
George Tiller and Mine Superintendent Virgil Lam, I conclude that the
issuance of a written reprimand under these circumstances was not out of
the ordinary and clearly not disproportionate or discriminatory. Both
of these officials had previously issued reprimands to miners for failing to make methane gas checks and indeed Tiller had given his own
brother-in-law a written reprimand for just such a violation only a
short time before Montoya's.
In conclusion, I find that even assuming Valley Camp's agent,
George Tiller, had a "mixed motivation" in issuing a written reprimand
against Mr. Montoya, there were credible "business justifications" for

635

7

the reprimand exclusive of any protected activities and I find that he
would have issued that reprimand in any event for Mr. Montoya's unprotected activities alone. Pasula, supra. Since the reprimand itself was
not unlawful, Mr. Montoya's resignation or "const uctive discharge"
because of that reprimand was likewise not unlaw 1. Accordingly, the
Complaint herein is denied and this case is dism sed.

Gar

Distribution:

By certified mail.

John L. Lewis, Esq. and Thomas Cerruti, Esq., Jones, Waldo, Holbrook &
McDonough, 800 Walker Building, Salt Lake City, UT 84111
John A. Snow, Esq., Van Cott, Bagley, Cornwall & McCarthy, 50 South
Main, Suite 1600, Salt Lake City, UT 84144

636

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Petitioner,
v.
N. A. DEGERSTROM, INCORPORATED,
Respondent.

)
)
)
)
)
)
)
)
)
)
)
)
)

APR

5 lsti

CIVIL PENALTY PROCEEDINGS
DOCKET NO. WEST 79-14-M
WEST 79-331-M
WEST 79-362-M
WEST 79-363-M

Appearances:
Ernest Scott, Jr., Esq., Office of Daniel W. Teehan
Regional Solicitor, United States Department of Labor
Seattle, Washington 98174
For the Petitioner
James A. Fish, Esq.
Winston and Cashatt
Spokane, Washington 99201
For the Respondent
Before: Judge John J. Morris
DECISION
The Secretary of Labor, on behalf of the Mine Safety and Health
Administration, (MSHA), charges respondent, N.A. Degerstrom, Incorporated,
(Degerstrom), with violating safety and health regulations promulgated
under the Federal Mine Safety and Health Act, 30 U.S.C. 801 ~~·
After notice to the parties a hearing was held in Spokane, Washington
on January 30, 1980. At the conclusion of the hearing the Secretary moved
for a continuance in order to conduct a feasiblity study of respondent's
equipment involved in the citations. Respondent consented to the motion
and the hearing was adjourned (Tr. 134, 135, 215, 216). On September 23,
1981, the hearing was resumed and concluded.
··
The parties filed post trial briefs.
Issues
The principal issues involve the construction of the noise exposure
regulation. Such issues may be resolved by several cases now pending on
review before the Commission. These include: Callahan Industries, Inc.,
York 79-99-M and Todilto Exploration Co., CENT 79-91-RM.

Surmnary of the Decision
-~

Three of these four consolidated cases involve alleged violations of
excessive noise standard. The principal fact issues are in WEST
79-362-M. Accordingly, that case will be initially reviewed.

~he

The succeeding noise case, WEST 79-14-M, is relatively less complex.
WEST 79-331-M ultimately was settled at the second hearing •.
The fourth case, WEST 79-363-M, involves two alleged violations of the
fire extinguisher regulation.
The resolution of the several credibility issues in the cases is
apparent in the context of the decision.
Stipulation in all Cases
The parties stipulated as follows: respondent, a corporation, operated
State Pit G-T-175, Theatre Pit, and State Pit PWS-48 as an operator.
Further, the operation of these pits involves materials, products, or goods
brought to respondent from points outside of the State of Washington.
In addition the parties agreed that dosimeters used by the MSRA
inspectors were properly calibrated and when operated properly they give
accurate readings of noise levels.
Further, respondent's income averaged seven or eight million dollars a
year for the four years before the hearing; further, respondent has
employed, on the average, 120 employees (Tr. 6-7).
If respondent pays the proposed penalties it will not have the effect
of putting the company out of business (Tr. 8).
Respondent has shown good faith by doing what it could do to achieve
compliance by the proposed abatement date (Tr. 8).
WEST 79-362-M
In this case the Secretary issued his citations numbered 346416,
346417, and 346418 under Section 104(a) of the Act. He alleges Degerstrom
violated 30 C.F.R. 56.5-50(b), in that it permitted its Terex bulldozer
operator, its primary crusher operator, and its plant oiler to be exposed
to excessive concentrations of noise.
The cited section, in Title 30, Code of Federal Regulations, Section
56.5-50 provides as follows:
56.5-50 Mandatory. (a) No employee shall be permitted an
exposure to noise in excess of that specified in the table

below.· Noise level measurements shall be made using a sound
level meter meeting specifications for type 2 meters contained
in American National Standards Institute (ANSI) Standard Sl.41971, "General Purpose Sound Level Meters," approved April 27,
1971, which is hereby incorporated by reference and made a
part hereof, or by a dosimeter with similar accuracy. This
publication may be obtained from the American National
Standards Institute, Inc., 1430 Broadway, New York, New York
10018, or may be examined in any Metal and Nonmetal Mine
Safety and Health District or Subdistrict Office of the Mine
Safety and Health Administration.
PERMISSIBLE NOISE EXPOSURES
Duration per day hours of exposure

Sound level dBA,
slow response
90
92
95
97
100

8 ............................ .
6 ............................ .
4 ............................ .
3 ............•............•...

2 ............................ .
1 I I 2 ........................ .
1 •.•....•...............•.....
1I2 .......................... .
1/4 or less •••••••••••••••••••

102

105
110
115

No exposure shall exceed 115 dBA. Impact or impulsive noises
shall not exceed 140 dB, peak sound pressure level.
NOTE: When the daily noise exposure is composed of two or more
periods of noise exposure at different levels, their combined
effect shall be considered rather than the in·dividual effect of
each.
If the sum
(Cl/Tl)+(C2/T2)+ ••• (Cn/Tn)
exceeds unity, then the mixed exposure shall be considered to
exceed the permissible exposure. C indicates the total time of
0
exposure at a specified noise level, and T indicates the
total time of exposure permitted at that l~vel, Interpolation
between tabulated values may be determined by the following
formula:
Log T=6.322 - 0.0602 SL
Where T is the time in hours and SL is the sound level in dBA.

639

(b) When employees' exposure exceeds that listed in the above
table, feasible administrative or engineering controls shall be
utilized. If such controls fail to reduce exposure to within
permissible levels, personal protection equipment shall be provided and used to reduce sound levels to within the levels of
the table.
Petitioner's Evidence
Citation 346416
Terex Bulldozer Operator
On July 13, 1978 Elvin Fischer, an MSHA inspector experienced in
mining, inspected Degerstrom at State Pit PSW 48. This was a small normal
crusher operation employing 23 men working two shifts. He conducted his
noise test by placing a DuPont dosimeter on the operator of the Terex
bulldozer for eight hours and twenty minutes (Tr. 59-63, 76). The diesel
dozer, the second largest available, is similar to the Caterpillar D-8
bulldozer (Tr. 62, 63). The principal noise sources on the Terex are:
The engines, the tracks, the transmissions, and the transfer case (Tr. 63).
At the time of the inspection the dozer was backing downhill into a pit,
picking up material, and then pushing it uphill into the hoppe~ (Tr. 63).
The calibrations of the dosimeter are checked periodically at the MSHA
Lab. Driscoll (superintendent) was present when the inspector removed the
readout from the dosimeter. The readout, which is in digital form, indicated the noise exposure was 1152 percent of the permissible limits.
This exposure translates to 108 dBA (Tr. 64). According to MSHA's
regulation the permissible limit here would be 90 dBA (Tr. 64). Only the
dozer operator was in the immediate vicinity. The MSHA inspector didn't
see any administrative or engineering controls being used (Tr. 65).
The inspector also accompanied the dozer operator on several round
trips and took readings with a sound level meter. Such a device gives an
instant reading in dBA rather than measuring in percentages of exposure.
The inspector during the trips with the dozer operator held the sound level
meter near the operator's ear (Tr. 58-60, 68, 69). Both the sound level
meter and the dosimeter meet the specifications required by 30 C.F.R.
56.5-50 (Tr. 71).
On the Terex dozer Inspector Fischer expected to see some acoustical
equipment or sound barriers around the operator. But he couldn't say what
the effect of controls would be unless he measured the noise level with a
dosimeter (Tr. 77-78).
Citation 346417
Primary Crusher Operator
The inspector placed the dosimeter on the crusher operator. At the
time of the inspection large rocks one and a half to two feet in diameter

640

were being crushed (Tr. 66, 67). The noise exposure readout was 478
pe:-cent. This ·translates to 101 dBA. The crusher operator was tested for
8 hours and 25 minutes (Tr. 69, 92). The maximum exposure listed in the
regulation is 90 dBA (Tr. 69-70). The crusher operator could not retreat
into a booth or enclosure (Tr. 70).
Citation 346418
Plant Oiler
The plant oiler for Degerstrom also serves as the cleanup man. He
removes the spillage from the conveyor belts. He oils and greases the
machinery during '"down time" (Tr. 72).
The dosimeter indicated the oiler was exposed at 313 percent of the
permissible noise limit. This exposure translates to 98 dBA. The testing
equipment was on the oiler for eight hours and ten minutes. Under the
regulation 90 dBA is a permissible limit (Tr. 72, 73).
At the closing conference Hubner, the company engineer, indicated to
the inspector that he was aware of the overexposure to the noise (Tr.
73-74). But he thought that the use of personal protective equipment was
adequate (Tr. 74). No one indicated administrative or engineering controls
were being used (Tr. 74).
All of the workers tested by Inspector Fischer were wearing personal
protective equipment consisting of ear muffs or ear plugs (Tr. 80).
Witness Fisher writes a citation if there is exposure over the TLV
[threshold limit value] (Tr. 86).
MSHA'S Evidence Concerning Feasibility
MSHA's health specialist Kenneth High testified that noise reduction
controls for the bulldozer include: an improved muffler, extending the
exhaust pipe, lining the ROPS and treating the firewall with acoustical
material. In addition, a windshield or sound barrier around the operator
could reduce the noise level, as could floor mats extended over the fenders
(Tr. 108-109). Portable sound barriers are commercially available (Tr.
109). It would probably cost $700 to $2,500 to install partial barriers.
A D-10 cab costs $5,000 to $27,000 (Tr. 110). A cab will have the effect
of reducing the noise level to within permissible limits, and it will also
attenuate the dust (Tr. 111). In High's opinion 75 percent of all dozers
can reach compliance (Tr. 111).
Reductions of 5 to 14 dBA and 8 to 12 dBA can be accomplished by
installing various engineering controls on dozers. The net reduction

641

depends on many factors, including the workmanship of the installation (Tr.
130-132). The cost of dozer modifications in some instances runs as low as
$700 to $1,400. However, Inspector High could not state if his suggestions
would bring the dozers into compliance. He would have to verify the
results (Tr. 133).
In the opinion of witness Fischer his recommended treatment of the
engine transmission would cost $180 to $200 (Tr. 271). He also states that
the extension of the muffler, the changes to the engine transmission and
the recommended change in the cooling fan would not bring the dozer within
permissible limits (Tr. 271, 272). On dozers MSHA gets an average reduction of around 4 decibels, plus or minus one decibel (Tr. 272). It is
feasible if such a reduction can be attained even though the changes do not
bring the equipment within the 90 dBA range for eight hours (Tr. 272).
On June 10-12, 1980, John Rabius, an MSHA industrial hygienist
experienced in his field, conducted a noise survey at the Degerstrom site
(Tr. 232-235, 237). If MSHA has the materials available and the company
has the time and the equipment MSHA will work on the noise sources to
devise controls (Tr. 236).
In witness Rabius's opinion an expenditure of $1,000 could reduce a
bulldozer noise level four or five decibels (Tr. 273-274). During
tramming, the normal operating mode of the dozer, witness Rabius believed
they could obtain a four or five decibel reduction (Tr. 277). MSHA didn't
test any of its controls here. But MSHA offered to do so and Degerstrom
seemed receptive (Tr. 275).
Administrative controls, according to Rabius, are unsatisfactory.
This is because of occupations, unions, difficulty of administering, worker
resistance, and having to hire two employees for one job (Tr. 272-273).
The purpose of the MSHA survey of the Degerstrom equipment was to
develop a feasibility study for the purpose of establishing noise controls
for the following job classifications: Terex dozer operator, primary
crusher operator, and the plant oiler (P 11).
The MSHA officials measured and graphed the noise level with their
equipment. Extensive measurements were taken at the Degerstrom site (P
11).
The study consists of measurements taken, charts, tables, graphs, and
tape segments (Tr. 240-242). The noise exposures at various work areas
were calculated and programmed into a computer. A statistical summary was
also prepared (Tr. 242-247, Pll).
Concerning the dozer operator: the recording microphone was placed in
various locations on the dozer and the noise level was measured while the
dozer was operating at high idle and tramming (P 11 at 3).

642

A calculation, called a Leq, is the equivalent noise level in dBA
(P 11 at 3). Octave band spectra from the graphs form the basis to
determine the major sources of noise (p 11 at 3).
The dominate noise source of the bulldozer, in addition to the fan
behind the operator, is caused by the squealing brakes of the bulldozer
(Pll at 3). As a result of its study MSHA reached certain conclusions as
to the job classifications. These conclusions follow.
Terex Dozer Operator
An effective approach to noise control begins by isolating and
controlling the primary noise sources before progressing on to the lesser
sources. Figures 8 through 13 [in Pll] show the spectral signatures of
various components of the dozer during tram and high idle testing. As
discussed earlier, there appear to be two major noise sources - the engine
cooling fan and the motor. The following steps, followed in the given
order, will provide significant reduction to the operator.
1) Cooling fan - a shroud should be constructed for the cooling fan
located behind the ~perator. The shroud must accomplish two things: it
must be of sufficient size and mass (i.e. 1/4 inch steel plate) to deflect
the fan noise away from the operator and it must be open enough to allow
for adequate engine cooling.
2) Tracks - The operator view of the tracks should be blocked 1 ;
by the use of small steel panels placed at the supports. The exactlocation, dimensions and configuration of the barrier panels must be determined by trial and error analysis. Noise reduction efficiency,
fastening, and operator view are all of critical importance. The treatment
of the crawler tracks recommended by MSHA has not been done elsewhere (Tr.

270).
3) Muffler exhaust stack - Figure 4d [in Pll] shows the operator's
view of the exhaust. This stack should be extended approximately 18 inches
so that the opening will be well above the level of the canopy. Thus, the
canopy will act as a barrier against this source.

1/

See discussion of this portion of the report, infra, page 22.

643

4) Transmission/Engine - Considerable noise is radiating from the
floor and firewall, necessitating the need for a great deal of mass in
these areas for control. Conveyor belting, containing both mass and
flexibility should be used to cover as much of the floor as possible and
continued up the firewall under the instrument panel. A layer of
barrier-foam material should then be placed over the belting and then the
entire treatment covered with a skid-abrasion resistant pad.
In addition, the engine side of the firewall should be treated with a
fiberglass-barrier material with a heat resistant facing. This will reduce
the engine/mechanical noise coming through the instrument panel and
firewall.
At this point in its report MSHA lists 12 manufacturers of barrier
type equipment.
The MSHA report relating to the dozer continues to the effect that the
remaining four recommendations constitute treating the somewhat lesser
noise sources. However, their importance should not be neglected since, if
untreated, these "minor" sources can short-circuit the cure. The
recommendations follow:
•
5) Hang a section of belting from the left side of the engine cowling
near the firewall. This will refract the mechanical engine noise in a
wider pattern, away from the operator.
6) Lift up the operator chair and cover the transmission with belting
or any other material with significant mass. A foam will not work.
7) Cover all holes around gear levers with rubber boots or stuff them
with belting.
8) Line the inside of the canopy with a foam material to prevent reverberation. Since the canopy is also acting as a shield for the exhaust
noise, a barrier material might provide even better results. Manufacturers of these materials are listed.
These steps should provide significant reduction. When they are complete,
additional work may be needed for the air intake and the Jimmy Blower.
However, at this stage, these sources were masked by the others.
(Exhibit Pll at 6-8).
Primary Crusher Operator
Concerning the primary crusher operator (feederman): after the
citations were issued and before the feasibility study in June 1980
Degerstrom constructed a booth for the operator. Noise levels were

measured in the booth under varying perimeters (P 11 at 1, 2). A partial
history of the operator's time inside and outside the booth was calculated.
The operator's duties divide his activities and he is in and out of the
booth at various times. In a three hour and 43 minute period the operator
was exposed to a 89.9% noise exposure. This translates to an eight hour
exposure of 193% (P 11 at 2).
Witness High indicated that the noise exposure to the primary crusher
operator can be reduced by building a control booth for the operator (Tr.
97, 98). Control booths are commercially available and 75 percent of all
crushing operations use such booths (Tr. 99). A 4 x 4 booth costs $2,745.
A plywood enclosure costs between $500 and $1,200, up to $2,000 (Tr. 100,
101). The use of a booth will reduce the operator's exposure 20 dBA to
within permissible limits (Tr. 100, 101).
Concerning the crusher itself: MSHA suggests that the feed hoppers of
the discharge chute, the catch basins, and screens be lined with rubber.
Expensive impact resistant rubber is commercially available but an operator
could use old conveyor beltings (Tr. 101-103).
In MSHA's view hearing protection is not an administrative or
engineering control because it is only a temporary remedy (Tr. 105, 106).
Administrative controls would include staggering work shifts and rotating
workers out of high exposure areas (Tr. 98).
Witness High has, in his experience, seen the noise exposure on some
crushers reduced from 139 dBA to 90 dBA (Tr. 125-126).
MSHA's feasibility study at the Degerstrom site caused the Secretary
to reach certain conclusions concerning the crusher operator. These were
as follows:

An immobile steel panel with a glass viewing window placed between the
jaw crusher and operator will offer a more constant noise reduction
compared to a door that is constantly opening and closing. Such a panel
already exists in the booth opposite the existing access door and it would
be in the proper position if the booth were relocated to the opposite side
of the crusher.
The following recommendations will further reduce the noise exposure
to the operator:
Relocate the booth from its present location to the opposite side of the
crusher.

645

Rehinge front door so when it is open, it still blocks out the crusher
noise.
While the access door can be left open for ventilation, a safer design
would be to seal it shut and use an adjustable window.
Cover all holes and leaks with belting; cover the floor with belting and a
skid resistant cover.
Plant Oiler
The plant oiler is the most difficult of all to protect (Tr. 122-123).
A history of the operator's time in some 15 tasks was calculated. The
oiler received an exposure of 29.8% from 12:30 p.m. to 2:30 p.m. This
translates to an eight hour exposure of 119 percent which is in compliance
(Pll at 4). The MSHA report indicates that 11 a better candidate for [noise]
control would be while the oiler is at CP2 (this is one of his tasks where
he spent eighteen minutes and the additional task is while he is relieving
the primary crusher operator) (Pll at 4). Between 6:15 a.m. and 2:30 p.m.
the oiler's time and exposure was calculated at 78 different locations
(Pll at Table 4).
Concerning the plant oiler the Secretary reached the following
conclusions:
This worker will automatically get noise reductions by suggested
modifications to the crusher booth where he spends about 30 minutes each
day in levels of 92-98 dBA with the door opened. In addition, since he was
already in compliance, at least on the day of the feasibility study, any
reconunendations might be academic. Finally, since the plant does not have
the same orientation each time, severe constraints are put on any
recommendations. Nonetheless, the following steps will reduce the noise
exposure to the oiler: (Pll).
Require skirts on all the belts. Skirts keep material from falling
off of the belt and thereby reduce the time the oiler spends in close
proximity to excessive noise (Tr. 266, 267).
Locate or orientate the M-30 trailer or any similar vehicle away from
the plant so that the levels at the entrance way are well below 90 dBA
(Pll).
Place sound screens made of belting or plywood in front of the CP-2
generator or any similar generator (on the day of the study at this
particular plant the oiler received 18 percentage points from this source)
(Pll).
Place one or two sound screens made of belting or plywood in strategic
locations to make a quiet area for conversations with the foreman (Pll).

64G

The summary in MSHA's report concludes as follows:
A study was conducted to determine feasible noise controls for the
crusher operator, plant oiler, and dozer operator at a Degerstrom portable
crushing operation.
Controls exist which will reduce the noise exposure of
these three operations.
If desired, DTSC [Denver Technical Support Center]
can work with the company in the fabrication, installation and evaluation
of these controls.
Respondent's Evidence
Eugene Friend, Degerstrom's safety director since 1972, is a person
experienced in safety (Tr. 138-140). The company crushes round river rock
varying in size from 3/4 of an inch to 10 inches in diameter (Tr. 298).
In
the basalt pit the diameters of the rocks vary from 2 1/2 inches to 18
inches (Tr. 298).
The greatest noise intensity is generated by large round
rocks from river beds and by basalt rocks (Tr. 299).
Friend took noise level readings on the Terex C6 and Caterpillar D-8.
He found the equipment was ~ot within permissible limits (Tr. 140, 141).
Degerstrom educates its workers and insists they wear personal hearing
protection such as ear plugs or ear muffs (Tr. 141, 142).
Since 1972 Degerstrom has observed and measured the sound levels of
its various pieces of equipment, and educated its employees (Rl, R2).
Friend has inquired about sound suppression devices (without much
success from industry or MSHA) and since 1979 Degerstrom has, at varying
costs, sound proofed some 36 pieces of equipment (Tr. 145, 149-150, 160,
182-183, R2).
The total cost of such sound proofing was $21,034 (R2).
The
costs of Degerstrom's efforts averaged $600 to $800 per dozer (Tr. 160).
After installing its engineering controls over the years Degerstrom still
continues to monitor noise readings in the 90's on the dBA scale (Tr.
166).
Concerning the hearing protection devices themselves: Friend relies on
the manufacturer's information to determine their effectiveness (Tr. 147).
But he didn't take noise readings under the ear muffs.
His knowledge of
the effectiveness of this equipment is limited to the manufacturer's claims
(Tr. 175, 176).
Friend, in his search for compliance, also contacted the local Terex
and Caterpillar dealers since he felt there was nothing available on an
engineering basis except hearing protection (Tr. 145, 146).
Friend was advised by Terex and Caterpillar dealers that the cost of a
full cab on a new Caterpillar is $10,000 to $14,000 (Tr. 151-152).

After receiving the citations in this case and without adding on cabs,
Degerstrom installed new mufflers. These presented back pressure problems
and reduced the effectiveness of the machines. Further, the company lined
the roll over protective cabs with a one inch sou~d foam and installed a
teflon-lead impregnated mat (Tr. 153, 154, 186, 187). They also built a
windshield screen. But they felt the screen was a greater hazard since it
reduced visibility (Tr. 154-155). Degerstrom was able to reduce the noise
level three decibels on the Terex (106 reduced to 102) and four on the
Caterpillar (104 but not below 100). But they are still not within
permissible limits (Tr. 156, 157, 177-178).
Witness Friend agrees that extending the muffler stack will lower the
decibel rating and Degerstrom has made those changes (Tr. 286). The
installation of belting over the transmission can cause heat problems. The
equipment, when at maximum output, approaches its heat capacity (Tr. 287,
288). Before the citations were issued Degerstrom installed sound mats on
the tractor floor boards and lining on the inside of the canopy. This was
fairly successful [in reducing the noise] (Tr. 287-289).
Degerstrom does not know how to avoid the citations. In Friend's
opinion the personal protective equipment such as ear plugs and ear muffs
provide adequate protection (Tr. 166-168).
Friend indicates that the proposed partial barrier and fenders for the
dozers obstructed the operator's vision. They had experimented with a
partial barrier (Tr. 168, 169, 284). Friend's operators also object to a
fully enclosed c~ because it would obstruct the operator's vision and
constitute a safety hazard (Tr. 169-171). Before the MSHA study
Degerstrom put a deflector on the top of the Terex radiator. This cost $70
and only lowered the noise level one dBA (Tr. 282, 284).
Concerning the noise from the primary crusher: Degerstrom built a
small booth for the feederman. They also bought the best muffler available
and generally tried to quiet the plant (Tr. 157, 279). The crusher
operator's activities require him to be in and out of the booth. His outside activities depend on how the rock is being crushed (Tr. 158).
Degerstrom found that its booth did not materially reduce the noise levels
(Tr. 159). The booth, after it was rebuilt, lowered the noise level 2 dBA
(Tr. 279). The company is unable to predict how much time the crusher
operator will spend outside of the booth (Tr. 280).
Degerstrom considers it more expensive to put engineering controls on
its portable equipment as compared to permanent equipment. If the
equipment is portable the company must consider how it can be moved and
whether it remains practical to move it on the highway. (Tr. 164, 165,
176). Each engineering control gives rise to other problems (Tr. 165).
There are also problems involved in moving the booth for the feederman (Tr.
176-178).

648

The company previously requested but did not receive any technical
assistance from MSHA (Tr. 165) •. Degerstrom does not know what is
technologically or economically feasible to abate the citations (Tr. 167).
The company did not seek technical assistance "from the outside" (Tr. 172).
But there is better technical assistance available now since this law went
into effect (Tr. 173).
The company does not have the manpower to rotate its workers. In
addition, while it has not, the union might object (Tr. 162, 174). Before
the issuance of the citations no administrative controls were used to
reduce noise levels (Tr. 174). Degerstrom considers hearing protection to
be an administrative control (Tr. 174-175). Degerstrom now uses a lighter
ear muff with greater attentuation (Tr. 189).
Workers wear personal protective equipment at all times (Tr. 191).
George Berglund and H.J. Breredon, distributors of Caterpillar and Terex,
were contacted by Degerstrom about problems with the equipment (Tr. 194,
195, 205). The Caterpillar noise abatement solution requires isolation of
the operator and then suppression of the noise from his environment (Tr.
207). The Caterpillar controls must be redesigned (Tr. 208-209). This
involves enormous problems. The cost would be approximate $25,000. At the
time of the hearing a D-8 (Caterpillar) cost just under $200,000 (Tr. 208,
209). The price for a sound suppression canopy is $10,850 (Tr. 209-210).
The Caterpillar representative has no knowledge of MSHA's claim that
compliance can be achieved for $700 to 1400. The best information from
Caterpillar, and all such crawler tractor manufacturers, confirms that old
machines cannot be brought into compliance (Tr. 210, 211). Bower
Machinery, witness Berglund's Company, would not attempt to bring a 5 year
or older D-8 into compliance (Tr. 212). Nor would Caterpillar (Tr. 212).
Caterpillar does not install partial barriers on old machines (Tr. 213).
But Caterpillar will guarantee a 90 decibel rating on a new machine (Tr.
213).
In the opinion of witness Breredon, (the branch manager of Evans
Eugene Equipment Company and the Terex distributor) it would cost $15,000
to $20,000 to change the equipment. But neither he nor the Terex engineers
could guarantee that the dozer would comply with MSHA standards (Tr. 197,
198). Breredon has not installed cabs on any old tractors (Tr. 199). And
they have never brought a track type dozer into compliance (Tr. 295).
Terex, a division of General Motors, is making extensive changes to
reduce the noise levels on its new dozers (Tr. 199, 200). A new dozer
costs $179,000 and incorporating noise suppression device!?. would add an
additional 15 to 20 percent to that cost (Tr. 200).

649

At the time of the hearing the trade in value on a C-6 would be
approximately.$15,000 to $20,000 (Tr. 202-203).
According to Breredon,
even though someone requested it, a C6 it could not be brought into
compliance. He didn't know to what extent the noise exposure could be
reduced (Tr. 200, 201).
In addition to the testimony of its witnesses, Degerstrom also
submitted a written rebuttal to MSHA's feasibility study. "Inasmuch as
MSHA's report was in the main incorporated here (Pll), I deem it necessary
to restate the Degerstrom written report (RJ).
Its rebuttal basically
provides as follows:
Degerstrom understood that the request for an extension of time on the
hearing was for a feasibility study which would in fact establish the
amount of monies necessary to guarantee the noise levels to meet the
regulatory requirements. As far as the survey is concerned Degerstrom can
see very little has been done toward that end.
Dozer Operator
The cooling fan shroud recommended in the MSHA report was installed
some time before this survey on one of the company's other machines (Terex
C-6 dozer) with a design they felt would help. However it only lowered the
noise level at the operators ear level 1 dBA.
Not significant in the
company's estimation.
Blocking the view of the tracks of the machine for noise suppression
met with vigorous objections from the operators. And the company feels
they are adding a much more serious hazard to the safe operation of the
machine than we are accomplishing in noise suppression.
The extension of the exhaust muffler stack was installed on almost all
the dozers for more than a year before the survey.
This particular machine
just happened not to have a long extension at the time.
The company
concurs that a proper exhaust stack lowers the noise approximately 2 to 3
dBA at the operator's station.
The procedures for treating the transmission/engine outlined by MSHA
(in paragraph 4) were accomplished on the company machines sometime before
this survey was made. Degerstrom found this procedure lowered noise levels
about 2 dBA on a typical machine.
The company contemplated noise barrier of fiberglass with heat
resistant facing on its dozers earlier, but felt the small area of the
engine fire-wall would allow only a very insignificant noise reductions.
Less than 1 dBA.

600

The suggestion to hang belting from the left side of the engine
cowling would amount to very insignificant changes in noise level, less
than 1 dBA. Covering the transmission with any belting or other material
cannot be used on this dozer. This is a critical heat problem with automatic transmissions, and this suggestion would add to that problem so it is
unacceptable.
The closing of as many holes on the deck as possible would help with
noise suppression, but in this case the company feels it would amount to
less than 1/10 of a decibel. This application would be very insignificant,
The suggestion that the canopy be lined with foam has been applied to
all company dozers, and had some.effect on noise suppression. Degerstrom
concurs that it is probably the most effective control for ROPS cabs on
dozers. That is why all Degerstrom dozers have such foam.
As far as a barrier material suggestion is concerned, the company
experimented with it. Sound foam was much less effective than foam.
(Exhibit R3)
Primary Crusher Operator
Concerning this job classification Degerstrom's rebuttal of the MSHA
report states:
Relocation of the booth as suggested would involve considerable
expense. Degerstrom estimates the cost at approximately $600 in time,
materials, and labor. They have no way of knowing what the noise levels
will be at that station without doing the work. Degerstrom feels that it
would not reduce it more than 3 to 4 dBA (Exhibit R3).
Rehinging of the front door has already been done along with window
modifications and with the booth in its present pos1t1on. The company
reduced the noise level approximately 2 dBA with the door open with these
adjustments (R3).
Regarding the booth changes: Degerstrom does not understand how the
design would be safer by sealing the door shut and using an adjustable
window as stated by MSHA (R3).
Present booth design has special sound proof matting as a floor cover
with holes in the floor sealed. The company made this design in its
original construction and were only waiting for suppliers to furnish the
matting at the time of this survey.
(Exhibit R3)

651

Plant Oiler
Concerning this job classification:
Degerstrom's witness Friend states that the dosage to the plant oiler
depends on where he wanders in his duties (Tr. 289). On the day of the
feasibility study he was within the permissible limits (Tr. 289). Witness
Friend states that MSHA's report suggests skirts for the conveyor. The
company has skirts at the belt intersections (Tr. 290).
Degerstrom's written rebuttal also addresses the plant oil job
classification. It states:
To locate the trailers away from the plant to any degree will be
difficult in many of our crusher settings.
To place sound screens of belting or plywood around the generator adds
to the heat problem of these units. The company does not feel this is a
good method to pursue (R3).
The practicability of building conversation areas in portable crushing
sites is difficult because of space limitations (R3).
Discussion
In noise cases the Secretary contends he meets his burden of proof by
establishing that the miners were exposed to excessive noise and by then
offering general evidence as to the type of administrative or engineering
controls the operator might use (Brief at 5, 6). The Secretary contends
that the burden then shifts to an operator to establish that compliance is
not feasible under the conditions unique to the operator's mine (Brief at
7).

The Secretary specifically urges the Commission to reject any test of
feasibility involving a weighing of costs and benefits (Brief at 8).
On the other hand, and directly contrary to the Secretary's position,
Degerstrom asserts the Secretary must show the cost of controls and he must
weigh those costs against the amount of noise reduction and health benefits
(Reply brief at 2). In support of its position Degerstrom cites RMI
Company v. Secretary of Labor, 594 F. 2d 566 (6th Cir 1979). A review of
RMI confirms this ruling. However, since RMI the Supreme Court inter-

652

preted the word "feasible" in Section 6(b)(S) 2 / of the OSH Act as
meaning "capabl~ of being done" or "achievable-:-" The Court held that
Congress intended employee health to outweigh "all other considerations
save those making the attainment of this 'benefit unachievable." American
Textile Manufacturers Institute, Inc. v. Donovan 101 S. Ct 2478, 2490
(1981). In (ATMI) the Court specifically held that "feasible" does not
require, and indeed precludes, a weighing of costs and benefit, 101 S. Ct.
at 2491.
But the law on this point continues in a state of flux. Since ATMI
United States Court of Appeals for the Ninth Circuit affirmed an Occupational Safety and Health Review Commission (OSHRC) decision that
applied the cost-benefit test developed originally by OSHRC in its
Continental Can doctrine. Donovan v. Castle & Cooke Foods, a Div. of
Castle & Cooke, Inc., 692 F. 2d 641, (9th Cir., Nov 19, 1982). The Ninth
Circuit considered in Supreme Court's interpretation of the term "feasible"
to be inapplicable to the noise standard.
The Ninth Circuit held ATMI inapplicable, in its view, because the
Supreme Court was deciding a case under the toxic materials section and the

2/ This portion of the Occupational Safety and Health Act, 29 U.S.C.
6SS(b)(S), reads as follows:
(S) The Secretary, in promulgating standards dealing with toxic
materials or harmful physical agents under this subsection, shall set the
standard which most adequately assures, to the extent feasible, on the
basis of the best available evidence, that no employee will suffer material
impairment of health or functional capacity even if such employee has .
regular exposure to the hazard dealt with by such standard for the period
of his working life. Development of standards under this subsection shall
be based upon research, demonstrations, experiments, and such other
information as may be appropriate. In addition to the attainment of the
highest degree of health and safety·protection for the employee, other
considerations shall be the latest available scientific data in the field,
the feasibility of the standards, and experience gained under this and
other health and safety laws. Whenever practicable, the standard promulgated shall be expressed in terms of objective criteria and of the
performance desired.

653

authority for the noise standard arose under Section 6(a) 3 ; of the
Occupational Safety and Health Act, 692 F. 2d at 657.
But to continue: The Occupational Safety and Health Review Connnission,
whose case had been affirmed by the Ninth Circuit subsequently ruled that
the term "feasible" in the statute was identical in meaning to its twin in
the noise standard. The OSHRC held that when Congress authorized the
Secretary to adopt established federal standards and national concensus
standards as occupational safety and health standards, it understood the
Walsh-Healey standards would be the primary source of established federal
standards for covered workplace hazards.
OSHRC, in its later decision, indicated that several of these
standards, like the noise standard, regulated exposure to "toxic materials"
and "harmful physical agents" and contained feasibility requirements.
Further, at the same time that Congress authorized the adoption of section
6(a) standards, it authorized the promulgation of standards dealing with
toxic materials or harmful physical agents under section 6(b)(5). This
section contains a feasibility requirement. The OSHRC further ruled there
was no indication that Congress intended the feasibility requirement of
existing standards (that the Secretary was authorized to implement
innnediately) to be measured by a different criterion than feasibility under
section 6(b)(5).
In sum, the OSHRC declined to acquiesce in the Ninth Circuit's
divergent interpretation of the term "feasible." Rather, in a two to one
decision, they ruled the ATMI interpretation to be applicable to the OSHA
noise regulation. Sun Shl'P:-Inc., Docket No. 16118 December 17, 1982. In
overturning its cost benefit doctrine OSHRC abandoned its precedent
established in 1976 in cases arising with the advent of Continental Can
Co., 76 OSHRC 109/A2, 4 BNA OSHC 1541, 1976-77 CCH OSHD ~ 21,009 (No. 3973,
1976) appeal withdrawn, No. 76-3229 (9th Cir. April 26, 1977).
A sharp parallel exists in this case with the reasoning of the
majority in Sun Ship, Inc.
In the 1977 Mine Act the Secretary's statutory authority concerning
the adoption of standards lies in Section 101 of the Mine Safety Act. The
pertinent portions of the section provide as follows:

3/

The cited section, now codified at 29 U.S.C. 655(a), reads as follows:

(a) Without regard to chapter 5 of title 5, United States Code, or to
the other subsections of this section, the Secretary shall, as soon as
practicable during the period beginning with the effective date of this Act
and ending two years after such date, by rule promulgate as an occupational
safety or health standard any national consensus standard, and any established Federal standard, unless he determines that the promulgation of
such a standard would not result in improved safety or health for
specifically designated employees. In the event of conflict among any such
standards, the Secretary shall promulgate the standard which assures the
greatest protection of the safety or health of the affected employees.

654

Sec. 101. (a)
The secretary shall by rule in accordance with
procedures set forth in this section and in accordance with
section 553 of title 5, United States Code (without regard to
any reference in such section to sections 556 and 557 of such
title), develop, promulgate, and revise as may be appropriate,
improved mandatory health or safety standards for the protection
of life and prevention of injuries in coal or other mines.
(6)(A) The Secretary, in promulgating mandatory standards dealing
with toxic materials or harmful physical agents under this subsection, shall set standards which most adequately assure on the
basis of the best available evidence that no miner will suffer
material impairment of health or functional capacity even if
such miner has regular exposure to the hazards dealt with by such
standard for the period of his working life.
Development of
mandatory standards under this subsection shall be based upon
research, demonstrations, experiments, and such other information as may be appropriate.
In addition to the attainment
of the highest degree of health and safety protection for the
miner, other consideration shall be the latest available scientific data in the field, the feasibility of the standards,
and experienc2 gained under this and other health and safety
laws. Whenever practicable, the mandatory health or safety
standard promulgated shall be expressed in terms of objective
criteria and of the performance desired.
In addition, the 1977 Mine Act contemplates the continued enforcement
of all of the then existing metal, and nonmetal and coal standards.
Legislative History of the Federal Mine Safety and Health Act of 1977, 95th
Congress, 2nd Session, at 374 (July 1978). The noise standard, 30 C.F.R.
56.5-50, originally appears on July 31, 1969 at 34 FR 12511.
After carefully reviewing the above cited statutes and cases I
conclude that a weighing of costs and benefits is not required by the
Secretary.
Concerning technoligic feasibility: no one seriously contends that the
technology is unavailable to achieve compliance.
Such ability is apparent
on the facts relating to the Terex dozer, the primary crusher, and the
plant oiler.
Concerning economic feasibility: MSHA's estimates of $700 to $1400 to
bring the dozers into compliance conflicts with Degerstrom's estimate of
$25,000 per machine. The person in the business of making the engineering
changes and charging for that service, will, in my judgment, more closely
estimate the actual costs involved.
Further, I do not credit MSHA's
evidence on this point because there was no foundational basis to cause me
to conclude that MSHA's estimates are credible.

655

For these reasons I conclude that the cost of noise suppression on the
Terex bulldozer will be approximately $25,000. However, in view of
Degerstrom's substantial annual income, as stipulated, I infer that such an
expenditure does not render the costs economically infeasible.
I appreciate the difficulty faced by Degerstrom and the suppliers of
its heavy equipment. As they state there are no doubt "enormous problems"
with bringing a used vehicle into compliance. However, their knowledge and
expertise should be enhanced by their recent efforts since at least one
tractor supplier, Caterpillar, now "guarantees" less than 90 dBA on a new
vehicle (Tr. 213).
This appears to be an appropriate place to address the remaining legal
issues. Degerstrom attacks the Secretary's evidence as being legally insufficient. Degerstrom states that "at no time during the trial did the
government indicate what engineering or administrative controls were
feasible" (Brief at 1). "There was much general testimony concerning this
but no definite answers" (Brief at 1).
True, there was no credible evidence of feasible administrative
controls. However, the analysis and recommendations concerning engineering
controls discussed in the evidence causes me to conclude that the use of
such controls would cause a substantial reduction in the noise level. In
this area MSHA's expertise clearly outweighs Degerstrom's contrary
evidence. I compliment Degerstrom's efforts since 1972 in attempting to
reduce the noise levels. But I credit MSHA's evidence that further
substantial reductions can be made.
Degerstrom attacks MSHA's feasibility study as set forth in the
testimony of Degerstrom's witnesses and in Exhibit R3. This presents a
basic credibility confrontation. On this issue I credit MSHA's evidence.
As a foundational matter MSHA's witnesses clearly outweigh Degerstrom's
witnesses in expertise and in experience concerning engineering controls.
On the merits MSHA's evidence is more persuasive.
Degerstrom asserts its tractors cannot be made to comply without the
expenditure of approximately $25,000 and the equipment suppliers could not
guarantee that even with that expenditure the machines would comply (Brief
at 2-3). We have previously discussed the dollar costs. Concerning the
second feature the Supreme Court indicated the Congressional mandate of
feasible means "achievable." Substantial, if not full, compliance appears
achievable on this record.
Degerstrom complains that this case was adjourned in order for MSHA to
conduct at feasibility study and, after a substantial delay, when the cases
were reconvened the Judge was advised there had been no such study (Brief
at 3-4).

656

I disagree. The purpose of MSHA' s visit was to "develop a feasibility
study for engineering noise controls" for the plant oiler (313%), primary
crusher operator (478%), dozer operator (1152%), Euclid C48 operator
(710%), feederman of crusher.(164%), and front end loader operator (390%).
Degerstrom may disagree with the weight to be attached to the study but
that feature is, I trust, encompassed in this decision. I do note that
both parties to this case have fully cooperated with each other in an
effort to resolve the excessive noise exposures. True, there was a
substantial delay between the issuance of the citations and the later
hearing involving the feasibility study. But Degerstrom was not prejudiced
by this delay. All of its witnesses were available at the later hearing.
In addition, abatement was accomplished here when Degerstrom removed its
equipment from the work sites. (See orders terminating all noise citations)
Degerstrom has apparently not incurred any expenses in complying with the
MSHA's citations other than what Degerstrom undertook to do to reduce the
noise levels.
Degerstrom declares MSHA must prove that its controls will make this
equipment conform to the minimum noise levels. In other words, the Terex
operator (WEST 79-362-M, Citation 346416) is exposed to 108 dBA. If the
controls can only reduce the level to say, 99 dBA, the case should be
dismissed since the permissible limit is 90 dBA (Tr. 64). A long line of
OSHRC cases reject this view.
In gontinental Can Company, supra, OSHRC
construed 29 C.F.R. 1910.9S(b)(l). / OSHRC stated that "the standard
thus contemplates that there will be some situations where engineering or

4/

The standard, 29 C.F.R. Sec. 1910.95(b)(l) provides:
When employees are subjected to sound exceeding those listed in
Table G-16, feasible administrative or engineering controls shall
be utilized. If such controls fail to reduce sound levels within
the levels of Table G-16, personal protective equipment shall be
provided and used to reduce sound levels within the levels of the
table.
Table G-16 - Permissible Noise Exposure
Duration per day, hours
8

Sound level dBA slow response
90

6
4
3

92

1

95
97
100
102
105

1/2
1/4 or less

110
115

2

1 1/2

657

administrative controls are to be considered feasible even though they fail
to reduce the noise below G-16 levels. 4 OSHC at 1545. Further, "for
employees who do not receive the full benefit possible from personal ear
protectors, any significant reduction in the ambient noise levels provides
a benefit", 4 OSHC at 1545. OSHRC observed that in determining how great a
reduction is significant, the logarithmic nature of the decibel scale must
be considered.
In Continental Can OSHRC found a reduction of 3 dBA. This represented
a halving of the air pressure. Accordingly, such a reduction was held to
be clearly significant. 4 OSHC at 1545, footnote 13.
Degerstrom also argues that MSHA witness Rabius was extremely damaging
to the government since he testified that very little could be done to
reduce the noise levels and hearing protection had to be worn at all times
and 1n any event (Brief at 4).
Degerstrom misconstrues the evidence. Witness Rabius (Tr. 232-277)
testified administrative controls are not feasible since for various
reasons since they are not generally satisfactory (Tr. 251). The only
other possible reference to Degerstrom's assertion appears at pages 261-262
of the transcript. At that point witness Rabius was referring to the noise
levels outside of the crusher booth. The witness was explaining: "I would
reconnnend wearing hearing protection anytime there is a noise, as a
personal thing, but where the levels are less than 90 [dBA], in the 80's,
it would not be necessary to c!o so, but as soon as he leaves that
protection [of the booth], then he would definitely have to wear hearing
protection." (Tr. 262). For wearing hearing protection while operating the
dozer see the transcript at 272.
Degerstrom states that its dozer operators will not operate machines
that have vision barriers above the tracks (Brief at 5).
This point is uncontroverted. But the tracks are only one of the four
main noise sources. The MSHA feasibility study treats the vision problem
as follows:
Tracks - The operator view of the tracks should 5 ; be blocked
by the use of small steel panels placed at the s~pports (Figure 16).
The exact location, dimensions and configuration of the barrier
panels must be determined by trial and error analysis. Noise
reduction efficiency, fastening and operator view are all of
critical importance.
(Pll at 7).

5/ One would believe that the word "not" was omitted in the typing of
MSHA's report. But the drawing in Figure 16 indicates the operator's view
would be blocked. In any event the vision problem is not insurmountable.

658

Degerstrom's post trial brief further insists that its dozer operators
will not operate any dozers placing the operators in a totally enclosed cab
(Brief at 5).
This is simply not credible. Totally enclosed cabs with ROPS can be
seen today on virtually any construction site.
Degerstrom claims that MSHA suggests that the site generator should be
blanketed or veiled to prevent the dispersion of noise. It is true there
is such a suggestion in the record and it related to a possible method of
noise reduction for the plant oiler (Tr. 255, 256). It is only a
suggestion. Since the plant oiler was found by MSHA to be in compliance I
decline to rule on that feature of the case. In short, compliance was met
without a blanket for the generator. There are sufficient issues in this
case without delving into a problem that is purely hypothetical.
Degerstrom's brief further states that MSHA has no standards
whatsoever to guide an operator as to what is, or is not, feasible (Brief
at 5-6). I take Degerstrom's argument to be a vagueness attack on the
regulation. Remedial legislation, when considering the purported vagueness
of a standard, is based not in its face but rather in the light of its
application to the facts of the case. PBR, Inc. v. Secretary of Labor, 643
F. 2d 890 897 (1st Cir 1981); McLean Trucking Company v. OSHRC 503 F. 2d 8,
10-11 (4th Cir 1974). It is axiomatic that defects in the constititional
sufficiency of a regulatory warning may be cured by authoritative judical
or administrative interpretations which clarify obscurities or resolve
ambiguities. Diebold, Inc. v. OSHRC 585 F. 2d at 1338 citing Rose v.
Locke, 423 U.S. 48, 52 (1975), Parker v. Levy 417 U.S. 733, 752-54.
IN ATMI, supra, the Supreme Court determined that the term "feasible"
has an ascertainable meaning based on the statute, 101 S. Ct. at 2490. The
definition set =orth by the Supreme Court is applicable to the regulation
at issue. I reject Degerstrom's suggestion that the term is devoid of
meaning.
The Secretary argues he needs only show exposure to noise in his cases
and then the burden shifts to the operator to prove infeasibilty. I reject
the Secretary's contention: Where the standard makes feasibility an element
of the violation, the burden of proving that controls are feasible is on
the Secretary. Carnation Co., v. Secretary of Labor, 641 F. 2d 801, 803
(9th Cir, 1981); Diversified Indu-stries Division, Independent Stove Co., v.
OSHRC, 618 F. 2d 30, 32 (8th Cir. 1980). As noted in Carnation Company,
641 F. 2d 803, realism and common sense should dictate how the Secretary
may meet his burden of providing substantial evidence of feasibility.

659

Further when the Secretary seeks enforcement of a citation alleging a
violation of the noise standard, he bears an initial burden of showing that
technologically feasible engineering controls are available to the cited
employer.
Although the Secretary will generally have access to information on
the average development and installation cost of the proposed controls, he
will not have knowledge of the specific economic impact implementation of
the controls will have on the cited employer. Therefore, once the
Secretary meets his initial burden, the burden must shift to the employer,
who may raise the issue of economic feasibility particularily with the
knowledge of the operator. Castle and Cooke Foods, supra, 692 F. 2d at
650.
For the above reasons I conclude that the citations 1n case WEST
79-362-M should be affirmed.
WEST 79-14-M
In this case the Secretary issued his citations numbered 350839 and
350840 under Section 104(a) of the Act. He alleges Degerstrom violated 30
C.F.R. 56.5-50 when its Caterpiller operator and feederman were exposed to
excessive concentration of noise.
Petitioner's Evidence
Citation 350839
On November 22, 1978 MSHA's representative, Richard Perron, inspected
Degerstrom's C48 Caterpillar 6 / tractor at its Theater Pit (Tr. 20,
21, 29). Although he extended an invitation neither Degerstrom management
nor the miner representative accompanied him on the inspection (Tr.
21-22). There were seven employees on the site (Tr. 30).
Perron put a dosimeter on the operator of the Caterpillar, At the
time the Caterpillar was pushing material into the jaw crusher. No
administrative controls were being used to reduce the noise level of the
Caterpillar, although the operator was using ear plugs (Tr. 23). Inspector
Perron issues a citation if an operator is over exposed (Tr. 43, 44).
Feasibility and costs are not witness Perron's job. But he is aware if
some general controls to reduce noise (Tr. SO, 51).
The dosimeter collects and stores noise levels. At the end of an
eight hour shift a readout device calculates the noise exposure (Tr.
23-25).

6/ The citation and the testimony refers to the "C 48 Cat and D8" (Tr.
21-22, 31). But the ·feasibility study refers to this equipment as the
"Euclid C-48" (Pll at 1). I believe Caterpillar and Euclid are separate
'manufacturers. In any event it does not have to be determined whether the
vehicle was a Caterpillar or a Euclid because MSHA did not present any
feasibility evidence as to this particular unit.

660

In this work environment the noise exposure was 710 percent of the
permissible limit. This translates to 104 dBA (Tr. 26). The allowable
limit, in accordance with 30 C.F.R. S6.S-SO, is 90 dBA for eight hours (Tr.
26).
The inspector's dosimeter met specifications and it had been calibrated at the MSHA office (Tr. 26).
Citation 3S0840
The inspector observed an employee operating a crusher (Tr. 27, 2Sl).
A dosimeter was placed on the operator who was standing at the top of the
primary rock crusher about seven feet from the noise source (Tr. 27-28,
48). In an eight hour period the dosimeter indicated the operator was
exposed to noise at 164 percent of the permissible rate. This translates
to 93 dBA (Tr. 27-28).
Mr. Gallagher, management representative was aware of the over exposure to noise. Degerstrom had made no effort to reduce the noise. The
inspector gave the company one month to abate (Tr. 29, 30).
The workers were wearing some type of personal protection (Tr. 32-33).
Inspector Perron didn't know if it is possible or feasible to bring the
machine into compliance and he didn't feel qualified to address the areas
of engineering controls concerning technological and economic feasibility
(Tr. 3S, 36). However, he didn't observe any administrative or engineering controls being used (Tr. SS).
Various contractors, including Degerstrom, crush rock at this pit for
their individual use in highway construction work (Tr. S2, S3).
Evidence from MSHA Feasibility Study
The Euclid C-48 operator and the feederman 7 ; of the crusher could
not be analyzed in June 1980 because of operatio;-al reasons (Pll at 1).
MSHA's witness Rabius indicated the feederman and loader operator were
either not present at the time of the feasibility study or the job
descriptions had been changed (Tr. 247).

7/ There is evidence in the cases concerning the reduction of the feederman's noise exposure but in view of MSHA's written report.I consider that
such evidence refers only to the primary crusher operator (also occasionally called a feederman). That employee was protected by the
construction of a booth. After Degerstrom placed the booth MSHA reconunended changes in its position to further reduce the noise (Tr. 2S3-2SS,
Pll at Figure 15).

661

Respondent's Evidence
In 1979 Degerstrom spent $696 which consisted of sixteen hours labor
and $296 of material in an effort to reduce the noise level of the C-48
dozer ( R2 at 1).
Respondent's additional evidence generally relevent and material to
these citations is discussed, supra, in Case No. WEST 79-362.
Discussion
The Secretary bears the burden of establishing technogolical and
economic feasibility. No such evidence was offered. Accordingly, the
citations and proposed penalties should be vacated.
WEST 79-331
In this case the Secretary issued his citation numbered 346490 under
Section 104(a) of the Act. He alleges that Degerstrom violated 30 C.F.R.
56.5-50(b) in that the noise level around the operator of the front end
loader was 390 percent, [100 dBA], of the permissible limit.
At the initial hearing there was evidence concerning this violation
(Tr. 227-229). At the later hearing, after the feasibility study by MSHA,
Degerstrom advised the Judge that Fischer (MSHA) had tested this equipment.
The front end loader had been brought into compliance. Accordingly,
Degerstrom was withdrawing its contest to the citation and the proposed
civil penalty (Tr. 229, 230).
According to witness Friend compliance was attained on the front end
loader by installing a new muffler and directing it away from the operator.
Further, sound foam was installed in the interior of the cab (Tr. 291).
Pursuant to Commission Rule 29 C.F.R. 2700.11 the motion was granted
and it is formalized in this decision.
WEST 79-363-M
In this case the Secretary issued his citations numbered 349040 and
349061 under Section 104(a) of the Act. He alleges that Degerstrom on two
instances violated 30 C.F.R. 56.4-24(d). The section cited, Title 30 Code
of Federal Regulations, Section 56.4-24(d) provides as follows:
56.4-24 Mandatory.
devices shall be:

Fire extinguishers and fire suppression

(d) Inspected, tested, and maintained at regular intervals
according to the manufacturer's recommendations.
Petitioner's Evidence
Theodore P. Herrara, an MSHA safety inspector experienced in mining,
inspected the Degerstrom site (Tr. 10-13). Management and miner's
representatives declined to accompany him (Tr. 13, 14).

662

The ABC ANSUL fire extinguisher in the oil storage room had not been
checked periodically. The manufacturer recommends it be checked twice a
year. The tag on the extinguisher indicated it was last checked in
September, 1976 (Tr. 15, 16).
In the main control room the tag indicated the wall hanging fire extinguisher was last inspected in February, 1977 (Tr. 16). The manufacturer suggests bi-annual inspections (Tr. 16). There were no other extinguishers in these rooms (Tr. 17).
Inspector Herrara talked to Sanford (foreman) and Grimm about fire
extinguishers (Tr. 13, 17). They said they looked good to them. The
gauges confirmed that fact (Tr. 17). Herrara didn't attempt to contact the
Degerstrom safety engineer (Tr. 19).
The inspector terminated the citation when Degerstrom complied (Tr.
18).
Discussion
The foregoing uncontroverted evidence establishes a prima facie case
for the violation of the regulation.
Uegerstrom's post trial brief does not state any position as to these
citations. They should be affirmed.
Civil Penalties
In view of the stipulation and in considering the statutory criteria
for assessing civil penalties, 30 U.S.C. 820(i), I deem that the penalties
in WEST 79-362-M, WEST 79-331-M, and WEST 79-363-M are appropriate. They
should be affirmed.
The Solicitor and Degerstrom's counsel filed detailed briefs which
have been most helpful in analyzing the .record and in defining the issues.
I have reviewed and considered these excellent briefs. However, to the
extent they are inconsistent with this decision, they are rejected.
Based on the foregoing findings of fact and conclusions of law I enter
the following:
ORDER
1. WEST 79-362-M:
Citations 346416, 346417, and 346418 are affirmed and penalties
respectively, of $34, $28, and $28 are assessed.
2. WEST 79-14-M:
Citations 350839 and 350840 and all proposed penalties are vacated.

66J

3. WEST 79-331-M:
Citation 346490 is affirmed and a civil penalty of $28 is assessed.
4. WEST 79-363-M:
Ciations 349040 and 349061 are affirmed and civil penalties of $26 for
such violations are assessed.

Law Judge
Distribution:
Ernest Scott, Jr., Esq., Office of the Solicitor
United States Department of Labor
8003 Federal Building, Seattle, Washington 98174
James A. Fish, Esq., Winston and Cashatt
Seafirst Financial Center, 19th Floor
Seattle, Washington 99201

664

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 6 1983

Civil Penalty Proceedings

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No: CENT 82-86-M
A/O No: 29-00174-0S030 H
Docket No: CENT 82-90-M
A/O No: 29-00174-0S029

v.

Docket No: CENT 82-91-M
A/O No: 29-00174-0S031
AMAX CHEMICAL CORPORATION,
Respondent

AMAX Mine and Mill
DECISION

Appearances:

Eloise Vellucci, Esq., Office of the Solicitor, U.S.
Department of Labor, SSS Griffin Square, Suite SOl,
Dallas, Texas 7S202, for Petitioner;
Charles A. Feezer, Esq., P.O. Box 128, Carlsbad;
New Mexico 88220, for Respondent

Before:

Judge Moore

The above docket numbers were consolidated for trial in Carlsbad,
New Mexico on January 19, 1983 and involved 9 alleged violations of the
safety standards. The second alleged violation that the solicitor chose
to present involves citation No: Sl8039. After the inspector had testified
as to why he issued the citation counsel for respondent announced that
as far as he could tell from his files he had not contested that particular
citation. Reference to the answer that he filed showed that no mention
had been made of the citation and as far as he knew it had either been
paid or the company had intended to pay it. After an off-the-record
consultation it was agreed that there was no dispute concerning this
citation. The violation occurr~d and the respondent has either paid the
citation or will pay it. At the conclusion of this decision I will
order payment, but of course, if respondent has already paid the citation
that will end the matter.
The next citation presented by the solicitor was numbered Sl8040.
After the inspector had testified with respect to this citation the
exact same sequence of events occurred as those involved in the previous
citation. I will order payment of the assessment but again, if respondent
has already paid the assessment the order will be of no effect.
Citation No: OS17732 involved a defect in the manhoist in that one
of the guard rails had split creating a hazardous situation. After the
witness had been examined and cross-examined counsel for the government
agreed with respondent's counsel that the testimony did not establish a
violation of the standard. I therefore vacated the citation and dismissed
that portion of the case. This left 6 alleged violations to be considered.

665

Citation No: 518053 and Citation No: 518049 both involved allegations
that the back (roof) was bad. In connection with the first citation
mentioned above an inuninent danger order was also issued. This was a
potash mine and in potash mining there is no requirement that roof bolts
or other roof supports be used unless there is some danger of a roof
fall. Citation No: 518053 which was also an imminent danger order
involved a travelway and there was admittedly bad top. Respondent had
installed 175 roof bolts in the area and had installed cribs. The
inspector noted that the cribs were not flush and tight against the back
and his speculation was that green wood had been used and had shrunk.
Respondent's witnesses were of the same opinion. I agree with respondent's
witnesses that the fact that there was a gap between the top of the
cribs and the top indicated that the cribs had shrunk away from the roof
and that the roof had not moved. This indicates to me that the roof
bolts were doing the job. It is a matter of one expert's opinion against
another's and after hearing the testimony I can not conclude that the
roof was improperly supported. I vacate citation No: 518053. W±th
respect to citation No: 518049 it is again a matter of opinion. Two
of respondent's experts went to the area that the inspector had described
and found the area adequately bolted. The inspector came back the next
day and issued a closure order (not involved in these proceedings) and
respondents eventually rebolted the whole area. Only the citation is
before me for consideration and after hearing the testimony of the
inspector and respondent's experts I can not conclude t11at the government has sustained its burden of proof with respect to this violation.
The inspector and witnesses for respondent may have been observing
different areas.
(Tr. 191-192). The citation says that the slab·
''was over the roadway west of No. 30 belt drive in the Ten East Sect.Lon."
The citation does not say how far west. If the witnesses were describing
different areas, the confusion was caused by the ~ording of the citation.
Also, the essence of the alleged violation was a failure of a supervisor
to inspect (Tr. 30-31), and the condition ~as one that could develop
rapidly. The citation is Vacated.
Citation No: 518060 involved a work -platform thirty feet hig'.1 wlth
railings en three sides but no railing on the fourth where the ladder
was. The inspector observed a workman climb up t'n the thirty f.:">ct hi~;1:1
scaffold and noted that he had no safety belt or safety line attached.
The ind:Lvidual who was on the scaffold at the t:Lme testified th;:1t he was
not working on the scaffold but had merely gone up there to get a piece
of cable and had immediately brought it down. The standacd in question,
30 C.F.R. 57.15-5 requires that a safety line be used where there is a
danger of falling. It could be interpreted as requiring the climber of
a ladder to climb two steps, re-attach a safety line, climb another two
steps, re-attach a safety line and so-on till he got to the top of the
ladder. It could a!so be interpreted to require him when he got to the
top of the ladder to attach his line to something on the scaffold and
reach over and grab whatever he is going to bring down, un-attach the
line and re-attach below and work his way down the ladder attaching the
safety line every three or four feet. I do not think that is a reasonable

666

interpretation. I think the standard is designed to protect a man who
is working on the platform paint spraying or sand blasting or doing
something else, from forgetting where he is and falling off the platform.
In this case that was not a reasonable thing to anticipate. The citation
is vacated.
Citation No: 517738 alleges a violation of 30 C.F.R. 57.11-27 in
that a "falling hazard" existed on the roof of an office which was
enclosed within the maintenance building. The building within a building
was 9 feet tall, had some boxes on top of it, plus a ladder that was
either welded or bolted on and there was no evidence that any one had
climbed the ladder and worked on top of the office building. It was not
established that this was either an area requiring guards all around or
safety belts and the citation is accordingly vacated.
Citation No: 517734 alleges that there was not a safe means of
access to a working place because in order to get there a miner is
required either to step up twenty inches or to walk up a ramp that is
only fifteen inches wide and has no guardcail. The citation was abated
by constructing a two-step ladder in the area of the twenty-inch step-up
so that it was no longer necessary to either step up twenty: inches,
or walk on the fifteen-inch wide ramp to get to the working area. There
was testimony about a rack holding pieces of steel in the vicinity of
the fifteen-inch wide ramp. There was speculation and hearsay testimony
as to how a miner would go about getting pieces of steel off the rack,
but I have to assume that when a MSHA inspector abates a citation-he is
stating that the alleged violation no longer exists. The steps that were
used to abate the violation were on the left side of the ramp and steel
rack and the unguarded fifteen-inch wide ramp is still right next to
the rack holding the steel. Since any miner getting steel from the rack
after the abatement would have to do exactly the same as a miner would have
to do before the abatement, I do not see how the manner in which a miner
gets the steel is pertinent to this violation. I do not consider it
a failure to provide safe access to requ~re a miner to either step up
twenty inches or walk an unguarded ramp up to a height of twenty inches.
The citation is vacated.
Citation No: 517720 alleges that there was an exposed pinch point
in a return idler pulley underneath a conveyor belt where mobile equipment passes. At this mine the mobile equipment was a golf cart and it
was connnon to take short cuts under the conveyor. A bracke~_ in the area
of the return idler was what created the pinch point and the pinch point
was twentyfour inches above anyone riding in a golf cart. While it might
be unlikely that someone would have their hands up going under the belt
it is nevertheless the very type of hazard which the standard was
designed to prevent. While I think an accident was unlikely, it was
nevertheless possible and a serious injury could have resulted. There
was good faith abatement. I find the proposed assessment to be a
reasonable penalty and therefore assess $84 for this violation.

667

It is therefore ORDERED that respondent pay to MSHA, within 30
days, a civil.penalty in the amount of $304.

Cl~ f. 9'»~?.

Charles C. Moore, Jr.,
Administrative Law Judge
Distribution:

By Certified Mail

Eloise Vellucci, Esq., Office of the Solicitor, U.S. Department of Labor, 555 Griffin Square, Suite 501, Dallas, TX 75202
Charles A. Feezer, Esq.,

P.O. Box 128, Carlsbad, NM

668

88220

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

)

MINERALS EXPLORATION COMPANY,

)

APPLICATION FOR REVIEW

)

Applicant,

)

v.

DOCKET NO. WEST 81-189-RM

)

)
)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (M.:>HA),

107(a) Order of Withdrawal
and Citation No. 577443

)

)
Respondent.

MINE: Sweetwater Uranium Project

)
)

~~~~~~~~~~~~~~~~~~~

)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)

CIVIL PENALTY PROCEEDING

)

)

DOCKET NO. WEST 81-270-M

)

Petitioner,

v.

)

A/C No. 48-01181-05030 H

)

MINERALS EXPLORATION COMPANY,

)

MINE: Sweetwater Uranium Project

)
)
)

Respondent.
~~~~~~~~~~~~~~~~~~~

Appearances:
James H. Barkley, Esq. and Phyllis K. Caldwell, Esq.
Office of the Solicitor, United States Department of Labor
1585 Federal Building, 1961 Stout Street, Denver, Colorado
For the Secretary

80294

Tedrick A. Housh, Jr., Esq. and Jaylynn Fortney, Esq.
Office of the Solicitor, United States Department of Labor
911 Walnut Street, Room 2106, Kansas City, Missouri 64106
For the Secretary
Anthony D. Weber, Esq., Union Oil Center
P.O. Box 7600, Los Angeles, California 90051
For the Operator
Timothy D. Biddle, Esq. and Thomas C. Means, Esq.
Crowell & Moring, 1100 Connecticut Avenue, N.W.
Washington, D.C. 20036
For the Operator
Before: John A. Carlson, Judge
DECISION
This case, heard under the provisions of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 ~seq. (the "Act"), arose from an

669

inspection of applicant's (Minerals') surface uranium mine. On February
11, 1981, a mine inspector for the Secretary of Labor concluded his
inspection of the C-1 pit of the Sweetwater Uranium Project with the
issuance of a section 107(a) withdrawal order. He based this action upon
his observation that areas of loose, unconsolidated and overhanging ground
on one of the highwalls endangered miners working near the toe of the wall.
The order charged a violation of a mandatory safety standard, 30 C.F.R.
§ 55.3-5, which provides:
Men shall not work near or under dangerous banks. Overhanging
banks shall be taken down immediately and other unsafe ground
conditions shall be corrected promptly, or the areas shall be
barricaded or posted.
Because a mandatory standard was involved, the inspector also issued a
citation under section 104(a) of the Act, specifying that the violation was
"significant and substantial."
PROCEDURAL HISTORY
This present proceeding commenced with Minerals' filing of an
application for review of the imminent danger withdrawal order, which was
first heard after an ordinary course of pleadings on April 15, 1981. At
the conclusion of the two days allotted for trial, the Secretary had not
completed his case in chief and the matter was continued to reconvene in
June. The second segment of the hearing ultimately began on June 29, 1981,
but only after some difficulties concerning whether officers of the Local
Union of Progressive Mine Workers of America, Local 1979 B, as miners'
representative, would be allowed to assert party status at the reconvened
hearing. The judge initiated a June 22, 1981, telephone conference call,
with counsel for both original parties and an officer of the union
participating, in which arguments on the matter of party status for the
union were entertained. Certain remarks made by Minerals' counsel were
viewed by the union representative and the Secretary's counsel as an
unlawful attempt to discourage or interfere with the Union's right of
participation.
The hearing did reconvene on June 29, 1981, as scheduled, with the
express approval of the union, which withdrew its motion for party status
(Tr. 346). Again, however, the hearing did not proceed to completion.
This time it halted because of government allegations and testimony that
Minerals had "falsified" a number of exhibits. Counsel for the operator
professed surprise, and was granted time to investigate this charge before
proceeding further with his defense. Consequently, on the afternoon of
June 30, 1981, trial was continued indefinitely. Before it could be reconvened, the first in a series of longer delays began. At the commencement of the hearing on June 29, 1981, counsel for the Secretary had filed
personally with this judge a letter-motion asking for institution of
disciplinary proceedings against counsel for Minerals because of his
alleged threats to the union representatives in the June 22 telephone call.

6110

On July 13, 1981 I referred the matter to the Commission without recorrnnendation. The Commission found that a disciplinary proceeding was
warranted, and by order of July 23, 1981 referred the matter to Chief
Administrative Law Judge Merlin. Minerals, through counsel retained for
the disciplinary proceeding, secured from the Commission a ninety day stay
of the original review proceeding upon the merits.
Judge Merlin, en August 10, 1981, issued his decision holding, in
essence, that while counsel's remarks were ill advised, no unlawful intent
::;r~~~::~t 7nd that no disciplinary action beyond a cautioning was
1
This judge set a resumption of the hearing on the merits for November
2, 1981. In the meantime, a flurry of motion filings and responses ensued
concerning various documents which have been subpoeaned by the government
in connection with the charge of falsified exhibits. This phase of the
case culminated in Minerals' filing of a sixty five page "Motion for
Sanctions," asking for various types of relief based upon the Secretary's
alleged misconduct in the case. Specifically, Minerals sought vacation of
the 107(a) order, a declaratory order condemning actions of two mine inspectors, an order referring the conduct of the inspectors to the Inspector
General of the Labor Department for disciplinary action, orders striking
certain exhibits from the record and returning other documents to Minerals,
an order reprimanding the Secretary's counsel for the manner in which they
obtained personal diaries of certain of Minerals' employees, and the
"consideration" of disciplinary action against the Secretary's counsel.
All of the original counsel withdrew during the pendency of the motion
and were replaced by other counsel. On November 4, 1981, this judge
recused himself from consideration of the motion upon notification by the
movant that he might be called as a witness. Judge Jon D. Boltz heard
evidence on the motion for four days commencing on November 9, 1981. Both
parties filed extensive post-hearing briefs, and Judge Boltz took the
matter under advisement. On April 7, 1982, he issued his written order on
the motion for sanctions in which he denied all the requested sanctions.
On May 3, 1982, the Commission received Minerals' petition for
discretionary review of Judge Boltz's determination. The Connnission, by
order issued May 11, 1982, denied discretionary review because the judge's
determination was not "final" within the meaning of the Act. It therefore
deemed the petition one for interlocutory review under Commission Rule 74,
and stayed the proceedings on the merits. On May 25, 1982, it denied the
petition for interlocutory review, dissolved the stay, and returned the
files to this judge.

1/ See Disciplinary Proceeding (Minerals Exploration Company), Docket
No. ])8"1-1, August 10, 1981.

G71

Meanwhile, on October 1, 1981 Minerals had filed a letter reflecting
that the alleged hazard had been abated, and that the Secretary had
therefore terminated the withdrawal order on September 9, 1981. A copy of
the termination order was attached. The Secretary was therefore free to
propose a civil penalty, which was duly contested by Minerals. That
proceeding, docketed as WEST 81-270-M, was assigned to this judge and
consolidated on November 18, 1981 with the earlier application of review of
the withdrawal order.
On July 7, 1982 Minerals moved that I issue a decision on the merits
upon the present record. On September 15, 1982, the Secretary and Minerals
filed a joint motion requesting that I decide the consolidated case without
further hearing and without briefs.
Denominated a "Joint Motion for Decision on the Present Record," the
motion is actually somewhat broader than that. It provides that diary
entries made by certain Minerals' employees are to be considered as
evidence, though never introduced at trial. (In the proceeding before
Judge Boltz, Minerals had unsuccessfully sought to have these diaries
suppressed on grounds that they had come into the Secretary's possession
through unlawful means. Thus, while the parties agree that I may consider
the contents of the diary entries, Minerals reserves its right to review
its plea for supression before the Commission at the appropriate time.)
The joint motion also specifies that if a violation is found the
penalty is to be determined on the basis of the record made in the
proceeding to review the withdrawal order. That record is supplemented by
stipulation in the motion as to several routine facts relating to penalty
considerations.
Finally, the parties stipulate that the decision should be mad~
"without reference to" the separate record made before Judge Boltz._/
On October 6, 1982, I granted the parties' motion to render this
decision on the present record. That record contains the Secretary's case
in chief, but was terminated shortly after the cormnencement of the
operator's case. By making the motion Minerals saw fit to waive the
completion of its case. By joining with Minerals, the Secretary waived his
right to cross examination of Minerals' only witness and his right to
present any rebuttal.
The Secretary's allegation in his penalty proposal in Docket WEST
81-270-M that Minerals operations affect cormnence was not contravened by
Minerals. The jurisdiction of the Connnission is not in issue in these
proceedings.

2/

It could scarcely be otherwise since I neither heard the testimony nor
the demeanor of the witnesses in the sanctions hearing. To the
extent, then, that evidence adduced at that hearing may have relevance to
the validity of the withdrawal order or the issues in the penalty
proceeding, it is simply not considered in this decision.

obs~rved

672

REVIEW AND DISCUSSION OF
THE EVIDENCE
The undisputed evidence shows that the C-1 pit ts one of three pits at
Minerals' Sweetwater Uranium Project near Rawlins, Wyoming. Stripping
began in 1978 and the mining of ore in 1980. The focus of this case is on
the east highwall of the C-1 pit, which was mined to a planned slope of
about 3/4 to 1 (3 feet horizontal to 4 feet vertical). (Tr. 455.) Mining
proceeded with blasting and excavation by power shovels equipped with 17
yard buckets.
The mining plan in force at the time of the inspection provided for
mining in a series of 40 foot vertical working heights or intervals on the
highwalls (Tr. 284, 455).
When inspectors Merrill Wolford and Melville Jacobson viewed the C-1
pit on February 11, 1981, they observed a number of overhangs and an area
of loose and unconsolidated ground clustered along the brow or lip of the
6540 foot bench. This bench (6540 feet above sea level) was at least 55
feet above the pit floor (Tr. 55). A shovel operator and an ore technician
were working as close as 3 to 4 feet from the toe of the wall (Tr. 69,
85-86). Periodically, according to Wolford, four truck drivers were also
close to the toe of the wall as their trucks were loaded. Had any of the
overhanging or loose ground fallen from the lip of of bench, Wolford
claimed, any of these six miners could have been killed or severely
injured.
Consequently, Wolford issued his withdrawal order. In obedience to
the order, Minerals "dangered off" the area of the pit floor below the
overhangs by construction of a berm some 500 to 600 feet in length.
At the hearing Wolford and Jacobson's verbal descriptions of the
condition of the bench lip were substantiated by other governmental
officials. On February 17, 1981, the site was investigated by Gordon R.
Lyda, a mining engineer with the Ground Support Division of the Denver
Office of the Mine Safety and Health Administration. This witness
described the soil structure in the overhangs and the loose soil area as
sedimentary sandstones of varying degrees of cementation mixed with shales,
siltstone and mudstone (Tr. 231, 242). The areas in question lacked
"overall structural integrity," he testified, particularly since there were
deep fractures in the surface of the 6540 foot bench immediately behind the
overhangs. (Tr. 175, 184). From below, he saw "fractured, broken rock,
[and] loose slabby material in the area of the overhangs" (Tr. 183-184).
Herman Fink, a Deputy State Mine Inspector for the State of Wyoming
also viewed the wall on February 17, 1981. His observations agreed with
those of Wolford and Lyda. He described "the whole highwall" as "full of
loose rock" (Tr. 354-355).

673

The Secretary's witnesses also testified as to the cause of the
overhangs: undermining of the crest of the 6540 bench. Lyda and Fink, in
particular, asserted that shovel-teeth marks were plainly visible directly
below the overhangs, an indication that the wall was improperly cut. The
overhangs did not result, that is to say, from subsequent sloughage.
The brief testimony presented by Minerals' single witness, Lawrence G.
Dykers, Project General Manager of the Sweetwater operation, did not
directly rebut the testimony of the government witnesses. Mr. Dykers
discussed a distinction between "irregularites" and "overhangs" in pit
walls, explaining that irregularities are inevitable in the mining process.
He did not go so far, however, as to deny that overhangs were present.
I conclude that the Secretary's evidence overwhelmingly establishes
the existence of overhangs and an area of loose and unconsolidated ground.
A host of color photographs, taken from various places and angles, confirm
the words of the witnesses. The evidence also shows clearly that six
miners were exposed at various times to the hazard presented by falling
rock. The Secretary's evidence on this element of violation was never
challenged.
To the extent that the operator attempted a defense in its abbreviated
case, it was intended to center, I think, upon the existence of another
safety bench below the 6540 bench. Had there been a broad bench below the
6540 bench, it would have served to catch much of any materials falling
from the overhangs, and greatly reduced the possibility of injuries to
miners working near the toe. Mr. Lyda testified that safety benches "are
necessary to a proper mining operation," and conceded that they "would tend
to reduce the hazard ••• of people ••• being struck by sliding or falling
or airborne material" (Tr. 303-304). Even so, he was not certain that a
bench would be adequate protection against the "major, significant overhangs" (Tr. 304).
As it turned out, however, there was simply no intervening bench - at
least none of significance. Four government witnesses testified in detail
about the lower bench. Their recitals were unanimous: a remnant of a lower
bench was visible on the wall, but only a remnant. What width there was,
was filled with sloughage. Thus, had overhanging or unconsolidated
materials broken loose from the 6540 bench, nothing would have interrupted
their fall to the pit floor (Tr. 25, 292-293, 356, 362, 539, 546).
This brings us to the allegedly "falsified" exhibits. Early in his
testimony, mine project manager Dykers testified concerning a survey of the
east wall of the C-1 pit which was initiated on February 13, 1981 (Tr.
461). A large plan view (overhead view) of the approximately 600 foot long
section of the C-1 pit was then placed before the witness who indicated
that it was a product of the survey. Dykers testified that survey points
had been established at 19 points along the area of the face covered by the
plan view. At these points the survey crew had physically measured the
"most prominent and pronounced" irregularities on the face (Tr. 464-465).
Shaded areas on the plan view, he said, represented slopes, and unshaded

674

areas flat surfaces, including safety benches (Tr. 467). This document,
identified as ex~ibit A-2, was then offered and counsel for the Secretary
was permitted voir dire.
After a few questions on voir dire, government counsel then suggested
upon the record that the drawing was inadmissible because it was
"falsified." Without object ion from counsel for Minerals, counsel for the
Secretary then read into the record a statement from one Brian K. Baird,
the draftsman who had prepared the plan view. Baird's statement alleged
that the original plan view and many of the original 19 cross sectional
drawings had been altered before the hearing. The statement claimed that
the original drawings had accurately reflected the survey notes and actual
measurements.
Counsel for Minerals professed no knowledge of any alteration, agreed
that the matter had to be resolved, and agreed to the issuance of subpoenas
to government counsel to obtain the testimony of the appropriate company
employees (Tr. 476-480). The hearing continued no further on June 29.
Testimony resumed the following afternoon with Brian K. Baird on the
stand as the government's witness by agreement of the parties (Tr. 43).
Baird confirmed that he was the draftsman who prepared the original plan
view from the survey notes. He testified that he had computed coordinates
from the notes and plotted them on his drawing in accordance with standard
engineering practice. He then identified another drawing, marked as
exhibit R-19, as his original and accurate plan view, and averred that
various markings on the sheet were added by one Larry Snyder, whom he
identified as the company's head of safety and environment (Tr. 491).
Exhibit A-2, according to Baird, reflected the revisions ordered by Snyder
which extended and widened the lower (6470) bench across the face of the
C-1 pit (Tr. 492, 494). Baird asserted that the changes were freehand
exercises by Snyder, based upon no new survey data (Tr. 495, 532, 573).
The witness then compared two separate sets of the cross-sectional
drawings which were tied to reference points on the plan view. The first
set, he testified, were prepared by him and a fellow draftsman. They were
based upon measurements of the overhangs and the known elevations of the
benches. The remaining features were drawn from observations of photographs and slides and were therefore not as precise. (Tr. 498, 499, 527,
528). Baird maintained that the second set of diagrams, which were
intended for introduction at the hearing, contained a number of alterations
made by persons unknown to him. Generally, according to Baird, the cross
sections were added to and altered to show a wider bench in conformance
with Snyder's changes on the plan view (Tr. 508). On the 4X cross section,
for example, he pointed to a change which widened the bench about 2 1/2
feet (Tr. 551). Baird maintained that he had observed the lower bench
remnant at the 6470 foot elevation, and that the first set of drawings
accurately represented its dimensions, while the second set did not (Tr.
497, 569). Both sets of all the drawings were offered by the Secretary and
admitted without objection.

675

No more evidence was taken after Baird's testimony. On the basis of
the record before me, I am not prepared to hold whether or not the second
set of drawings were "falsified" as the Secretary contends. Such a holding
is not necessary to reach a proper decision on the merits of this case.
Perhaps some satisfactory explanation for the changes exists, and it would
be presumptuous of me to conclude that outright misconduct occurred when it
is likely that the evidence adduced before Judge Boltz dealt at greater
length with the drawings.
I did find Baird an earnest and believable witness with no discernable
motive for dissembling. At the very best, the process by which the final
set of drawings came about betrays a subjectivity, a flexibility, which
robs them of any weight favorable to Minerals. Beyond that, even if the
modified drawings were accepted as accurate, they would not persuade me of
the absence of violation. Various of the cross sections show substantial
overhangs; and even the widest versions of the lower bench would not appear
sufficient to keep a major materials fall from reaching the pit floor. The
credible evidence proves violation. '!_!
We now consider whether the violative conditions constituted an
innninent danger. Section 3(j) of the Act defines an imminent danger as:
The existence of any condition or practice in a coal or
other mine which could reasonably be expected to cause death
or serious physical harm before such condition or practice
can be abated.
Section 107(a) of the Act sets out the procedures for issuance of
withdrawal orders when an inspector finds an imminent danger. It
provides:
If, upon an! inspection or investigation of a coal or other
mine which is subject to this Act, an authorized representative
of the Secretary finds that an innninent danger exists, such re-

3/ One of the stipulated exhibits in the agreement for a decision on the
present record appears to give further credence to Baird's testimony. The
diary of Chris Hill, identified as Baird's immediate supervisor, contains
this entry for June 3, 1981:
Larry Snyder redesigned our survey of 5-29-81 in Pit 1
6470 bench. He told Brain [sic] the draftsman to draw
in bench that is not there.
I note, however, that my determinations as to the worth of the survey
drawings were predicated upon Baird's unrebutted testimony and would have
been the same without the diary evidence.
I also note that another diary entry relating to the mining out of a
bench on the east wall did not influence my decision as to the existence or
non-existence of a lower safety bench. This entry, standing alone, did not
identify the bench with sufficient clarity.

676

presentative shall determine the extent of the area of such mine
throughout which the danger exists, and issue an order requiring
the operator of such mine to cause all persons, except those referred to in section 104(c), to be withdrawn from, and to be prohibited from entering, such area until an authorized representative
of the Secretary determines that such imminent danger and the
conditions or practices which caused such imminent danger no longer
exi.st. The issuance of an order under this subsection shall not
preclude the issuance of a citation under section 104 or the proposing of a penalty under section 110.
In imminent danger cases the Secretary must establish a prima facie
case. The ultimate burden of proof, however, is then borne by the
applicant, who must show by a preponderance of the evidence that no
imminent danger existed. Otherwise, the order of withdrawal must be
affirmed. Lucas Coal Company, 1 IBMA 138 (1972).
Old Ben Coal Corporation v. Interior Board of Mine Operation's
Appeals, 523 F. 2d 25, 32 (7th Cir. 1975) approved this test for imminent
danger:
[W]ould a reasonable man, given a qualified inspector's
education and experience, conclude that the facts indicate an
impending accident or disaster, threatening to kill or to cause
serious physical harm, likely to occur at any moment, but not
necessarily immediately? The uncertainty must be of a nature
that would induce a reasonable man to estimate that, if normal
operations designed to extract coal in the disputed area proceed, it is at least just as probable as not that the feared
accident or disaster would occur before elimination of the danger.
The Secretary presented strong evidence as to the immediacy of the
danger presented by the soil conditions on the lip of the 6540 bench.
Inspector Wolford, whose many years experience as a miner and inspector in
open pit operations was supplemented by thirty hours of specialized
training in ground control (Tr. 23), believed the overhangs "could come
down at any time" (Tr. 44). Mr. Lyda, who specializes in ground control
matters found "a very good potential for a fall of ground" (Tr. 175),
though no one could say when it would come down (Tr. 198). He was certain
that either isolated or massive falls - as much as 300 to 400 tons - would
eventually occur (Tr. 176-177), and that mining operations should not be
permitted "within close proximity" (Tr. 272). Supervisory inspector
Jacobson believed that a fall could have occurred at "any second" (Tr.
410). Wyoming inspector Fink did not issue a Wyoming "closure order"
because the federal authorities had already acted. He stated, however,
that he concurred with the opinions of Lyda and Wolford as to the presence
of loose materials and overhangs which "could come down at any time" (Tr.
349-351).
This unanimous body of op1n1on was essentially unrebutted by Minerals.
I do note that none of the inspecting group witnessed any sloughage or
falls of rock from the unstable areas during the time of the inspection.
This fact alone does not detract in any significant way from the array of

677

objective indications of instability observed by all the inspecting
personnel who testified. No one suggests that large falls are always
proceeded by small ones; and it is axiomatic that moments before any
highwall falls, it stands. A determination of innninent danger is
necessarily judgmental in nature. I must conclude that the judgments of
the inspectors were sound: that the condition of the wall posed a likelihood - though not a certainty - that a large fall of rock could occur at
any moment, imperiling the lives of the miners working near the toe of the
wall. The facts warranted the issuance of a withdrawal order.
Similarly, Inspector Wolford properly designated the violation of the
standard as "significant and substantial." Such violations are defined in
section 104(d) of the Act as those which" ••• could significantly and
substantially contribute to the cause and effect of a coal or other mine
safety and health hazard." The definition has been further construed by
the Commission to mean those violations where" ••• there exists a reasonable likelihood that the hazard contributed to will result in an injury or
illness of a reasonably serious nature." Secretary v. Cement Division,
National Gypsum Co., 3 FMSHRC 822 (1981). This same case also makes it
clear that a significant and substantial violation may properly be charged
in a 104(a) citation.
Since the facts before me indicate that the more stringent test of an
imminent danger has been met, there can be no doubt that the violation of
30 C.F.R. § 55.3-5 was significant and substantial. There was a reasonable
likelihood that a collapse of the unstable area of the highwall would cause
injuries of a "reasonably serious nature" to any or all of the six miners
working in the pit floor near the wall.
Before moving to the question of an appropriate penalty, several
dismissal motions made early in the hearing must be disposed of. Ruling
was reserved at the time they were made.
First, Minerals argues that the withdrawal order lacked the
specificity demanded by section 107(c) of the Act wherein it requires a
"detailed description" of the conditions which constitute the imminent
danger as wel 1 as a "de script ion" of the area from which miners are to be
withdrawn. The thrust of the argument appears to be that this is an
absolute due process requirement which is unaffected by the actual knowledge of the operator. The argument lacks merit. The statutory provision
does no more than require that an operator have reasonable notice of the
identity of the hazard and the part of the mine affected. The citation
speaks in terms of overhanging banks and loose ground on the east wall of
the C-1 pit and identifies the miners endangered. It thus meets any
specificity requirements of the Act.
Beyond that, had Minerals entertained any genuine doubts as to any
particulars of the order·, it could easily have availed itself of any of the
discovery techniques available under the Commission Rules to resolve those
doubts. Cf Evansville Materials, Inc., 3 FMSHRC 704 (1981). Actually, it

678

was apparent as the hearing progressed that Minerals at no time had any
significant questions as to the particulars of the government's
allegations.
Second, Minerals argues that the standard itself is impermissibly
vague because it contains "no guidelines to establish the conduct of the
inspector with regard to what is and what is not dangerous." This arguement, too, lacks merit. Standards must often be made "simple and brief
in order to be broadly adaptable to myriad circumstances." Kerr-McGee
Corporation, 3 FMSHRC 2496 (1981). Terms such as "unsafe" or "dangerous"
appear frequently in mandatory standards. Thus, in Alabama By-Products
Corporation, 4 FMSHRC 2128 (1982), Docket No. BARB 76-153, the Commission
declared:
[I]n deciding whether machinery or equipment is in
safe or unsafe operating condition, we conclude that
the alleged violative condition is appropriately
measured against the standard of whether a reasonably
prudent person familiar with the factual circumstances
surrounding the allegedly hazardous condition, including
any facts peculiar to the mining industry, would recognize a hazard warranting corrective action within
the purview of the applicable regulation.
See also Ryder Truck Lines, Inc., v. Brennan, 497 F. 2d 230 (5th Cir.
1974), United States Steel Corporation, 5 FMSHRC 3 (1983), Docket No. KENT
81-136, January 27, 1983. The standard cited in the present case meets
constitutional requirements.
Minerals also attempted to exclude all evidence gathered by the
Secretary after the issuance of the withdrawal order. Such evidence,
Minerals claims, cannot be considered in determining whether the elements
of an imminent danger were present at the time the inspector made the
order. Specifically, the operator is concerned about observations made by
the Secretary's personnel on February 17, 1981. The photographs of the
east wall introduced by the Secretary were made on that day, as were the
observation of cracks on the surface of the 6540 bench.
Minerals is correct, of course, that after-acquired evidence must be
examined closely to determine whether it is truly relevent to conditions as
they existed at the time of the order. Here the photograph was unquestionably relevant since witnesses who were present on the date of the
original inspection testified without contradiction that the dangerous
features on the highwall had not changed. As to the cracks on the surface
of the 6540 bench (the inspection party did not climb to the top of the
bench until the subsequent visit on February 17), Mr. Lyda testified with
certitude that the fractures behind the overhangs, although they may have
enlarged "microscopically" between February 11 and 17, were such that

679

they could not have been newly formed since the date of the order (Tr.
186-187, 250-251, 289-290). 4 ; The thrust of his testimony was that
unstable ground formations such as he observed, once in existence,
invariably move slowly and deteriorate until a failure or fall occurs, but
that no one can predict the precise time of such a collapse. The evidence
gathered on the surface of the 6540 bench on February 17, 1981 was
therefore relevant to conditions on February 11.
PENALTY
After Minerals removed the overhangs and the Secretary terminated the
withdrawal order in September 1981, the ~ecretary proposed a civil penalty
of $1,250.00 for the alleged violation. _/
At the outset of the hearing, the parties stipulated that the mine
employed 280 persons and mined 60 tons of materials daily. In the
stipulations which were a part of the agreement to submit the case for
decision upon the present record, the parties represented that Minerals is
a large uranium mine operator; that assessment of a penalty will not affect
its ability to continue in business; and that an appended computer printout
furnished by the Secretary shows the violations alleged against Minerals
during the two years prior to the February 1981 withdrawal order, and
whether the proposed penalties were paid or contested. The data show that
154 violations were assessed and 104 were paid, for a total amount of
$14,330.00.
On the record before me, few of the statutory penalty criteria tend to
favor Minerals. Its size is large, and the assessment of a significant
penalty will not jeopardize its ability to continue in business. The
gravity of the violation was high in that the lives of several miners were
clearly endangered. The operator's negligence was also high; the hazardous
lip of 6540 bench was visible to anyone inclined to look. Even for a large
mine, Minerals' history of prior violations and penalties is far from
positive. As to good faith, the evidence does indicate that Minerals
responded quickly in building a berm on the pit floor to isolate miners
from falling rock after the federal inspector issued his withdrawal order.

4/

The record contains considerable testimony about whether the fractures
were "gas cracks" originating at the time the area below the 6540 bench was
blasted during the mining process, or whether they were "tension cracks"
created by natural pressures owing to structural weakness. The question
need not be decided since the evidence shows that Mr. Lyda made his
evaluation of significant instability on the assumption that they were
tension cracks, which are usually somewhat less serious than gas cracks
(Tr. 287-289).

5/ Section llO(i) of the Act requires the Commission, in penalty
assessments, to consider the size of the operator's business, its
negligence, its ability to continue in business, the gravity of the
violation, and the operator's good faith in seeking rapid compliance.

680

Minerals should not be penalized for delaying further abatement by
exercising its statutory right to secure review of the validity of the
withdrawal order.
I conclude that the facts warrant imposition of a civil penalty of
$1,250.00.
FINDINGS OF FACT
Upon the entire record, and in conformity with the findings embodied
in the narrative part of this decision, the following findings of material
fact are entered:
(1)
Wyoming.

Minerals operates an open pit uranium mine near Rawlins,

( 2) On February 11, 1981, six miners were working on the floor of the
C-1 pit as close as two feet from the toe of the east highwall.
(3) Far above these miners several areas of overhanging rock and a
single area of loose and unconsolidated rock were located on the lip of the
6540 foot safety bench.
(4) The wall below the 6540 lip lay at a slope of approximately 3/4
to 1. On the date of inspection there was no safety bench, or remnant of
any former safety bench, of sufficient width to catch or interrupt the fall
of rock should it break loose from the upper bench.
(5) Had any significant part of the loose or overhanging rock fallen,
it would likely have killed or severely injured one or more of the miners
working below it.
(6) The loose and overhanging rock was unstable and likely to fall at
any moment, without warning, and before the hazard could be abated.
(7)

Minerals is a large mine operator.

(8) Imposition of a significant civil penalty would not impair
Minerals' ability to continue in business.
(9) The loose and overhanging rock on the lip of the 6540 bench was
readily apparent, and Minerals knew or should have known of its existence
and the hazard it presented.
(10) Minerals acted with dispatch in building a berm on the floor of
the C-1 pit to keep miners out of the danger area when the Secretary's
inspector issued his innninent danger withdrawal order on February 11,
1981.

681

CONCLUSIONS OF LAW
Pursuant to the findings in this matter, it is concluded that:
(1)

The Commission has jurisdiction to decide this matter.

(2) The conditions on the lip of the 6540 foot bench above the area
where miners were working violated the mandatory standard published at 30
C.F.R. § 55.3-5.
(3)
The violation was "significant and substantial" as that term is
used in section 104(d) of the Act.

(4) The violation constituted an "imminent danger" as that term is
defined in section 3(j) of the Act and used in section 107(a) of the Act.
(5) The Secretary's issuance of a withdrawal order under section
107(a) of the Act was warranted.
(6) The violation warrants the imposition of a civil penalty against
Minerals in the amount of $1,250.00.
ORDER
Accordingly, it is ORDERED that:
( 1) Minerals' application for review of the withdrawal order issued
February 11, 1981 is dismissed, and that order is affirmed.
( 2) The citation issued under section 104(a) of the Act con temporaneously with the withdrawal order 1.S affirmed.
(3) Minerals shall pay to the Secretary, within 30 days of the date
of this present order, a civil penalty of $1,250.00.

Judge

682

Distribution:
James H. Barkley, Esq.
Office of the Solicit9r
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294
Phyllis K. Caldwell, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294
Tedrick A. Housh, Jr., Esq.
Office of the Solicitor
United States Department of Labor
911 Walnut Street, Room 2106
Kansas City, Missouri 64106
Jaylynn Fortney, Esq.
Office of the Solicitor
United States Department of Labor
911 Walnut Street, Room 2106
Kansas City, Missouri 64106
Anthony D. Weber, Esq.
Union Oil Center
P.O. Box 7600
Los Angeles, California

90051

Timothy D. Biddle, Esq.
Crowell & Moring
1100 Connecticut Avenue, N.W.
Washington, D.C. 20036
Thomas C. Means, Esq.
Crowell & Moring
1100 Connecticut Avenue, N.W.
Washington, D.C. 20036

683

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR

611)3

Complaint of Discharge,
Discrimination, or Interference

LEO KLIMCZAK,
Complainant

v.
Docket No. YORK 82-21-DM
GENERAL CRUSHED STONE COMPANY,
INC.,
Respondent

MD 81-132
Rochester Mine
DECISION

Appearances:

Richard A. Dollinger, Esq., Greisberger, Zicari, Mcconville,
Cooman & Morin, P.C., Rochester, New York, for Complainant;
Joseph E. Boan, Esq., Pittsburgh, Pennsylvania, for
Respondent.

Before:

Judge Melick

This case is before me upon the complaint of Leo Klimczak under se.ction
105(c)(3) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801
et~·, the "Act", alleging that the General Crushed Stone Company (General)
discharged him on June 29, 1981, in violation of section 105(c)(l) of the
Act. ~/ Evidentiary hearings were held on Mr. Klimczak's complaint in
Rochester, New York.
In order for Mr. Klimczak to establish a prima facie violation of section
105(c)(l) of the Act he must prove by a preponderance of the evidence that he
has engaged in an activity protected by that section and that the discharge of
him was motivated in any part by that protected activity. Secretary ex rel.
David Pasula v. Consolidation Coal Co., 2 FMSHRC 2786 (1980), rev'd on other
grounds sub nom, Consolidation Coal Co. v. Secretary, 663 F.2d 1211 (3rd. Cir.
1981). Before his discharge on June 29, 1981, purportedly for excessive absenteeism and a bad work attitude, Mr. Klimczak had been employed by General for
almost 9 years as a mechanic welder. In this case, he asserts essentially
four claims of protected activity. While challenging some of the details of
1/ Section 105(c)(l) ·of the Act provides in part as follows: "No person
shall discharge * * * or cause to be discharged or otherwise interfere with
the exercise of the statutory rights of any miner * * * in any * * * mine subject to this Act because such miner * * * has filed or made a complaint under
or related to this Act, including a complaint notifying the operator or the
operator's agent, or the representative of miners at the*** mine of an
alleged danger or health violation in a * * * mine * * * or because such miner
* * * has instituted or caused to be instituted any proceeding under or
related to this Act * * * or because of the exercise by such miner * * * on
behalf of himself or others of any statutory right afforded by this Act.

684

the claims, Respondent, in its brief, does not deny that complaints were in
fact made by Mr. Klimczak and that they did in fact concern matters of safety.
The thrust of its argument appears to be that those complaints were made in
bad faith only to harass mine management and that those complaints were therefore not protected.
While a "good faith" and "reasonableness" test does apply to protected
work refusals under section 105(c)(l), Robinette v. United Castle Coal Co.,
3 FMSHRC 1803 (1981), I find no similar requirement under that section for
protected safety complaints. In Munsey v. FMSHRC, 595 F.2d 735 (D.C. Cir.
1978), it was held that no such requirement existed (for protected safety complaints) under the similar anti-discrimination provisions of former section
llO(b) of the Federal Coal Mine Health and Safety Act of 1969. The Court in
Munsey was understandably concerned that imposing any "good faith" or "not
frivolous" test for safety complaints would discourage the reporting of such
complaints. The rationale of the Munsey decision is persuasive and I find
nothing in the 1977 Act or its Legislative History to suggest that the same
rationale and conclusion should not also apply to the comparable provisions of
section 105(c)(l). Under the circumstances, it is not necessary at this point
in the analysis to determine whether the safety complaints made by
Mr. Klimczak in this case were "reasonable" and made in "good faith". Those
complaints were, in any event, activities protected by the Act.
The first of these protected activities occurred during February t981
when Mr. Klimczak complained to Assistant Mine Superintendent Ben Gardner, to
his union representative (shop steward) Sam Metrano, and to his group leader
(foreman), Charlie Solt, about his need for an assistant to help with his welding. Klimczak testified that he had twice been injured while struggling alone
with large sheets of steel and had complained to each of these men about his
need for a shop assistant to help him safely perform his work. While Solt
admitted at hearing that Klimczak had complained to him about the absence of a
shop helper, Solt denied that Klimczak said it was unsafe for him to work
alone. Solt did not deny however, that he then knew Klimczak had previously
been injured while struggling without assistance with large sheets of steel.
It may therefore reasonably be inferred that Klimczak's complaints to Solt
regarding his need for help was a complaint about an alleged danger within the
meaning of section 105(c)(l). Moreover, neither Ben Gardner nor Sam Metrano
testified in this case and no affirmative evidence has been presented to
suggest that they had not received complaints of the alleged danger from
Klimczak. Accordingly, I find that Klimczak did make the ?lleged safety complaints and that the union representative, the group leader, and the assistant
mine superintendent were all aware of those complaints.
The second protected activity occurred in March 1981 when Assistant Superintendent Gardner directed Klimczak to weld some duct work from a "bucket"
elevated by a crane. Klimczak protested to Gardner that this was an unsafe
procedure but went ahead and did the job anyway. As he was being lowered
after completing the job, however, an accident occurred in which he was in a
"free fall," dropping about 20 feet to the ground. After this incident
Klimczak told Gardner and Solt that he would never get in the bucket again.
The Mine Superintendent, Thomas Meehan, admitted that he also knew of this
incident and, recognizing the danger posed by the bucket, ordered it removed

685

from service. Meehan also knew that Klimczak had complained about having to
work in the elevated bucket. Klimczak's complaint about the safety of the
bucket was clearly a protected complaint. In addition, I find that Klimczak's
statement that he would refuse to ever again work in the bucket in that manner, was also a protected work refusal. There is no dispute· that this anticipatory work refusal was reasonable under the circumstances and made in good
faith. Robinette, supra.
The third protected activity occurred in April 1981. Klimczak was
directed by Gardner to "hot weld" a gas cap hinge onto the crane within 12 to
14 inches of its unpurged gas tank. It is not disputed that welding in such a
manner is indeed unsafe. Accordingly, Klimczak's protestation to Gardner that
the assigned task was dangerous is also a protected safety complaint. The
fourth and final protected activity occurred sometime in May 1981. 2/
Gardner had directed Klimczak to re weld some cracks located some 10-to 20 feet
above ground in an area of the portable crusher that had no hand rails. While
agreeing to do the job, Klimczak told Gardner that that would be the last time
he would work on the equipment without a ladder or catwalk and threatened to
report the condition to a Federal inspector.
Since Mr. Klimczak has established that he did in fact make protected
safety complaints to the operator in February, March, April, and May, 1981,
and did engage in a protected work refusal in March 1981, it is necessary,
following the Pasula analysis, to next determine whether the operator,_in discharging him, was motivated in any part by those protected activities.·
Direct evidence of motivation in section 105(c) discrimination cases is,
of course, rare and indirect or circumstantial evidence must ordinarily be
relied upon by the Complainant. Secretary ex rel Chacon v. Phelps Dodge
Corp., 3 FMSHRC 2508 0981), pet. for review filed, No. 81-2300 (D.C. Cir.
December 11, 1981). In this case, Klimczak cites several circumstantial factors ·that he contends demonstrate that his discharge was motivated by his protected activities. He alleges that agents of the operator had knowledge of
his protected activities, that management showed hostility towards his protected activities, that he was accorded disparate treatment vis-a-vis other
employees committing equally or more serious breaches of conduct, and that
there was a coincidence in timing between the protected activities and the
subsequent discharge.
With respect to the first allegation, the evidence is indeed uncontradicted that the assistant mine superintendent, Ben Gardner, knew of each of
the protected activities and it was Gardner who composed the discharge letter
based in part on his own personal knowledge (from his diary) of the Complainant's work history. In addition, Mine Superintendent Thomas Meehan admitted
that he was aware of Klimczak's complaints about riding in the elevated
2/ Klimczak reported in his initial complaint to MSHA, filed July 13, 1981,
that this incident occurred in late May 1981, but testified at hearing more
than a year later than the incident occurred on June 24, 1981. I find the
former statement to be more likely correct since it was made only a short time
after the event. Klimczak's time sheets also show him to have been welding on
the portable crusher during May and on June 2nd but not on June 24th.

686

bucket. 3/ In light of the close working relationship between Gardner and
Meehan it is reasonable to infer that Meehan was also aware of the other
safety comp lain ts as we 11. In any event, although Meehan contradicts himself
on this point, I accept Meehan's admission that the decision to discharge
Klimczak on June 29, 1981, was a joint decision by Gardner and himself.
Within this framework of evidence it is clear that those responsible for
Klimczak's discharge together had knowledge of all of Klimczak's protected
activities.
Klimczak next claims that mine management showed hostility towards his
protected activities by allegedly failing to follow the disciplinary procedures set forth in the collective bargaining agreement (Agreement) and by the
alleged arbitrary manipulation of its absentee and vacation policies against
him. 4/ Article II Section 4 of the Agreement sets forth the right of
management to discharge an employee for excessive absenteeism. (Joint Exhibit
No. 1). It provides as follows:
Management maintains the right to discharge an employee for
excessive absenteeism. Absenteeism means absence from the job without prior notice to and consent of the company. 5/ Notification
will be required by the Employer within one (1) hour after the start
of the emplo;,ee's regular shift. This condition to apply for sickness, accident, etc., where prior notice as provided could not be
given. Excessive absenteeism means absenteeism four (4) times
.
within a calender year. The first absence without good cause brings
a written warning from the company; second absence within thirty
(30) days of the previous absence shall bring suspension without pay
for two (2) days; third absence within thirty (30) days of the
second absence shall bring a suspension without pay for one (1) week
(five [5] scheduled workdays). Four (4) such absences within the
calendar year shall be cause for discharge.

3/ In light of this I give little credence to Meehan's subsequent responses
to leading questions suggesting that he was not aware of Mr. Klimczak making
any "safety complaints."
4/ The factual analysis of these allegations is inextricably tied to the
Respondent's alternative defense that it would have discharged Mr. Klimczak in
any event for his unprotected activities alone and with the Complainant's
rejoinder that the proffered defense was only a pretext. Accordingly, the
analysis of this evidence is relevant to all of these arguments. In this
stage of the analysis, however, the Complainant has the burden of proof.
Pasula, supra.
5/ Superintendent Meehan testified that he considered an absence "excused"
during the regular work week (Monday through Friday) so long as the employee
notified the company of his absence within 1 hour after the start of his shift.
There was therefore no need to have the company's formal "consent" before the
absence was considered excused.

687

In support of his argument that General applied its absentee policy in a
discriminatory manner, Klimczak alleges that it did not follow the disciplinary procedures set forth in the Agreement and that it arbitrarily altered his
attendance records retroactively by changing previously excused absences to
unexcused absences and by counting as "unexcused" absences 10 days that he was
on workers' compensation in February, 1981. The record does in fact support
the Complainant's contentions that at least some of his absences which had
been excused under company policies then in effect were later converted to
unexcused absences. Meehan so much as conceded that Klimczak could have
successfully challenged these in a grievance proceeding. It also appears that
Meehan relied upon even Mr. Klimczak's excused and partial absences in concluding that he had a bad attitude toward his work--another reason cited by Meehan
for the discharge.
While the use of these procedures may have been grossly unfair and indeed
suggest that General may have been determined to use every means, fair or
foul, to get rid of Mr. Klimczak, it does not in itself prove that General was
determined to get rid of him because of his protected activities. Moreover,
in spite of General's apparent reliance on a number of questionable "unexcused" absences I find that the Complainant did in fact have at least four
unexcused absences during calendar year 1981. It is not disputed that his
absences on April 4, April 11, and May 30, 1981, were unexcused. In addition
I find for the reasons set forth below that Klimczak's absence on Friday,
June 26, 1981, was also unexcused. Since that absence would have constituted
the fourth unexcused absence for the calendar year sufficient cause for
discharge would then have existed under the Agreement. ~/
Mr. Klimczak testified that on the morning in question he was scheduled
to begin work at 7:00 a.m. He admittedly called in "late", i.e. around 9:00
or 9:30 that morning, to report that he would be late for work. Since the
Agreement requires the call to be made within one hour of the start of the
shift, the absence here could, on that basis alone, be deemed an unexcused
absence.
In any event Klimczak claims that in this telephone call he talked
to the company clerk, Wesley Lane, and told him that he "had to go get papers
6/ I do not agree with the Complainant's contention that under Article II
Section 4 of the Agreement the Respondent could not have discharged him without first warning or suspending him for his first three absences. He cites no
interpretive authority for his position and as I read the Agreement the only
procedural requirement for discharge on the basis of absenteeism (or any other
reason) is the warning notice set forth in Article I Section 7 of the Agreement. Mr. Klimczak had received such notice on June 1, 1981 (Exhibit No. R-9).
I note that Mr. Klimczak did not challenge this or any other aspect of his
discharge under the grievance procedures set forth in the Agreement.

688

from the Compensation Board, and [his] car was broke down." 1/
Mr. Klimczak testified that he later appeared on the job but- only to pick up
papers "for the Compensation Board" and to pick up his pay check to pay for
his car repairs.
Office clerk, Marcia N. Mott, testified that it was actually she who
received Klimczak's phone call on the morning of June 26. Klimczak told her
that he would be late because his car had broken down and that he would show
up later that day. Ms. Mott passed this information to her supervisor Wesley
Lane and, several hours later, around lunch time, she saw Klimczak come in and
pick up his pay check. She noticed the smell of alcohol on his breath.
Office Manager Wesley Lane, recalled being advised of Klimczak's telephone call. Later that day he saw Klimczak in the off ice talking with Superintendent Meehan. When Lane asked the Complainant if he was planning on
working that day, he responded with a profanity. Lane also smelled alcohol on
Klimczak's breath. In light of Klimczak's behavior, apparently influenced by
alcohol, Lane assumed he would be unable to work. He accordingly marked
Klimczak absent for the day.
Superintendent Meehan came into the office around ten o'clock that
morning. Klimczak was in the hallway ready to leave. He smelled of the odor
of alcohol. Klimczak explained that he had called in because of car trouble
and then proceeded to complain about the "incompetence" of the assistant superintendent. He then said to Meehan "when Sam [Mitrano] and Charlie [Solt] go
on vacation I'll show you how dumb I am when something breaks down and needs
to be fixed." Meehan interpreted this to mean that if something broke down at
the plant Klimczak would not "oversucceed" himself to fix it even though he
would be capable of doing so. The decision to dismiss Klimczak was made a
short time after this confrontation.
The Complainant argues that even if his absence on June 26 was otherwise
unexcused, since he was subsequently awarded Worker's Compensation benefits
corresponding to the time lost on that date, that absence could not under New
York law be considered an "unexcused" absence. See Griffin v. Eastman Kodak
Co., 436 N.Y.S. 2d 441 (1981) and LaDolce v. Regional Transit Serv. Inc., 429
N.Y.S. 2d 505 0980). While it is undisputed that Mr. Klimczak had subsequently been awarded Workers' Compensation corresponding to a period of time
including June 26, 1981, I find that to be irrelevant to the issue of whether
he had complied with the requirements of the Agreement for an excused absence.
By his own admission, he did not call his employer within one hour of the
commencement of his shift as required. Moreover, when he did call, it is
clear from the credible evidence that he reported only that he would be late

1/ Inasmuch as Mr. Klimczak presented several contradictory versions of what
he purportedly told Mr. Lane, that Mr. Lane and office clerk Marcia Mott testified that she, not Lane, actually received Klimczak's call, that Mr. Klimczak
has shown some difficulty recalling this and other events, and that credible
testimony from several other witnesses show that Mr. Klimczak may have been
under the influence of alcohol that morning, I accord the testimony of other
witnesses concerning the events on the morning of June 26th the greater
weight.

689

for work and did not request an excused absence for the day. According to
company policy his failure to report for work under these circumstances
warranted an unexcused absence. Finally when he did later appear at the
office, his condition was apparently so affected by alcohol that the time
clerk considered him unable to work. His absence on June 26, 1981, may therefore be considered an unexcused absence. Since I have found that Mr. Klimczak
failed to report to work on June 26 for reasons other than "work related"
injuries, the cited New York law is, for this additional reason, inapposite.
Accordingly, as of June 26, 1981, the Complainant had four unexcused absences
within calendar year 1981 and, under the Agreement, sufficient cause then
existed for his discharge independent of any other reason.
The Complainant next alleges, as evidence of an unlawful motivation, that
he was singled out for special disciplinary treatment because other employees
had more absences over a shorter period of time but escaped without serious
discipline. He first alleges that co-worker Richard L. Cowd was absent
12 times in a 3-month period without ever having been disciplined. The
uncontradicted testimony of Superintendent Meehan is, however, that those
absences were excused and accordingly would not be considered towards
disciplinary action. Complainant next cites the record of co-worker Miller,
who reportedly missed 11 days over a 6-month period. Superintendent Meehan
testified, again without contradiction, that Miller's absences were all
excused and therefore, again, could not be used for disciplinary purposes.
Finally, the Complainant cites the records of co-worker Wright, who admittedly
did receive a warning letter for absenteeism. It is alleged that Wright had
missed 8 days in February and March 1981 and had received an excused absence
for Saturday, March 11. Meehan testified that even though Wright did in fact
receive a warning letter, all of his absences had nevertheless been excused.
Within this framework of evidence. I cannot conclude that Mr. Klimczak
received discriminatory treatment vis-a-vis the other employees. Klimczak had
clearly accumulated four unexcused absences as of the time of his discharge
whereas the uncontradicted evidence shows that none of the other employees
cited had accumulated any unexcused absences.
The Complainant contends, finally, that unlawful motivation is shown in
this case by the close proximity in time between the safety complaints and his
discharge. It is a matter of record that the safety complaints were made in
January, March, April, and May of 1981. However, the evidence shows that Complainant had received his first warning letter concerning absenteeism and work
attitude as early as September 8, 1980, four months before his first safety
complaint. While the second warning letter did come after two, and possibly
three, of Klimczak's protected safety complaints, that letter also followed
his unexcused absences on April 4 and 11. The third warning letter, dated
June 1, 1981, also happened to follow another protected safety complaint (in
May 1981) but this letter, just as the others, also followed another one of
Klimczak's unexcused absences. In accordance with my findings (footnote 2
supra.) there were no protected activities between the third warning letter
and the letter of discharge issued June 29, 1981, but there was an unexcused
absence on June 26, 1981. It would not be reasonable to infer from this inconclusive evidence that any causal relationship existed between the protected
activities on the one hand and the warning letters and discharge on the other.

690

In summation, I do not find any direct nor sufficient circumstantial evidence of unlawful motivation in this case under section 105(c)(l) of the Act.
While there is no doubt that those responsible for Mr. Klimczak's discharge
were aware of his protected activities and there is evidence that some of Complainant's past absences may have been unfairly manipulated in building a
record against him, I do not find these circumstances to be sufficient, in
light of the other credible evidence, to establish a prima facie case. There
were clearly a sufficient number of unexcused absence~this case to have
warranted Complainant's discharge under the Agreement, there was no evidence
that the Complainant was given less favorable treatment than other employees
and no inferences can be drawn from the timing of the protected activities and
the Complainant's discharge.
Other grounds for discharge also existed which Meehan characterized as a
bad work attitude. The evidence shows that Klimczak regularly failed to
appear for Saturday work after agreeing to do so and he did not deny the evidence that he had a problem with alcohol that affected his work. Moreover the
statement he made on June 26 to Meehan that "I'll show you how dumb I am when
something breaks down and needs to be fixed," might reasonably be construed as
a threat to subvert or sabotage company operations.
Under all the circumstances, I do not find that the Complainant has met
his burden of proving a prima facie case. Respondent has in any event.established credible "business justifications" to have discharged Mr. Klimczak
exclusive of any protected act iv it ies and it is apparent that it would have
discharged him for his unprotected activities alone. Pasula, supra. Accordingly, the complaint of unlawful discharge
denied and this case is
dismissed.
, ~

-~
Law Judge
Distribution:

By certified

Richard A. Dollinger, Esq.,
Zicari,
P.C., 25 East Main Street, Rochester, NY 14614

Conville, Cooman & Morin,

Joseph E. Boan, Esq., Corporate Labor Relations Representative, Koppers
Company, Inc., Pittsburgh, PA 15219

691

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Petitioner,
v.

JOHN H. MIDDLETON,
Respondent.

80204

APR i 2 \9tB

)
)
)
)
)
)
)
)
)
)
)
)

CIVIL PENALTY PROCEEDING
DOCKET NO. CENT 80-356-M

~~~~~~~~~~~~~~~~~~~~

Appearances:
J. Phillip Smith, Esq., Office of the
Solicitor, United States Department of Labor
Arlington, Virginia 22203
for the Petitioner
John H. Middleton, appearing pro se,
Lyons, Kansas
for the Respondent
Before: Judge John J. Morris
DECISION
The Secretary of Labor of the United States, the individual
responsible with enforcing the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq., (the Act) charges John Middleton with violating
Section llO(c) o~the Act.
Section llO(c), now codified at 30 U.S.C. § 820(c), provides:
(c) Whenever a corporate operator violates a mandatory health
or safety standard or knowingly violates or fails or refuses
to comply with any order issued under this Act or any other
incorporated in a final decision issued under this Act, except
an order incorporated in a decision issued under subsection (a)
or section lOS(c), any director, officer, or agent of such
corporation who knowingly authorized, ordered, or carried out
such violation, failure, or refusal shall be subject to the
same civil penalties, fines, and imprisonment that may be imposed upon a person under subsections (a) and (d).

692

The Secretary specifically charges John Middleton with knowingly
authorizing! ordering, yr carrying out a corporate operator's violation of 30
C.F.R. Section 56.9-3, _/ a mandatory safety standard adopted under the
Act.
After notice to the parties a hearing on the merits was held in Wichita,
Kansas.
The parties filed post trial briefs.
Issues
The issues are whether a violation of the Act occurred, and, if so, what
penalty is appropriate.
Applicable Case Law
In Secretary of Labor v. Kenny Richardson, 3 FMSHRC 8 (1981), the
Commission held section llO(c) of the Act to be constitutional and enunciated
the critical elements which constit•\te a violation of this section. The
corporate operator must first be found to have violated the Act. In
addition, a violation occurs if a person in authority knows or has reason to
know of the violative condition and fails to act on the basis of that
information.
The Commission adopted the rule that "knowingly" as used in the Act does
not necessarily have any connotation indicating bad faith, evil purpose, or
criminal intent. Rather, its meaning is the same as in contract law: knowing
means having actual knowledge or having acquired sufficient facts that the
person should have known of the condition. 3 FMSHRC at 16.
Petitioner's Evidence
Petitioner's witnesses included MSHA inspectors Elmer D. King and David
P. Lilly. In addition, Richard Jones and Richard Brayton, employees of
Tobias and Birchenough, Inc., (Tobias), at the time of the inspection
testified in the case.
On November 16, 1979 MSHA inspector Elmer King, a person experienced in
mining, inspected an Allis Chalmers front end loader on the worksite of
Tobias (King 7-9, 12, 19, 20; C2).
The inspection was made after Dick Jones, Tobias' superintendent, called
the MSHA Topeka office and complained the loader had no brakes (King 9, 10,
17; Jones 44, 45).

1/

The cited standard provides as follows:

56.9-3 Mandatory.
adequate brakes.

Powered mobile equipment shall be provided with

693

King went to the site, checked the loader and found it had no brakes.
King tested the loader. The brakes would not hold on an inc line or on an
elevated roadway. He ran three tests in various operating modes. There
were absolutely "no brakes" (king 10, 12, 23). The loader operator could
not stop the vehicle other than by using forward and reverse gears. In this
hazardous situation a loader could overturn and cause a severe injury or a
fatality (King 21, 22, 26; Lilly 67, 68).
King then issued an irmninent danger withdrawal order. He served it on
John Middleton, Tobias' president (King 11, 12, 14, 20; Cl).
Brayton, the loader operator, stated this was the only loader at the
plant. Brayton was operating the loader on orders from John Middleton (King
17, 24). The brakes had been inadequate for five or six weeks (Brayton 55).
At the time of the November 16 inspection this loader, a powered mobile
piece of equipment, was hauling sand and gravel to a stockpile (King, 14,
16) •
Jones and Brayton had complained to John Middleton that the loader
needed brakes. The brakes were adjusted October 29, 1979 but the adjustment
didn't take care of the problem and they were in worse condition on November
16th (King 24, 25, 32; Jones 42, 43, 47; Brayton 52, 54, 57; Lilly 61, 62).
The brakes were adjusted on both occasions by Sellers Tractor Company
of Salina. The initial Sellers service report, dated October 29, states in
part: "Also rebuilt master brake cylinder, and adjusted brakes best as
possible. They are all fourn worn out" (Lilly 62-63; Exhibit C4).
After the November 16 withdrawal order Sellers performed the following
work on the loader; "Removed all four wheels and wheel cylinder. Cleaned up
and had drum turned. Had to replace one new wheel cylinder. Rest were rust
spotted and rough. Turned drums and new 5/16 lining with 1/8 shim lining.
Put kit in one wheel cylinder. Checked planetaries and found one set of
rear planetary shafts bad and one rear ring gear. Rest OK. New bearing and
seals and assembled, adjusted and bled brakes. They worked OK. Had given
through (sic) master cylinder before. Got good brakes'' (Exhibit CS).
Before the November 11 inspection, and specifically on November 1st,
the MSHA representative inspected this same loader. At that time he felt
':l:le brakes were getting bad and should be repaired (King 27, 36, 37). At
',at time Jones said he'd bring it to Middleton's attention (King 37). On
vember 1st, the brakes held in the tests conducted by the inspector. But
·;ey did not hold to the point where they were adequate (King 37). King, at
'e hearing, opted that he should have withdrawn the equipment at that time
· ::ing 37).
At the conclusion of the November 1st inspection King told loader
.perator Brayton that he would stop in Lyons and advise Middleton of his
,:indings. But the inspector later changed his mind about contacting
:1iddleton because Jones was identified as being in charge of safety and

69t1

health on Tobias' legal identity form (King 37-40). As a result the
inspector didn't go to Lyons (at the home office, nine miles away) to
discuss the situation with Middleton (King 39, 40, 49).
The loader was never taken out of service after Jones complained to
Middleton. While Jones wanted it withdrawn he didn't have the authority to
go over John Middleton (Jones 44, 45). Middleton never told anyone the
machine had to be operated but he knew it was in daily use (Jones 45).
Tobias, a sand and gravel operation, sells its products to various
places. Its products are used in the construction of public roads (King 13,
14).
The vehicle cited here, a 1971 model Allis Chalmers weighing 10 1/4
tons, was manufactured in La Porte, Indiana (King 12, 13).
Tobias, the corporate operator, paid a civil penalty for this
violation. Payment was made at the assessment office level (King 25, 26).
Respondent's Evidence
John Middleton testified on his own behalf.
The first information coming to John Middleton's attention about the
brakes was when Richard Brayton told him he was having brake problems. The
same day Middleton had superintendent Schwerdtfeger check the brakes. The
superintendent reported there was a "brake problem" as well as a problem
with the master cylinder (Middleton 72-74).
Middleton called Sellers to do the repair work. After the service
Middleton contacted Sellers foreman. The foreman confirmed the fact that
the brakes needed repair. Middleton felt that the brakes were sufficient
because Sellers has never been hesistant about advising Tobias if there were
no brakes (Middleton 75-76). No further statements were made about the
brakes to John Middleton until the imminent danger order was received on
November 16 (Middleton 76-77).
John Middleton takes exception to the claim that he was grossly
negligent and that he endangered the life and limb of his workers (Middleton
80). Middleton agrees there was a brake problem but he did not know the
loader was without brakes (Middleton 80).
Tobias is a medium sized sand and gravel operation producing annually
20,000 yards of concrete. The company employs nine to thirteen workers
(Middleton 78, 79, 81).
Discussion
The evidence in this case establishes a violation. Tobias and
Birchenough, Inc., and its president, John Middleton knew or should have
known the brakes were inadequate on or irmnediately after October 29. On
that date Sellers, the brake repair service, adjusted the brakes. They said
they couldn't be adjusted further and had to be repaired (King 49). In fact

695

the Sellers service report, dated October 29, states in part as follows:
"Also rebuilt master brake cylinder and adjusted brakes best as possible.
They are all four worn out" (Exhibit C-4). If all four brakes are "worn out"
the braking system can hardly be said to be adequate. Middleton also knew on
October 29th that there was such a problem. He was also advised of that fact
by Brayton the loader operator and Jones, his foreman (Middleton 73, 74, 75).
But nothing was done until the irnminent danger order was issued.
John Middleton, both at the hearing and in his post trial brief, asserts
he knew there was a brake problem but he didn't consider it imminently
dangerous. Further, he did not knowingly ask anyone to risk life and limb
(Middleton 85, 86, Brief),
The test imposed by the regulation is whether the brakes were adequate.
Since they were not and since John Middleton should have known of such
inadequacy the citation should be affirmed.
CIVIL PENALTY
Section llO(i) of the Act, (30 U.S.C. 820(i)], provides as follows:
The Commission shall have authority to assess all civil
penalties provided in this Act. In assessing civil monetary
penalties, the Connnission shall consider the operator's history
of previous violations, the appropriateness of such penalty to
the size of the business of the operator charged, whether the
operator was negligent, the effect on the operator's ability to
continue in business, the gravity of the violation, and the demonstrated good faith of the person charged in attempting to
achieve rapid compliance after notification of a violation.
The Secretary proposes a civil penalty of $500 for this violation. The
statute authorizes a civil penalty not to exceed $10,000, 30 U.S.C. 820(a).
In considering the statutory criteria I note that John Middleton does
not have an adverse prior history. But John Middleton should have known of
this condition and the gravity of the violation was severe. Concerning good
faith it does appear that John Middleton abated in a rapid fashion after the
events of November 16th.
On balance I deem that the proposed civil penalty of $500 is
appropriate.
The Solicitor and John Middleton has filed post trial briefs which have
been most helpful in analyzing the record and in defining the issues.
However, to the extent they are inconsistent with this decision, they are
rejected.
Based on the foregoing findings of fact and conclusions of law I enter
the following:

696

ORDER
1. Citation 541426 and the proposed civil penalty of $500 are
affirmed.
2. Respondent is ordered to pay said penalty to the Secretary of Labor
within 40 days of the date of this order.

Law Judge
Distribution:
J. Phillip Smith, Esq.
Office of the Solicitor
United States Department of Labor
4015 Wilson Boulevard
Arlington, Virginia 22203
Mr. John H. Middleton
President and Treasurer
1103 South Saint John
Lyons, Kansas 67554

697

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

APR 121983

333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

80204

)

HOMESTAKE MINING COMPANY,

)
Contestant,

CONTEST OF CITATION PROCEEDING

)

)
v.

)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Respondent.

)

)
)

DOCKET NO. CENT 80-416-RM
Citation No. 329888
MINE: Homestake

)
)

~~~~~~~~~~~~~~~~~~-

)
SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

CIVIL PENALTY PROCEEDINGS

)

)
)
)
)

Petitioner,

v.

DOCKET NO. CENT 81-108-M
MSHA Case No. 39-00055-05048
DOCKET NO. CENT 81-109-M
MSHA Case No. 39-00055-05049

)

)
HOMESTAKE MINING COMPANY,

MINE: Homestake

)
)
)

Respondent.
~~~~~~~~~~~~~~~~~~-

DECISION
Appearances:
Eliehue C. Brunson, Esq., Office of the Solicitor
United States Department of Labor
911 W2lnut Street, Rocm 2106, Kansas City, Missouri
For the Petitioner

64106

Robert A. Amundsc~, Esq., Amundson & Fuller
215 West Main, r~x 898
Lead, South f (Ota 57754
For the Respondent
Before:

.ge Virgil E. Vail
STATEMENT OF THE CASE

be first case listed in the caption above, Docket No. CENT 80-416-RM,
is a .otice of contest filed by Homestake Mining Company, (hereinafter
"Horr ;take"), pursuant to section lOS(d) of the Federal Mine Safety and
Heci h Act, 30 U.S.C. 815(d), (hereinafter "the Act"), to challenge the
vr dity of citation no. 329888 issued by an inspector of the Mine Safety

698

and Health Administration, (MSHA), for an alleged violation of 30 C.F.R.
57 .19-100 ( 1982). The citation alleged that the violation was of such a
nature as could significantly and subtantially contribute to the cause and
effect of a mine safety or health hazard and that there was an unwarrantable
failure on the part of the contestant warranting action pursuant to 30 C.F.R.
104(d)(l) of the Act. Subsequently, in Docket No. CENT 81-108-M, captioned
above, the Secretary of Labor (hereinafter "the Secretary"), filed a petition
proposing the assessment of penalties based upon eight citations 1 ;
issued to Homestake including citation No. 329888 involved in Docket No. CENT
80-416-RM.
§

In Docket No. CENT 81-109-M, captioned above, the Secretary filed a
petition proposing the assessment of a penalty pursuant to section 104(a) of
the Act based upon citation no. 567066 issued to Homestake alleging a
violation of 30 C.F.R. § 57.12-6.
These three cases were consolidated and a hearing was held in Lead,
South Dakota. At the conclusion of the hearing, the parties waived closing
arguments and agreed to submit post hearing briefs following receipt of the
transcript.
MOTIONS TO DISMISS
At the hearing, the Secretary moved to withdraw the unwarrantable
portion of citation No. 329888 under section 104(d)(l) of the Act and amend
the type of action to a 104(a) designation and continue with the contention
that significant and substantial allegation would still apply. The Secretary
contended that the evidence did not support the allegations in the citation
that past violations of the same standard existed. Homestake agreed to the
withdrawal of the unwarrantable designation in citation No. 329888 and that
the remaining issue for trial was the proposed penalty assessment proceeding
contained in Docket No. CENT 81-108-M. This motion was approved.
Based upon approval of the motion by the Secretary to amend citation
No. 329888 to a 104(a) type of action, Homestake moved to withdraw its notice
of contest action thereto. This was granted and Docket No. CENT 80-416-RM
was dismissed (Tr. at 8-9).
After receipt of the transcript of the hearing, the Secretary filed a
post trial motion to vacate seven of the eight citations included in Docket
No. CENT 81-108-M and the one citation included in Docket No. CENT 81-109-M.
The basis for this motion was that a review of the testimony and exhibits
produced at the hearing did not support the allegations contained in these
seven citations. On January 3, 1983, Homestake filed a motion of concurrence. Based upon the representations of the parties, a review of the

1/ Citation Nos. 567059, 567060, 567061, 567062, 567063, 567064, 567065, and
329888.

699

evidence, and a belief that the public interest will be served, the motion of
the Secretary. is approved and the following citations are vacated:
Docket No. CENT 81-108-M
Citation No.
00567059
00567060
00567061
00567062
00567063
00567064
00567065

Standard Violated
57.12-2
57.12-2
57.12-2
57.12-2
57.12-2
57.12-2
57.12-2

Docket No. CENT 81
Citation No.
00567066

~~q-M

Standard Violated
57.12-6

Also Docket No. CENT 81-109-M is dismissed.
Docket No. 81-108-M
ISSUES
The remaining issues to be decided in this case involved the one
citation No. 329888 and whether respondent violated 30 C.F.R. § 57.19-100 of
the Act, and, if so, the appropriate civil penalty that should be assessed
based upon the criteria set forth in section llO(i) of the Act.
STIPULATIONS
At the hearing, the parties agreed to the following stipulations which
were accepted (Tr. 7):
1. Homestake Mining Company is the operator of the gold mine at Lead,
South Dakota.
2. Homestake is subject to the jurisdiction of the Federal Mine Safety
and Health Act.
3. Homestake's ability to continue in business would not be effected by
the assessment of a reasonable penalty in this case.
4. Homestake has been issued prior citations, the number to be reported
in a printout furnished by the Secretary. This was to be reviewed by the
parties and concurrences as to the total was to be agreed upon.
5.

Homestake is considered a large gold mining company.

700

DISCUSSION
On September 13, 1980, during an inspection of respondent's mine, MSHA
inspector Jeran Sprague issued citation No. 329888 which stated as follows:
A Safety Gate was not installed on the 5300 Level shaft
landing in the #6 shaft man cage compartment. There are
two 3 x 12 inch boards across the landing but the station
is wet and a person could slip and fall between the boards
which are approx. 3' feet apart. Electricians and shaftmen
use the level or occasional basis to check equipment. On
the level is a water storage tank and electrical power box, '!:_!
Petitioner contends that respondent's failure to have an adequate safety
gate at this location violates 30 C.F.R. § 57.19-100 which provides as
follows:
Mandatory. Shaft landings shall be equipped with substantial
safety gates so constructed that materials will not go through
or under them; gates shall be closed except when loading or
unloading shaft conveyances,
Petitioner argues in his post hearing brief that the hazard presented
here was that miner could fall into the shaft causing a fatal injury. Such a
fall would be approximately 2000 feet or more to the bottom of the shaft, It
is contended that the violation should have been obvious to the respondent as
all of the other landings in the number 6 shaft had an adequate gate,
Respondent argues that the area cited by the inspector is not a shaft
landing as designated to be covered in standard 57.19-100 but is a "cut out."
Further, respondent argues that the cited standard does not address itself to
the possibility of a miner falling into the shaft but instead requires a
substantial gate to prevent materials from falling into the shaft.
The evidence of record shows that the area involved in citation
No. 329888 was located at the 5300 foot level in the number 6 shaft and
consisted of a room cut out of the wall of the shaft approximately 14 feet
deep by 14 feet wide and 10 feet high. This area was used by respondent for
the placement of a water tank and two junction boxes for power cables, At
the opening to the shaft, two 2 x 10 foot wooden boards had been placed
horizontially across the opening, One board was located at the bottom or

2/ The balance of the description in the body of this citation is not
pertinent due to the motion by the Secretary to amend which was granted.

701

floor level whereas the other was approximately 27 3/4 inches higher.
Permanent lighting was not installed at this landing to illuminate the area
and miners used their miners' lights when they visited this location. A
pipeman would stop at this landing one or two times a month to check the
valves and float in the water tank. During the time the pipeman was checking
the water tank, the man cage would wait for him. A telephone or call horn
has not been installed in this area as is required and used at all shaft
stations where work is performed on a regular basis.
The threshold issue to be decided is whether the area cited is a shaft
landing as contemplated by mandatory standard 57.19-100. The regulations do
not define what constitutes a shaft landing. It does indicate that it is a
landing in a shaft where men and material are loaded and unloaded from a
shaft conveyance. However, the Bureau of Mines, U.S. Department of Interior,
A Dictionary of Mining, Minerals, and Related Terms (1968), defines "shaft"
and "landing" as follows:
Shaft. An excavation of limited area compared with its depth,
made for finding or mining ore or coal, raising water, ore,
rock, or coal, hoisting and lowering men and materials, or
ventilating underground workings. (Emphasis added).
Landing. A level stage in a shaft at which cages are loaded and
discharged. Fay c. The mouth of a shaft where the cages are
unloaded; any point in the shaft at which the cage can be loaded
with men or materials; (Emphasis added).
Admittedly, the area cited here was not a location in the number six
shaft where the man cage stopped frequently or where materials were loaded
and unloaded on a frequent basis. However, the area had to be inspected by
miners on a regular if infrequent schedule and applying the definitions
stated above to the fact that the man cage in the number 6 shaft stopped at
this landing to load and unload miners, I find this area cited to be a shaft
landing.
The next issue to be considered is the argument by respondent that
safety of miners in the landing as described by the inspector in the citation
he issued is not the hazard comtemplated by the standard alleged to be
violated. The inspector described how miners could slip and fall through the
wooden barricades placed across the opening and fall in the shaft a distance
of 2000 feet. The standard contemplates substantial safety gates so that
material will not go through them. It does not mention miners falling into
the shaft. The inspector in his description of the hazard does not mention
the risk of materials going through the gates into the shaft. In his
testimony at the hearing the inspector stated that the hazard here was of a
miner slipping on the wet surface and falling through the boards installed
across the opening. He did not testify as to materials falling through the
gate into the shaft.

702

In light of the foregoing, I find that the Secretary has failed to prove
that the respondent violated standard 57.19-100 in this case. The clear
wording of the standard is directed towards a hazard of constructing
substantial gates to prevent material from falling into the shaft. See
United Nuclear Homestake Partners, 2 FMSHRC 24891 (September, 1980) (ALT)
Also Magma Copper Company, 3 FMSHRC 584 (February 1981) (ALJ). There is no
indication that such a gate is to be installed for the purpos_e of also
preventing a miner from falling in the shaft. Even assuming, however, that
the gate would also serve this purpose, that is not the hazard described in
the standard. This raises the question of how broad an interpretation can be
given to the regulations by the adjudicator. In the case of Sunshine Mining
Co., 1 FMSHRC 1535, (October 1979) (ALJ), Judge Koutras considered a similar
set of facts and reached the conclusion that standard 57.19-100 applies to
the installation of gates to prevent materials from falling into the shaft
but that the wording of the standard does not prescribe protection to prevent
miners from falling. Judge Koutras stated as follows:
It seems to me that if MSHA desires to protect miners from
falling into a shaft at any such mine locations, it should
vigorously enforce the existing safety belt and line standard
And, if MSHA desires to prevent both men and materials at the
skip and loading stations or pockets from falling into mine
shafts, it should promulgate a clear and concise safety standard
covering precisely that situation.
I concur with this conclusion and find from the facts and circumstances
presented in this case that citation No. 329888 should be vacated for the
reason that the Secretary has not proven by a preponderance of the evidence
a violation thereof.
CONCLUSIONS OF LAW
Pursuant to the findings in this matter, it is concluded that:
(1)

The Commission has jurisdiction to decide this matter.

(2) The area containing the water tank and junction boxes at the 5300
foot level in shaft six is a shaft landing in the respondent's mine.
(3)
The hazard described by the mine inspector in his testimony and
also in citation no. 329888 at the shaft landing at the 5300 level in shaft
six did not constitute a violation of standard 57.19-100.

(4)

Citation No. 329888

sho~ld

be vacated.
ORDER

Based on the foregoing findings of fact and conclusions of law, I enter
the following:

703

1.

Docket No. CENT 80-416-M:

Motion of respondent to withdraw its notice of contest is APPROVED
and case No. CENT 80-416-M is DISMISSED.
2.

Docket No. CENT 81-108-M:

Post hearing motion by the Secretary to vacate the following
citations is APPROVED and Citation Nos. 567059, 567060, 567061, 567062,
567063, 567064 and 567065 are VACATED.
Further, based upon the above findings of fact and conclusions of law
Citation No. 329888 is VACATED.
3.

Docket No. CENT 81-109-M:

Post hearing motion by the Secretary to vacate Citation No. 567066
is APPROVED and Citation No. 567066 is VACATED.

VirgiJ;XVclil
Administrative Law Judge
Distribution:
Eliehue C. Brunson, Esq., Office of the Solicitor
United States Department of Labor, 911 Walnut Street, Room 2106
Kansas City, Missouri 64106
Robert A. Amundson, Esq., Amundson & Fuller
215 West Main, Box 898
Lead, South Dakota 57754

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 15 1983

Civil· -Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
·Petitioner

Docket Nos.
KENT 82-94
KENT 82-95
KENT 82-96

v.
ALLIANCE OF PUCKETT COAL COMPANY,
INC.,
Respondent

Assessment Control Nos.
15-06778-03011
15-06778-03012
15-06778-03013

Rice Harlan Mine

DECISION APPROVING SETTLEMENT
Appearances:

Darryl A. Stewart, Esq., Office of the Solicitor,
United States Department of Labor;
Carson Shepherd, General Superintendent, RB Coal
Company, Pathfork, Kentucky.

Before:

Administrative Law Judge Steffey

Pursuant to a notice of hearing issued February 9, 1983, as amended
March 4, 1983, a hearing was held in the above-entitled proceeding on
March 15, 1983, in Barbourville, Kentucky, under section 105(d), 30 U.S.C.
§ 815(d), of the Federal Mine Safety and Health Act of 1977.
Evidence was submitted at the hearing with respect to one alleged violation of the mandatory heal.th and safety standards. I found that a violation had occurred and assessed a penalty of $25.00 based on the evidence
introduced by both petitioner and respondent (Tr. 5-35). Thereafter the
parties negotiated a settlement under which respondent agreed to pay reduced
penalties amounting to $1,957 instead of the penalties of $3,633 proposed
by the Assessment Office.
Section llO(i) of the Act lists six criteria which are required to be
considered in assessing civil penalties. Two of those criteria, the size
of respondent's business and whether the payment of penalties would cause
respondent to discontinue in business, are the primary factors which support
acceptance of the parties' settlement agreement. Respondent was represented
at the hearing by Mr. Carson Shepherd, who is general superintendent of RB
Coal Company. Mr. Shepherd testified that the respondent in this proceeding,
Alliance of Puckett Coal Company, is a contract operator owned by RB Coal
Company. The facilities operated by RB Coal Company consist of three mines,
a washing or cleaning plant, and a raw coal tipple. At the time of the hearing one of the mines had been shut down for 3 weeks, another one had been
closed for 6 months, and the third one was working only 1 day each week.
The small amount of coal being sold is on the basis of a spot market and
RB Coal Company is "just tryimg to survive right now" (Tr. 44).

705

The respondent in this proceeding began operating the Rice Harlan Mine
in September 1981 and the coal seam ranges from 2 to 36 inches in height
(Tr. 23-24). The low range of 2 inches occurs when respondent encounters
faults comprised of rock which has to be extracted at high cost until an
increased thickness of the coal seam is exposed. Even when conditions were
good and coal was being produced on two working shifts, the mine produced
only 100 tons of coal per shift (Tr. 28; 32).
Exhibit No. 1 was introduced by counsel for the Secretary of Labor for
the purpose of showing respondent's history of previous ·violations (Tr. 4).
Normally the Secretary shows a respondent's history of previous violations
for the 24-month period preceding the occurrence of the violations involved
in a given proceeding. Respondent, however, did not begin to operate the
Rice Harlan Mine here involved until September 1981 and the earliest violations in this proceeding were not cited until December 1981. In such circumstances, Exhibit 1 could not list violations occurring 24 months prior to
December 1981. Exhibit 1, therefore, simply lists the same 34 violations
for which penalties are sought to be assessed in this consolidated proceeding. In light of the facts described above, I find that respondent has no
history of previous violations to be considered in deriving penalties for
the violations alleged in this proceeding.
In determining the proposed penalties under the penalty formula described
in 30 C.F.R. 100.3, the Assessment Office did not assign any penalty points
under the criterion of history of previous violations as to the alleged violations involved in Docket Nos. KENT 82-94 and KENT 82-95. Although the
Assessment Office assigned 15 penalty points under the criterion of histbry
of previous violations in determining the penalties proposed for the six
violations involved in Docket No. KENT 82-96, that assignment of points was
done under the old penalty formula effective prior to May 21, 1982, which
included in the prior history any violations for which penalties had been
proposed by the Assessment Office, whereas the current formula includes in
the prior history only those violations which have been paid or finally adjudicated. None of the violations listed in Exhibit 1 in this proceeding
have been paid or finally adjudicated. In such circumstances, I believe
that it is inappropriate to attribute any portion of the penalties determined in this proceeding to the criterion of history of previous violations.
As to the criterion of whether respondent demonstrated a good-faith
effort to achieve rapid compliance, the Assessment Office found that all of
the violations were abated within the time provided for by the inspector,
or within the "normal" period described in section 100.3(f) of the previously effective penalty formula, with two exceptions. The first exception
to normal good-faith abatement occurred with respect to a violation alleged
in Docket No. KENT 82-94 when the inspector issued Withdrawal Order No.
994723 because respondent failed to abate Citation No. 1100507 within the
time given by the inspector. In that case, the Assessment Office assigned
10 additional points for respondent's failure to abate in a timely manner
and the parties' settlement agreement does not propose any reduction in the
Assessment Office's proposed penalty of $325 for the violation of section
75.400 charged in Citad,on No. 1100507.
·1

706

The other exception to "normal" good-faith abatement occurred in connection with the proposal for assessment of civil penalty filed in Docket
No. KENT 82-95 in which a penalty is sought for the violation of section
75.301 alleged in Citation No. 994729. In that case, the Assessment Office
reduced by two the penalty points otherwise assignable under the other five
criteria because respondent had abated the alleged violation within a much
shorter period than had been allowed by the inspector. The parties' settlement agreement reduces the proposed penalty for the violation of section
75.301 alleged in Citation No. 994729 to $25 from the·penalty of $90 proposed by the Assessment Office for reasons other than good-faith abatement.
In such circumstances, I find that no penalty assessed in this proceeding
under the other five criteria should be further reduced or increased under
the criterion of respondent's good-faith effort to achieve compliance because
the only two variances from "normal" abatement were taken into consideration
by the Assessment Office when it reached the proposed penalties which are
being evaluated in this proceeding.
The remaining two criteria of gravity and negligence will hereinafter
be examined in a brief evaluation of the specific violations alleged in this
proceeding.
Docket No. KENT 82-94
The proposal for assessment of civil penalty filed in Docket No. KENT
82-94 seeks assessment of penalties for 20 alleged violations of the mandatory health and safety standards. Six of the 20 citations involved alleged
violations for failure to clean up loose coal and coal dust or apply adequate amounts of rock dust, five of the 20 citations alleged various types
of failures to ventilate properly, four citations alleged failure to record
various kinds of inspections of equipment or hazardous conditions, one citation alleged failure to install adequate roof supports, one citation alleged
failure to ground equipment, one citation alleged failure to guard a tailpiece roller, one citation alleged failure to install a fire-warning device,
and one citation alleged failure to maintain a starting box in a permissible
condition.
The Assessment Office proposed penalties totaling $1,906 for all 20
violations, whereas the parties agreed to a settlement amount of $1,077.
Counsel for the Secretary of Labor moved that the proposal for assessment
of civil penalty be dismissed as to the violation of section 75.1704-2(e)
alleged in Citation No. 1212377 because he believed that tha wrong section
of the regulations had been cited. The violation was for respondent's failure to record the results of fire drills in an approved book. The Secretary's
counsel correctly concluded that section 75.1704-2(e) does not require that
the results of such drills be recorded in an approved book. Therefore, the
motion to dismiss with respect to the violation alleged in Citation No.
1212377 will hereinafter be granted. The Assessment Office assigned an
appropriate number of penalty p9ints for each alleged violation under the
criteria of gravity and negligence.
As hereinbefore indicated, the parties did not propose any reduction
in the penalty of $325 proposed for the violation of section 75.400 alleged

707

in Citation No. 1100507 because the relatively large assessment in that
instance resulted from respondent's failure to abate the alleged violation
within the time allowed by the inspector who issued a withdrawal order for
what he considered to be a lack 'of a good-faith effort to achieve rapid
compliance. The parties' settlement reductions are justified on the basis
of respondent's evidence showing its lack of coal orders and the fact that
the mine operates for only 1 day each week.
Docke~

No. KENT 82-95

The proposal for assessment of civil penalty filed in Docket No. KENT
82-95 seeks assessment of penalties for eight alleged violations of the
mandatory health and safety standards. The Assessment Office proposed penalties totaling $468 for the eight violations, whereas the parties have
agreed to a settlement total of $285. Each of the eight alleged violations
involves a different mandatory health or safety standard. One of the citations alleged a failure to take a respirable dust sample, one citation
alleged a lack of adequate ventilation at the last open crosscut, one citation alleged a failure to record preshift examinations in an approved book,
one citation alleged a failure to apply an adequate amount of rock dust, one
citation alleged a failure to hang communication wires on insulators, one
citation alleged a failure to install a water line for a distance of 400
feet, one citation alleged a failure to install a sequence switch on the
conveyor belt, and one violation alleged a failure to guard a tail roller.
Both parties presented evidence with respect to the violation of section 70.208(a) alleged in Citation No. 9934995 prior to the time they
reached their settlement agreement. After the parties had completed their
presentations with respect to the violation of section 70.208(a), I found
that a violation of section 70.208(a) had occurred and I assessed a penalty
of $25.00 based on findings that the violation was nonserious, that respondent operated a small mine, and that the violation was associated with
ordinary negligence. I also took into consideration the fact that respondent had hired a new employee whose duties include taking samples of respirable dust at the required intervals. The findings as to respondent's
size and whether the payment of penalties would cause it to discontinue in
business have already been discussed and support my assessment of a penalty
of $25 for the violation of section 70.208(a) alleged in Citation No.
9934995.
The Assessment Office proposed two penalties of $72 each for the violation of section 75.1100-2(b) alleged in Citation No. 994726 and for the
violation of section 75.1102 alleged in Citation No. 994731. The parties'
settlement agreement does not reduce either of the $72 penalties. The
Assessment Office proposed a penalty of $26 for the violation of section
75.516-2(a) alleged in Citation No. 994727 and the parties' settlement
agreement does~:not provide for a reduction in that penalty either. The
Assessment Office assigned an appropriate number of penalty points under
the criteria of gravity and negligence. As to the remaining four alleged
violations, the parties agreed to reductions of about 50 to 60 percent.
The reductions are justified by respondent's small size and the difficulties it is encountering in selling enough coal to remain in business.

708

Docket No. KENT 82-96
The proposal for assessment of civil penalty filed in Docket No. KENT
82-96 seeks assessment of penalties for six violations of the mandatory
health and safety standards. Two of the citations alleged violations for
respondent's failure to reset timbers·-which had been knocked down for 700
and 1,200 feet, respectively, in two different entries, one citation alleged a violation for respondent's failure to install permanent stoppings,
as opposed to temporary stoppings made of brattice cloth, between the return
and intake aircourses in the third crosscut outby the working faces, one
citation alleged a violation for respondent's failure to maintain a scoop
in a permissible condition, one citation alleged a violation for failure to
install an automatic fire-warning device, and one citation alleged a violation for failure of a section foreman to provide himself with a self-rescue
device. The Assessment Office proposed penalties totaling $1,259 for all
six violations, whereas the parties have agreed to settlement penalties
totaling $595.
As hereinbefore indicated, the Assessment Office proposed relatively
small penalties in connection with the violations alleged in Docket Nos.
KENT 82-94 and KENT 82-95. The primary reason for the moderate penalties
proposed in Docket Nos. KENT 82-94 and KENT 82-95 is that the Assessment
Office assigned no penalty points at all in those two dockets under the
criterion of respondent's history of previous violations. On the other
hand, the penalties proposed by the Assessment Office in Docket No. KENT
82-96 are based on assignment of 15 penalty points under the criterion of
respondent's history of previous violations pursuant to section 100.3(c)
of the penalty formula which was in effect prior to May 21, 1982. The sole
basis for assigning those 15 penalty points is that the inspector cited
more than 1.7 violations during an inspection day. The penalty formula in
use prior to May 21, 1982, relied on penalties proposed for any violations
which had been written during the 24-month period preceding the violation
under consideration by the Assessment Office. The penalty formula currently
in use bases the assignment of penalty points for an operator's history of
previous violations only on violations for which penalties have been paid or
fully adjudicated. Exhibit 1 in this proceeding shows that none of the penalties proposed for respondent's alleged violations have been paid or fully
adjudicated. Therefore, I believe that the penalties proposed by the Assessment Office in Docket No. KENT 82-96 are unwarrantably high because of the
Assessment Office's assignment of 15 penalty points under the criterion of
history of previous violations. If 15 points were to be subtracted from the
total penalty points used by the Assessment Office in deriving the penalties
proposed for the six alleged violations at issue in Docket No. KENT 82-96,
all of the penalties proposed by the Assessment Office would be reduced considerably below the amounts which respondent has agreed to pay pursuant to
the parties' settlement agreement without any adjustment being necessary
with respect to assignment of penalty points under the criteria of negligence and gravity.
When consideration is given to'respondent's present difficulties in
remaining in business, the reductions agreed upon by the parties are justified. When those reduced penalties 1are additionally considered in light of

709

the Assessment Office's above-described assignment of 15 points under the
criterion of history of previous violations, it is quite apparent that the
reductions agreed upon are clearly justified under the six criteria hereinbefore considered.
WHEREFORE, it is ordered:
(A) The motion to dismiss made by counsel for the Secretary of Labor
with respect to the violation of section 75.1704-2(e) alleged in Citation
No. 1212377 dated December 7, 1981, is granted and the proposal for assessment of civil penalty filed in Docket No. KENT 82-94 is dismissed to the
extent that it seeks assessment of a civil penalty for the violation of section 75.1704-Z(e) alleged in Citation No. 1212377 dated December 7, 1981.
(B) Th~ motion for approval of settlement made by counsel for the
Secretary of Labor at the hearing held in this proceeding on March 15, 1983,
is granted and the parties' settlement agreement described at transcript
pages 36 through 43 is approved.
(C) Pursuant to the parties' settlement agreement and the assessment
of $25 made by me on the basis of evidence presented by the parties at the
hearing, respondent shall, within 30 days from the date of this decision,
pay civil penalties totaling $1,957.00 which are allocated tc.the respective
alleged violations as follows:
Docket No. KENT 82-94
Citation No. 1212377 12/7/81 § 75.1704-2(e) •• (Dismissed) •.. $
0.00
20.00
Citation No. 1212378 12/7/81 § 75.512
20.00
Citation No. 1212379 12/7/81 § 75.507
20.00
Citation No. 1212380 12/7 /81 § 75.703
Citation No. 1099706 12/9/81 § 75.400
100.00
Citation No. 1099707 12/9/81 § 75.400
40.00
Citation No. 1099708 12/9/81 § 75.1722
30.00
Citation No. 1099709 12/ 10/81 § 75.326
60.00
Citation No. 1099710 12/10/81 § 75.329-1
20.00
Citation No. 1099801 12/15/81 § 75.400
42.00
Citation No. 1099802 12/15/81 § 75.503
20.00
Citation No. 1099803 12/15/81 § 75.202
42.00
Citation No. 1099805 12/15/81 § 75.1103
98.00
Citation No. 1099807 12/15/81 § 75.326
30.00
Citation No. 1099713 12/17/81 § 75.403
50.00
·•
Citation No. 1099714 12/17/81 § 75.403
100.00
Citation No. 1100507 1/12/82 § 75.400
325.00
Citation No. 1100500 1/12/82 § 75.300
20.00
Citation No. 1100509 1/12/82 § 75.512
20.00
20.00
Citation No. 2200520 1/12/82 § 75.1704-2(c) (1)
Total Settlement Penalties in Docket No. KENT 82-94
$1,077.00

......................
......................
. .....................
......................
. .....................
.....................
.....................
...................
. ....................
. ....................
.....................
. ...................
.....................
............... .....
. ....................
......................
......................
......................
. ............
........

710

I

I
I

/

Docket No. KENT 82-95

..................... $
................
.................
.....................
......................
.....................
. .....................
.... ·• .

Citation No. 1100511 1/12/82 § 75.303
Citation No. 994726 1/20/82 § 75.1100-2(b)
Citation No. 994727 1/20/82 § 75.516-2(a)
Citation No. 994728 1/20/82 § 75.1722
Citation No. 994729 1/20/82 § 75.301
Citation No. 994731 1/20/82 § 75. 1102
Citation No. 994732 1/21/82 § 75.403
Citation No. 9934995 2/17/82 § 70.208(a) (Contested)
Total Settlement and Contested Penalties in Docket No.
KENT 82-95

20.00
72.00
26.00
20.00
25.00
72.00
25.00
25.00

.............................................. $ 285.00
Docket No. KENT 82-96

....................... $ 40.00
. ....................
60.00
..................... 175.00
. .................... 125.00
..................... 175.00
20.00
....................
....... $ 595.00

Citation No. 994721 1/14/82 § 75.503
Citation No. 994722 1/14/82 § 75.1103
Citation No. 1100516 1/14/82 § 75.202
Citation No. 1100518 1/14/82 § 75.316
Citation No. 1100519 1/14/82 § 75.202
Citation No. 1100520 1/14/82 § 75.1714
Total Settlement Penalties in Docket No. KENT 82-96
Total Settlement and Contested Penalties in This

Proceeding . ..... !" •. • • • ... • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • $1, 9 5 7. 00

~e.J~
Steffey~

Richard C.
Administrative Law Judge
(Phone: 703~756-6225)

Distribution:
Darryl A. Stewart, Esq., Office of the Solicitor, U. S. Department
of Labor, Room 280, U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Alliance of Puckett Coal Company, Inc., Attention: Anita Day, Safety
Director, General Delivery, Pathfork, K~ 40863 (Certified Mail)
Carson Shepherd, General Superintendent, RB Coal Company, General
Delivery, Pathfork, KY 40863 (Certified Mail)

711

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 18 lln

(703) 756-6210/11 /12

Complaint of Discrimination

CARL AMBURGEY,
Complainant

Docket No. KENT 82-141-D

v.
BRIGHT COAL COMPANY,
Respondent
DECISION
Appearances:

Carl Amburgey, Whitesburg, Kentucky, pro se; Ronald G. Polly,
Esquire, Whitesburg, Kentucky, for the respondent.

Before:

Judge Koutras
Statement of the Proceedings

This proceeding concerns a discrimination complaint filed by the
complainant with the Commission pursuant to section 105(c)(3) of the
Federal Mine Safety and Health Act of 1977. Complainant Carl Amburgey
asserts that he was discharged from his employment with the respondent
because he refused to drive a scoop which he believed was unsafe because
it would not steer. The complaint was filed pro se after Mr. Amburgey
was advised by the Secretary of Labor, Mine Safety and Health Administration,
(hereinafter MSHA), that its investigation of his complaint disclosed no
discrimination against him by the respondent.
By notice of hearing duly served on the parties, a hearing was conducted
in this matter in Pikeville, Kentucky, on February 23, 1983, and the parties
appeared and participated fully therein. Testimony and evidence was taken
on the record, and the parties made oral arguments on the record in support
of their respective positions. They waived the filing of any post-hearing
proposed findings, conclusions, and briefs.
Issues
The critical issue presented in this case is whether Mr. Amburgey's
discharge was prompted by protected activity under section 105(c)(l) of
the Act. Specifically, the crux of the case is whether Mr. Amburgey's
refusal to continue operating a scoop because he believed it was unsafe
due to an alleged problem with the steering is protected activity under the
Act. Additional issues raised in this case are identified and discussed
in the course of the decision.

712

I

'
'I

Applicable Statutory and Regulatory Provisions
1.

The Federal Mine Safet~. and Health Act of 1977, 30 U.S.C. § 301

et~·

2. Sections 105(c)(l), (2) and (3) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. §§ 815(c)(l), (2) and (3).
3.

Connnission Rules, 29 CFR 2700.1, et ~·
Discussion

The record in this case reflects that at the time of the discharge
on December 30, 1981, the complainant was employed as a scoop operator
at an hourly wage of $9. 00. The Bright Number 9 Mine is a nonunion mine·,
and the company fringe benefits are limited to payment of employee
hospitalization benefits. The record also reflects that the complainant
worked at the mine in question for approximately three months up to the
date of discharge, but prior to that time worked at other mines operated
by the respondent, and that his total period of employment prior to his
discharge was eight months. The complainant advised that since his
discharge, he has been continually employed with another coal mine operator,
and has been so employed since February 1982 (Tr. 2-5; 39).
Complainant's testimony and evidence
Complainant Carl Amburgey testified that on the morning of December 30, 1981,
while operating a scoop on the section at approximately 7:15 a.m., he had
difficulty manuevering his scoop into a cut of coal because "the scoop
just wouldn't steer into the cut", and he informed assistant underground
foreman James Noble of that fact. Mr. Nobel responded "you couldn't
drive it if it was a brand new car", and ordered him out of the mine by
telling him "well, just go to the outside. We don't need you nohow".
Mr. Amburgey then left the section and told general mine foreman Jack Collins
about the incident (Tr. 13-14). Mr. Collins asked him if he had quit
his job, and Mr. Amburgey stated that he did not respond. At approximately
9:30 a.m., the mine fan went off and all the miners were sent home. He
then called mine owner Jim Hogg and asked for his job back. Mr. Hogg
informed him that Mr. Collins told him (Hogg) that he caught Mr. Amburgey
and fellow miner Clifford Gilbert sitting at the section loading point
not doing their job, and as a result of this "lie", Mr. Amburgey filed his
discrimination complaint with MSHA (Tr. 14).
Mr. Amburgey testified that he took Mr. Noble's instruction to "get
to the outside" to mean that he had been fired, but he did not know
whether Mr. Noble had the authority to fire him. Mr. Amburgey confirmed
that he did not answer Mr. Collin when he asked him whether he had quit,
and had the mine not been idled he would have tried to find a way home
(Tr. 16). Mr. Amburgey also confirmed that when he called Mr. Hogg, he
(Hogg) informed him that he was told that Mr. Collins was the person who
had fired him (Tr. 17).

713

Mr. Amburgey confirmed that he had operated the scoop in question during
the time he was employed at the Bright No. 9 Mine, and he filed his
complaint because he believed his discharge was illegal. He also confirmed
that he received unemployment benefits until February 1982 when he obtained
other employment (Tr. 18).
On cross-examination, Mr. Amburgey confirmed that there were three
scoops on the section where he worked, and he operated them at different
intervals. As to his operation of the particular scoop which he claims
had a steering problem, he could not state how often he operated it prior
to December 30, but indicated that it was "once or twice" (Tr. 20). He
stated that he had encountered steering problems with the scoop two or
three weeks prior to that date, but the problem was taken care of (Tr. 22).
He confirmed that an MSHA inspector was at the mine on December 30, but
he did not check the scoop in question (Tr. 24).
Mr. Amburgey testified that the scoop he was operating on December 30,
would not steer in the corner where a shot had just been made in a fresh break,
and he was concerned that it might strike the rib, curtain, or people.
Mr. Noble was located right at the rib where he attempted to steer around
the corner, and Mr. Amburgey stated that he mentioned nothing about safety,
but simply told Mr. Noble that he couldn't steer the machine. After some
words between the two, Mr. Amburgey got off the scoop and told Mr. Noble
"well, you drive it, then" (Tr. 26).
Mr. Amburgey confirmed that he had never known Mr. Noble to fire
anyone, and when he told him "to go outside" he did not specifically
state that he had been fired (Tr. 28). When he encountered Mr. Collins
on the surface, he told him that Mr. Noble had sent him outside and he
did not tell Mr. Collins that the scoop was unsafe and would not steer
(Tr. 29). Mr. Amburgey confirmed that he had no previous trouble steering
any of the scoops on the section (Tr. 31). He also confirmed that Mr. Collins
hired him to work for the respondent, and has known him for a number of
years (Tr. 36-37). He also confirmed that he was "going to forget about
the whole episode" but "got mad" when he believed that Mr. Collins "lied"
to Mr. Hogg about the circumstances of his leaving respondent's employ
(Tr. 38).
.
In response to certain bench questions, Mr. Amburgey respondend as
follows (Tr. 41-42):

Q.

When you say you were having trouble steering
this scoop, was it because of the way the coal was
cut or was something mechanically wrong with the
scoop?

A. It just wouldn't steer like it should, you know.
No matter where you would point it, it wouldn't
steer like it was supposed to steer.

Q.

You said it had had some problems with the
steering on it before?

A.

Yes.

Q.

And it was taken care of?

A.

They worked on it, yes.

Q.

What specifically was wrong with the scoop?

A. They put steering caps and stuff on it.
all I know.

Q.

You had an MSHA inspector there that day?

A.

Yes.

That's

Q. After Mr. Noble sent you out of the mine did
you ever think about getting the inspector over there
to take a look at the scoop?
A.

No, I didn't.

Q.

Why not?

A. When he told me to go to the outside, that's when
I went to the outside.

Q. When he tells you to go outside, you went outside.
And when you went outside you said nothing to Mr. Collins?
A.

I just told him that Noble told me to come outside.

Q. Why didn't you tell Mr. Collins why? Why didn't
you tell Mr. Collins you were having trouble with
the scoop? I assume he's the superintendent. He would
go down there and check it out, wouldn't he?
A.

I guess he would.

Q.

But he wouldn't do that unless you told him, would

he?
A.

No, I don't guess.

Q.

Why didn't you tell him?

A. I don't know. I was just upset. I told him that
Noble told me to go outside, that he didn't need me nohow.
I

715

Q.

You claim that Mr. Noble said some words to the
effect that you couldn't drive it if it were brand
new and he didn't need you anyway. This leads me to
believe that you and Mr. Noble didn't hit it off too
well. It is kind of unusual for two people to get
along at work, and a worker and a supervisor to have
words over a steering and him telling you, "Well, you
dumb so-and-so, you couldn't operate that thing if it
was new, and get out. I don't need you." That leads
me to believe that you and Mr. Noble had been going at
it for quite a while. Is that right?
A.

Every once in a while he would call me a dumb ass.

Q.

Over what?

A.

I don't know.

Q. Did he make it a habit of calling his workers names
like that?
A. He would act a fool and go on with them all the time,
but every once in a while he would get mad and call them
a name or something.

Q.

Was this in jest?

A.

I don't know.

Q.

Or was this shop talk?

A. He would just get mad every once in a while and call
you a dumb ass or something.
In response to further bench questions, Mr. Amburgey admitted that a
week or so prior to his claimed discharge he operated a scoop on the
section with an inoperative front light for practically the entire shift,
that he knew the light was out, but said nothing about it because "something
like that, I usually don't pay no attention to it". At the end of the
shift as he was driving along the belt line along a curtain, he nearly
struck Mr. Noble and an MSHA inspector. When asked about the light at
the time, he told Mr. Noble that it had been out all day, and the next
morning Mr. Noble "got mad" at him and "cursed me out" for admitting the
light had been out. Mr. Amburgey did not know whether the inspector
issued a citation for the defective light, and he did not tag the machine
out (Tr. 43-48).
With regard to the scoop that he claimed had a steering problem,
Mr. Amburgey confirmed that he had not experienced prior steering problems
with the machine before December 30, and he confirmed that he did not
check the machine before he operated it that day, but "guessed" that a
repairman did (Tr. 48, 50).

716

Testimony and evidence adduced by the respondent
Jack Collins, mine superintendent, testified that he has known
Mr. Amburgey for 10 to 12 years and that at one time he was married to
one of his relatives. He confirmed that he had no previous problems
with Mr. Amburgey, and he stated that all underground equipment is preshifted by the foreman one hour before the actual start of any shift.
He stated that Mr. Amburgey was originally hired as a timber man and
"extra inside man" doing odd jobs. After expressing a desire to be a
scoop driver, Mr. Collins trained him for this job and Mr. Amburgey
began operating the scoop "a couple of weeks" after the opening of
the Number 9 mine. Prior to this time, while Mr. Amburgey told him
he had prior experience as a scoop operator, his experience was limited
to tramming it and he had no prior coal production experience with a
scoop (Tr. 54).
Mr. Collins testified that Mr. Amburgey's tramming scoop experience
consisted in pulling a load of coal tied to a "ram car" without a bucket,
and he instructed the foreman to let him learn the actual coal loading
process using a scoop with a bucket, which required the actual knowledge
to load coal out, and that this was a more difficult task (Tr. 56).
Mr. Collins stated that five scoops were available on the section, and
that each driver had a particular one which he operated. He confirmed
that he found out about Mr. Amburgey knowingly operating a scoop with
a defective light after the fact, and had he been advised the day it
happened, he would have discharged Mr. Amburgey. He did not do so because
Mr. Amburgey had already gone underground the day after the incident to
work, and one or two weeks had passed, but he did "chew him out" over
the incident and told him never to drive any equipment underground without
lights on it (Tr. 59).
Mr. Collins stated that on December 30, 1981, when Mr. Noble sent
Mr. Amburgey out of the mine, he spoke with Mr. Amburgey in the mine office,
and when he asked him what the problem was Mr. Amburgey replied "I've quit.
I can't get along with that foreman (Noble) up there" (Tr. 61). Mr. Collins
testified as follows concerning this conversation (Tr. 61-62):
A. I asked him what he quit for and he said,
"I can't get along with that foreman up there."
He said, "I can't drive a scoop to satisfy him." I
said, "Carl, I've got a job open on the tail piece
if you want it, shoveling on the tail piece up
there." He said, "No, I've quit. I can't get
along with him." I said, "Now, you might ought to
think this over, Carl." I said, "Right now a job
is hard to find, and when you go off this hill
and I hire another man in your place I can't take
you back." He said, "I've quit." I said, "Well,
that's up to you."
Mr. Collins testified that after Mr. Amburgey left the mine, he
called him that same evening seeking his job back, but he had hired
someone else. Mr. Collins denied ever asking Mr. Amburgey to leave and

717

never told him that he was fired or discharged (Tr. 64). He confirmed
that Mr. Amburgey never mentioned to him anything about any unsafe condition
on the scoop or that he was having difficulty steering it. Mr. Collins
stated that he first learned about this situation when Mr. Noble came out
of the mine the day Mr. Amburgey left, and he testified as follows
with regard to the incident in question (Tr. 65-67):

Q.

When Noble came outside, what did he tell

you?

A.

He told me that Carl was up there trying
to load that scoops, and he had two (2) scoops
behind him held up; holding up production.
He said he told Carl to move his scoop back
on this side and load over here and let them
other two scoops go on and get in that coal,
because he was holding them up. The pin man
was held up; the shooting man was held up; he
had a whole crew held up there trying to load
that scoop. He said Carl told him, "I can't
drive it to suit you. Drive it yourself."

Q. Well, did Noble say anything about why he
was holding up everybody and why he couldn't drive
the scoop?
A.

He just told me that Carl wasn't going to make
a scoop operator. He said he was just holding
up production.

Q.

Did he say anything about the steering; that
it wouldn't steer?

A.

No.

Q.

Did he say anything to you--did Noble say anything
to you that Carl Amburgey said that it wouldn't steer?

A.

No. Amburgey told Noble to drive it himself,
and he did drive it. He drove it the rest of the
shift himself. If there had been something wrong
with the steering he couldn't have drove it.

Q.

Did you talk to Jim Hogg about Carl Amburgey?

A.

No.

Q.

You never did?

A.

I never did.

718

Q. You heard Amburgey testify that he called Jim Hogg
and Jim Hogg told him that you had told Jim Hogg that
you found Clifford Gilbert and Carl Amburgey sitting
at the loading point not working and that you sent
them outside?
A.

I heard him testify that, yes.

Q.

Did that occur?

Did you tell Jim Hogg that?

A. No. I didn't even talk to Jim Hogg, period,
about him. He never questions what I do. If I hire
or fire or dismiss or do anything I want to, I am in
complete charge of the mine and what comes, it has to
come through me before it goes anywhere. No man can
be hired or fired unless it comes through me only,
you know.

Q.

Did Noble have the authority to fire Carl Amburgey
that day?

A.

No.

Q. Did you mention that to Carl Amburgey?
know--did he have any reason to· know that?

Did he

A. I never told Carl that Noble couldn't fire him.
The word "Fire" was never brought up. I had no reason
to tell him that. The word "Fire" was never brought
up in our conversation; not Carl's and mine.
During a bench colloquy, Mr. Amburgey denied that he told Mr. Collins
he had quit, and his testimony on this point is as follows (Tr. 72):
MR. AMBURGEY:
I'd quit, no.

I never did come right out and say

JUDGE KOUTRAS: You say you never came right out and
said it. Did you say anything that gave Mr. Collins
the impression that you were quitting?
MR. AMBURGEY: I just told him that Noble had sent
me to the outside, you know.
Regarding his knowledge of any defective steering on the scoop in
question, Mr. Collins testified as follows (Tr. 75-78):

Q. After you talked to Mr. Amburgey, you never
went back underground to check the scoop out, or
anything, did you?

719

A.

The scoops come outside.

Q.

They come out?

A.

Yes.

Q. Did you ever check the scoop out after Mr. Amburgey
had left, or after that day, to determine whether or not
there was actually anything wrong with the steering?
A. I was never aware that there was anything wrong with
it. I didn't check it. I was never aware that there
was something wrong.

Q. When did you find out that Mr. Amburgey was having
problems with the steering?
A.

I never did find out that he was.

Q.

You must have found out when he filed the complaint in
this case?

A. Oh, yes. I knew about it then, but that was probably
a month or so later.

Q.

Was that the first time you found out?

A. Yes, that there was something wrong with the scoop.
I was never aware that there was because the drivers
kept on driving the scoops and pulling cars.

Q. That is what I am driving at. After Mr. Amburgey left,
he said nothing to you about the scoop and him having
problems with it, or anything?
A.

No.

Q. All he told you was that Noble sent him outside the
mine?
A. He said--no, he didn't even tell me that Noble sent
him out. He just told me, "I've quit. I can't get
alont with that foreman."

Q. After he left that day--December 30, 1981 would have
been a Wednesday, of course, on my calendar. Okay.
A.

Yes.

Q. You say he called you back that night trying to get
his job back?
A.

That's right.

720

Q.

That you had already hired somebody?

A.

I hired a man that day.

Q. So, the next Thursday when you went back to the
mine was that same scoop that he had worked on the
previous day used in the mine?
A.

I don't really know.

You see, I had five (5).

Q.

At any time after December 30 up until the time
that this complaint was filed by Mr. Amburgey did you
ever have occasion as mine superintendent to have someone
inspect that scoop for steering or anything like that?
A.

Yes.

My repairman goes over the scoops every day.

Q.

Did anyone ever bring to your attention the fact
that he was having problems with the steering?

A.

No.

Q. Was that scoop ever cited by an MSHA inspector
after you left?
A.

Not on the steering.

Q.

Not on the steering?

A.

Not on the steering.

Q. The only time it was cited was for that light.
Was this the same scoop that we are talking about
where the light was out?
A. I really don't know if it was the same scoop
he was on or not.

Q.

Did you talk to Mr. Noble the next day?

A.

Yes.

Q.

And he told you essentially what you testified
to in response to Mr. Polly's question, that he
thought Mr. Amburgey would never make a scoop operator
and that he was holding up production, and that sort
of thing, and asked him to get out of the way and that
Mr. Amburgey told him, "Well, you drive it," and he
did the rest of the shift? That was the extent of
your conversation?
A.

That's right

721

Q. And Mr. Noble never mentioned anything to
you about Mr. Amburgey saying he was having
problems with the steering?
A.

No.

He didn't mention it to me at all.

Q. And your assumption was, since Mr. Noble went
ahead and operated it the rest of the shift, that
there was nothing wrong with the steering?
A.

Evidently.

James E. Noble, underground mine foreman, Bright No. 9 Mine, testified
that on the day in question when Mr. Amburgey was operating his scoop
he was "gouging the scoop" trying to get into an area, and after attempting
to show him how to pull into the area, Mr. Amburgey uttered an obscenity,
and he (Noble) sent him out of the section, telling him "Go on to the
outside, then. I don't need you" (Tr. 81). At the time Mr. Amburgey
was assigned to the mine he was an "extra man", and was used to-shoot
coal or set timbers. He filled in as a scoop operator when someone
missed work, and he had been driving the scoop two months prior to the
incident of December 30, 1981 (Tr. 82)/
Mr. Noble stated that he had production troubles with Mr. Amburgey
because he was slow, but he "overlooked it hoping he'd get better".
Mr. Noble stated that in his attempts to maneuver into the area where he
was to load coal out, Mr. Amburgey was "gouging the bucket" and "tearing
it up", and after an exchange of words, Mr. Amburgey told him "drive it
yourself", and Mr. Noble did in fact complete the work with the same scoop
and there was nothing wrong with it. Mr. Noble simply believed that
Mr. Amburgey was not a good scoop operator, and Mr. Amburgey said nothing
to him about any defective or unsafe steering (Tr. 83-85). Had he mentioned
anything to him, he (Noble) would have taken the machine "to the outside"
for repairs (Tr. 85).
Mr. Noble confirmed that he had never fired anyone who worked for
the respondent, had no such authority, and he stated that if it had to
be done he would bring the matter to Mr. Collins' attention (Tr. 87).
By sending Mr. Amburgey "to the outside", he meant that he was to see
Mr. Collins. Had Mr. Collins seen fit to give Mr. Amburgey other work
that day, he could have returned to his section the next day, but that
it was up to Mr. Collins to put him back to work (Tr. 89). Mr. Noble
confirmed that he loaded five or six loads of coal with the scoop on
December 30, after he ordered Mr. Amburgey out of the mine (Tr. 89).
He confirmed that by his inability to load the coal with the scoop,
Mr. Amburgey had two experienced scoop drivers waiting behind him holding
up production, and they were agitated over this (Tr. 90, 92).
Mr. Noble confirmed the incident over the defective front scoop
light took place a week or two before December 30, and that he "chewed
him out" over the incident because Mr. Amburgey admitted he had operated
the car the entire shift with the light out and said nothing to anybody
(Tr. 95).

722

Stanley Caudill, testified that he has worked as a miner for 36 years.
He testified that he was at the mine on December 30, 1981, and that his
job is to help repair the scoops. After observing two scoops parked
outside, he asked Mr. Amburgey "what's the matter", and Mr. Amburgey
replied "I've quit". Mr. Caudill then summoned Mr. Collins and he
oberheard Mr. Amburgey tell Mr. Collins "Me and Noble can't get along.
I'll just quit". Mr. Collins then told Mr. Amburgey to "think twice
about it" and offered to put him to work "on the tailpiece". Mr. Amburgey
said nothing about any steering problems at that time, and Mr. Caudill
did not hear Mr. Collins fire Mr. Amburgey (Tr. 99-100). Mr. Amburgey
declined to cross-exam Mr. Caudill or to ask any additional questions
(Tr. 101).
Rondell Roark, formerly employed by the respondent, testified that
he worked at the No. 9 Mine on December 30, 1981, as a roof bolter
operator, and he was present on the section and witnessed the incident
over the scoop car. His testimony is as follows (Tr. 103-105):
A. The best I remember, Carl come up in that
place and was trying to clean it up. If he
said anything about the steering I did not hear
it. I can't remember it. As far as I know, he
didn't.

Q. What did you see?
saw Carl do.

Tell the Judge what you

A. He was trying to clean that place up and
James told him to go on to a new cut and let
them other two (2) scoops get in there and finish
cleaning that up where I could get in there and
bolt ~.t. Carl took a load out and he came back.
He started to hit the same cut again and James
told him, "Go to a fresh cut and let these other
fellows do it."

Q. Did you see anything wrong with what he was
doing on that cut?
A. No, sir. He weren't running it like an
expert, you know, but that wou~d be expected with
him just being in training.

Q.

Did you know he was just in training?

A. Yes, sir. But James told him to go on to
another cut and let the other two (2) experienced
scoop drivers get in there and finish clearning that
up. Then they got into it and Carl jumped off the
scoop and said, "There. You run it." James told
him to go outside.

72d

Q.

Did you hear the entire conversation between
them?

A.

Not all of it.

Q.

If Carl Amburgey had said something to James Noble
that day about the scoop steering not working, something being wrong with the steering, or it being unsafe
or dangerous, would you in all likelihood have heard
it?
A. Most likely I would have. I wasn't paying much
attention. I just set there and I'd wait for them
to clean it up. Then I'd go in and bolt it. I
didn't pay much attention. Like I said, if he said
anything about the steering I don't remember it or
I didn't hear it.

Q.

If he had said anything about it • . . .

A. If he had, I think I would've heard it.
setting there beside of him. I don't know.
remember. It's been a year.

I was
I can't

Q. If that had been the case and if he had said
anything about the steering, do you think it would
be likely that you would remember it?
A. I don't know. I wasn't paying that much attention.
I might have. He wasn't fired. I can say that. James
just told him to go outside.

Q.

He was not fired?

A.

He just told him to go outside.

Q. Would you have took that as him being fired, or you
being fired, if you had been told that?
A. No. I'd have went outside. Let me clarify about
James. He cursed and hollered and went on back in there,
acting crazy all the time. You never know when he was serious
and when he wasn't. Most likely, if Carl had just cursed
him right back and went on about his business there wouldn't
be nothing to it, because we just carried on. Sometimes in
there you'd think they was going to fight and they'd just
be horse playing.

Q.

Did Noble get on the scoop and drive it then?

724

A.

The best I can remember, he did.

Q.

Did you see him load coal with it?

A. I can't remember. They were moving on
to the next cut and then I went in to bolt it.

Q. Did you ever become aware that there was anything
wrong with the steering after that?
A. No, sir, not till here the other day when they said
this case was coming up.
Mr. Amburgey declined to cross-examine Mr. Roark
or to ask him
any additional questions (Tr. 106). Mr. Amburgey was recalled by me
and he confirmed that at the time he spoke with Mr. Collins after being
sent out of the section by Mr. Noble, he did not say anything to Mr. Collins
about any scoop steering problems (Tr. 107). Mr. Amburgey denied that
Mr. Collins subsequently told him that he had hired someone else to
replace him, and he stated that he t:ook Mr. Noble's directive to "go on
outside. I don't need you anymore" to mean that he had been fired. He
confirmed that he told Mr. Collins he could not get along with Mr. Noble,
and when asked whether he denied telling Mr. Collins that he had quit,
he replied "I never did come out and tell him I quit" (Tr. 109).
Mr. Amburgey testified further that he could not recall Mr. Collins
offering him other work at the tail piece on December 30, and he confirmed
that Mr. Noble had not previously questioned his ability as a scoop driver,
nor could he recall Mr. Noble telling him to back the scoop out and go
to another cut (Tr. 112). He did confirm that after an exchange of curse
words between them, he got off the scoop and told Mr. Noble to drive it,
and at that point, Mr. Noble ordered him "to the outside" (Tr. 113).
Mr. Amburgey confirmed that he did not know why the scoop would not
steer, nor did he know what was wrong with it or whether it was defective
(Tr. 114).
Findings and Conclusions
As indicated earlier, the issues in this case are whether Mr. Amburgey's
refusal to continue operating a scoop because of his belief that the
steering mechanism was somehow defective and unsafe is protected activity
under the Act, and whether his asserted discharge for this refusal was
proper. Refusal to perform work is protected under section 105(c)(l)
of the Act if it results from a good faith belief that the work involves
safety hazards, if the belief is a reasonable one, and if the reason for
the refusal to work is communicated to the mine operator. Secretary of
Labor/Fasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2 BNA MSHC 1001
(1980), rev'd on other grounds, sub nom Consolidation Coal Co. v. Marshall,
663 F.2d 1211 (3d Cir. 1981); Secretary of Labor/Robinette v. United Castle
Coal Co., 3 FMSHRC 803, 2 BNA MSHC 1213 (1981); Bradley v. Belva Coal Co.,
4 FMSHRC 982 (1982); Secretary of Labor/Dunmire and Estle v. Northern Coal
Co., 4 FMSHRC 127 (1982).

725

One initial question for determination is whether or not Mr. Amburgey
was actually discharged on December 30, 1981, or whether he voluntarily
quit or abandoned his job. The mine in question is a nonunion mine, and
it would appear from the record here that at the pertinent time in question
there were no formal grievance or discharge procedures, and it seems
clear that no written notice of any kind was given to Mr. Amburgey when
he departed the mine on December 30, 1981.
Mr. Collins testified that he has the sole authority to discharge
or otherwise discipline miners and that he did not actually fire or discharge
Mr. Amburgey, and his testimony is corroborated by Mr. Caudill who overheard
a conversation between Mr. Collins and Mr. Amburgey concerning the incident
in question. Underground foreman Noble testified that he did not actually
tell Mr. Amburgey that he had been fired at the time he ordered him out
of the mine, and he also testified that he had no authority to fire anyone.
On the other hand, Mr. Amburgey testified that when the foreman ordered
him out of the mine, he thought he had been fired. Other witnesses who
testified in this case stated that Mr. Amburgey stated that he had quit
because he could not get along with foreman Noble. Mr. Amburgey's
testimony that he telephoned Mr. Collins on the evening.of December 30, 1981,
in an attempt to get his job back supports his assertion that he believed
he had been fired. Mr. Collins testimony that Mr. Amburgey d{d in fact
call him, and his hiring of another man to replace Mr. Am~utgey does lend
some support to Mr. Amburgey's belief that he had been fxred.
/
,/

On the basis of all of the credible testimony in this case, I believe
it is reasonable to conclude that at the time of the incident in question
Mr. Amburgey had reasonable grounds to believe that he had been discharged
by the foreman. However, in view of my findings and conclusions which
follow below on the question of whether or/not his work refusal was protected
activity, the question of whether he was fired or actually quit becomes moot.
The record establishes that af~er Mr. Amburgey was ordered out of
the section by the foreman and s~Jt"t to the surface, he encountered Mr. Collins,
and Mr. Collins testified tha~(he offered Mr. Amburgey other work on the
tailpiece. This was corrobor~ted by the testimony of Mr. Caudill. Mr. Amburgey
denies that· he was offerec:V6ther work, and later that same day the mine
was idled because the fart went down and everyone went home, including
Mr. Amburgey. At no time did Mr. Amburgey mention anything to Mr. Collins
about any defective steering on the scoop machine in question, and at no
time did he tell Mr. Collins that he was concerned for his safety.
After careful consideration of all of the testimony in this case, I
cannot conclude that Mr. Amburgey has established through any credible
testimony or evidence that the scoop car in question was in fact defective
and that his refusal to operate it was protected activity. It seems
clear to me from all of the testimony in this case, that Mr. Amburgey and
foreman Noble had a dispute over Mr. Amburgey's ability to operate the
scoop car in question, and that after the dispute escalated into a shouting
match between the two, Mr. Amburgey was ordered out of the mine.

726

Mr. Amburgey conceded that at no time did he advise Mr. Collins
that he was having any problems with the steering on the scoop car, and
Mr. Noble's credible testimony is that he drove the car without incident
after Mr. Amburgey refused to operate it. Mr. Caudill corroborated the
fact that Mr. Amburgey never mentioned anything to Mr. Collins about the
car being unsafe, and since Mr. Caudill was responsible for maintaining
the cars I would think that any unsafe condition of the car would have come
to his attention. Further, even though an MSHA inspector was on the property
on the day in question, Mr. Amburgey said nothing to him about the alleged
defective steering.
Having viewed all of the witnesses on the stand during the course
of the hearing, I conclude that Mr. Amburgey's complaint in this case
was filed because of a personal dispute with mine management unrelated
to any real safety concerns on his part with respect to the scoop car
in question. Mr. Amburgey admitted that he filed his initial complaint
with MSHA after learning that Mr. Collins had "lied" about the circumstances
of his leaving the mine on December 30, 1981.
With regard to Mr. Amburgey's allegation that he was "cursed out"
because he would not lie to an MSHA inspector about the light being out
on his scoop car, I take note of the fact that this allegation was never
made to MSHA as part of his initial complaint, but was stated in his letter
of August 19, 1982, to the Commission after MSHA advised him that no
discrimination had occurred. At the hearing, respondent's counsel objected
to the interjection of this allegation as part of the complaint, and he
established that Mr. Amburgey had never served respondent with a copy
of the letter (Tr. 6-10).
The record here establishes that the defective scoop light incident
took place a week or two prior to December 30, 1981, and Mr. Amburgey
admitted that he knowingly drove the car with one light out and had failed
to report that cbndition to mine management. While it is true that Mr. Amburgey
was "chewed out" by Mr. Collins and Mr. Noble for not informing management
of the defective light, I cannot conclude that there is any credible
testimony to support his allegation or inference that mine management "cursed
him" or otherwise harassed him for not lying to an MSHA inspector about
this incident.
Conclusion and Order
In view of the foregoing findings and conclusions, and after careful
consideration of all of the evidence and testimony adduced in this case, I
conclude and find that the respondent did not discriminate against Mr. Amburgey,
and that his rights under the Act have not been violated. Accordingly, his
discrimination complaint IS DISMISSED.

~
~ /l,~Koutras
Administrative Law Judge

727

Distribution:
Ronald G. Polly, Esq., Polly, Craft, Asher & Smallwood, 7-10 Bank Bldg.,
Whitesburg, KY 41858 (Certified Mail)
Carl Amburgey, Rt. 1, Box 368 A, Whitesburg, KY 41858 (Certified Mail)

728

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6210/11/12

SOUTHERN OHIO COAL COMPANY,
Contestant

APR~".,

Contest of Citations
Docket No. LAKE 82-93-R
Citation No. 1225640; 6/3/82

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. LAKE 82-94-R
Citation No. 1225641; 6/3/82
Docket No. LAKE 82-95-R
Citation No. 1225867; 6/4/82

v.
Meigs No. 2 Mine
Raccoon No. 3 Mine

UNITED MINE WORKERS OF
AMERICA (UMWA),
Intervenor

DECISIONS
Appearances:

D. Michael Miller, Daniel A. Brown, Esqs., Columbus, Ohio'
for the Contestant; Edward Fitch, Attorney, U.S. Department
of Labor, Arlington, Virginia, for respondent MSHA;
David Shreve, Mary Lu Jordan, Esqs., UMWA, Washington, DC,
for the Intervenor.

Before:

Judge Koutras
Statement of the Proceedings

These consolidated cases arise from similar circumstances regarding
"meetings or conferences" arranged by MSHA inspectors and held at the
mine sites owned and operated by th~ Respondent Southern Ohio Coal Company
(hereinafter SOCCO). In each of the citations herein contested, the
inspector issued citations pursuant to section 104(a) of the Federal Mine
Safety and Health Act of 1977, charging SOCCO with violations of section 103(f)
of the Act as a result of SOCCO' s refusal to compensate th·e miners'
representatives for their time spent at the conferences or meetings.
SOCCO concedes that the walkaround representatives were not paid.
Section 103(f), commonly referred to as "the walkaround right",
provides as follows:

729

Subject to regulations issued by the Secretary,
a representative of the operator and a representative authorized by his miners shall be given an
opportunity to accompany the Secretary or his
authorized representative during the physical inspection
of any coal or other mine made pursuant to the provisions of subsection (a), for the purpose of aiding
such inspection and to participate in pre- or postinspection conferences held at the mine. Where there
is no authorized miner representative, the Secretary
or his authorized representative shall consult with
a reasonable number of miners concerning matters of
health and safety in such mine. Such representative
of miners who is also an employee of the operator
shall suffer no loss of pay during the period of
his participation in the inspection made under this
subsection. To the extent that the Secretary or
authorized representative from each party would further
aid the inspection, he can permit each party to have
an equal number of such additional representatives.
However, only one such representative of miners who is
an employee of the operator shall be entitled to
suffer no loss of pay during the period of such
participation under the provisions of this subsection.
Compliance with this subsection shall not be a jurisdictional prerequisite to the enforcement of any provision of this Act [emphasis supplied].
Issues
A general issue raised by the UMWA and MSHA is the validity of the
Secretary's determination that miners must be paid while attending certain
mine site meetings or conferences, held at periodic intervals determined
by the inspector, to review citations issued by the inspector. The
Secretary has concluded that such meetings are properly categorized as
post-inspection conferences under section 103(f) of the Act and that the
right of a miner's representative to participate and to receive pay for
said participation are co-extensive for any post-inspection conferences
· held on the mine site.
On the specific facts of the instant cases, and without admitting
that a miner representative is entitled to be compensated for attending
any post-inspection conference, SOCCO's position is that the meetings held
at the mine site were not inspection conferences within the meaning of
section 103(f), but were merely assessment conferences held pursuant to
the newly promulgated "Part 100" civil penalty assessment regulations.
In short, while SOCCO concedes that miner representatives are entitled
to compensation under section 103(f) when they accompany inspectors during
a physical walkaround inspection of the mine, it does not concede that
compensation is mandated by that section for "assessment conferences" held
pursuant to Part 100, Title 30, Code of Federal Regulations.

730

Discussion
In Docket LAKE 82-93-R, the inspector issued Citation No. 1225640,
on June 3, 1982, and the condition or practice cited states:
On May 24, 1982, Frank Goble, representative of
the miners, accompanied Myron Beck, MSHA Inspector,
during a regular inspection of the mine, which was
pertaining to conference and modifications of citations
according to new 30 CFR Part 100, civil penalty criteria,
and he was not paid for the time he participated in
such inspection.
In Docket LAKE 82-94-R, the inspector issued Citation No. 1225641,
on June 3, 1982, and the condition or practice cited states:
On May 24, 1982, Bob Koons, representative of the
miners accompanied D. E. McNece, Jr., MSHA Inspector,
during a regular inspection of the mine which was
pertaining to conference and modification of citations
according to new 30 CFR Part 100, civil penalty criteria,
and he was not paid for the time he participated in
such inspection.
In Docket LAKE 82-95-R, the inspector issued Citation No. 1225867,
on June 4, 1982, and the condition or practice cited states:
On May 24 and 26 Bill Blackburn, representative of the
miners traveled with an authorized representative
of the Secretary on a regular AAA inspection and was
not compensated for his loss of pay for those days.
At the hearing in these cases, testimony and evidence was taken
concerning the citations issued in Dockets LAKE 82-93-R and 82-94-R, at
SOCCO's Meigs No. 2 Mine. With regard to the citation issued at the Raccoon
No. 3 Mine, SOCCO's counsel made a proffer that the testimony regarding
the Raccoon Mine No. 3 would be the same as that presented for the Meigs
No. 2 Mine, and in its post-hearing brief, at pg. 8, SOOCO's counsel
confirms that "the evidence regarding this citation would not be materially
different from the evidence concerning the first two" (Tr. 11). MSHA's
counsel stated that "no penalty was made for the Raccoon No.· 3 Mine citation
and it was my understanding that that case was going to b.e withdrawn"
(Tr. 11).
MSHA's responses to certain interrogatories filed in Docket LAKE 82-95-R
do confirm that the facts which gave rise to the issuance of the contested
citation in that case are similar to those which took place in the other
two dockets, and the legal arguments advanced by the parties in all three
cases appear to be the same. In order to clarify the matter further,
telephone conferences were held by me with counsel for MSHA, SOCCO, and

'

'

731

the UMWA on March 4, 1983, and they confirmed that the facts and legal
arguments are. similar~ However, SOCCO' s counsel confirmed that the civil
penalty assessed for the citation issued in LAKE 82-95-R, had "been paid
by mistake", and SOCCO's position is that it still intends to litigate the
issue raised notwithstanding that "mistaken" payment, and tqat its contest
has not been withdrawn. MSHA's counsel could not confirm whether the
civil penalty had in fact been paid, and as far as I know, no motions have
ever been filed by the parties seeking withdrawal or dismissal of the
case. Accordingly, I have included it as part of my decisions in these
proceedings.
MSHA's testimony and evidence
MSHA Inspector Dalton E. McNece, testified as to his background,
and he confirmed that he went to the Meigs •
2 mine on May 24, 1982,
and met with company safety supervisor Carl Curry and representative of
the miners Bob Koons. He advised them that he was there for the purpose
of a Part 100 conference, and that instead of a regular mine inspection,
he would spend the day "conferencing and modifying citations under the
new Part 100 which were citations that had previously been issued and
had not been conferenced" (Tr. 47).
Mr. NcNece stated that the conference consisted of a discussion of

14 citations, and that Mr. Koons and Mr. Curry participated in the
discussion. Mr. NcNece confirmed that he modified each citation, including
the factors of negligence , gravity, and good faith, and his prior
"significant and substantial" findings. Mr. Curry advised him that
it was possible that Mr. Koons would not be paid for the time spent at
the conference (Tr. 49).
Mr. NcNece testified that subsequently, on June 3, 1982, while at
the mine for a regular inspection, Mr. Koons advised him that he had
not been paid for the time he spent on the May 24, 1982, conference, and
that mine management confirmed that he was not going to be paid. Mr. McNece
then issued citation no. 1225641 (Tr. 49).
Mr. McNece stated that the May 24, 1982, conference was new to everyone,
and that at the present time such conferences are held at the end of
each inspection day or week, and any citations issued during the day or
week are discussed with mine management and the miner representative.
The present conference also includes any findings of negligence, good
faith, and gravity, which now appear on the face of the new MSHA citations
in lieu of the previously executed inspector's "narrative statement" or
"gravity sheet" which is no longer in use (Tr. 51).
Mr. McNece confirmed that in the past, "inspector's-findings", which
were recorded on the "narrative statement", were not discussed with mine
management, but' since a new "combined" citation form is now in use,
management has an opportunity to discuss the inspector's gravity, negligence,
and good faith findings at the time the citation is served (Tr. 52-54).

732

Mr. McNece explained that prior to the new Part 100 procedures
he would hold a preinspection conference at the beginning of each regular
inspection period for the purpose of alerting mine management and the
miner representative of his presence, and that this usually took 10 to
15 minutes. Thereafter, he would submit his weekly and interim inspection
reports to his subdistrict office, and on the last day of the inspection
-period a "close-out conference" was held, with mine management and the
miner representative present, to discuss all of the citations issued during
the inspection period (Tr. 63-65)~
Mr. McNece stated that under the new Part 100 procedures, he holds
weekly conferences at the close of the day on Friday with the mine
and union representative present to discuss the citations issued during
the week, and that these last half hour or 45 minutes, depending on
the number of citations issued. These conferences include a discussion
of the conditions cited as violations, and the negligence, gravity, and
good faith compliance regarding each citation. At the completion of the
inspection cycle, a similar "close-out conference" is held, but it is
limited to any citations issued during the last week of the inspection
period (Tr. 66).
In response to UMWA cross-examination, Mr. McNece confirmed that
of the 14 citations "conferenced" by him on May 24, 1982, two were modified
and his "significant and substantial" (S&S) findings were revoked. The
remaining 12 citations, which included "S&S" findings, were reaffirmed
as originally issued, and he explained why he modified some citations
and left the others intact (Tr. 74-78).
In response to SOCCO's cross-examination, Mr. McNece confirmed that
while on a physical inspection of the mine, a company representative and
a miner's representative are usually with him, and conversations do take
place among this "inspection party" with regard to any violations which
may arise. After the completion of the inspection walkaround, he reduces
his findings to writing and serves any citations on the mine operator
(Tr. 83).
Mr. McNece testified that he did not conduct a physical walkaround
inspection of the mine on May 24, 1982, but devoted the day to "conferenceing
and modifications of previously issued citations" (Tr. 83-84). He recalled
that the discussions concerning the 14 citations took place from approximately
9:00 a.m. to 12 noon, and that he devoted the rest of the afternoon, until
approximately 3:30 p.m., on "paperwork" connected with the citations
(Tr. 88-90).
Mr. McNece confirmed that he also issued a citatidn because mine
representative Goble had not been compensated for the conference of
May 24, 1982, with MSHA inspector Beck (Tr. 93, exhibit R-1). He also
confirmed that in the future, similar conferences will be held at the
mine, and the amount of time that such meetings will require depends on
the number of citations which are ~ssued and discussed (Tr. 94).

733

Mr. McNece confirmed that the conference of May 24, 1982, included
discussions of gravity and negligence. He could not recall whether he
had any information concerning the relative "number values" for negligence,
gravity, and good faith, but did confirm that respondent's safety representative Curry did. Mr. McNece confirmed that he was only concerned with
the factors of negligence, gravity, and good faith and not with "numbers
or points" (Tr. 97-98).
The UMWA's testimony and evidence
The UMWA representative who participated in the hearing in these
proceedings stated that he had never seen the "Lamonica interpretative
bulletin". He did concede that he was aware of the fact that if a miner's
representative exercised his right to a conference held off mine property
at MSHA's district office, he would not be entitled to compensation, and
that this has been the position taken by the UMWA on this question (Tr. 139).
Robert Koons, testified that he is employed at the Meigs No. 2 Mine
as a lampman, and that he has served as the chairman of the health and
safety committee for approximately 8-1/2 to nine years. He confirmed
that he attended the conference in question on May 24, 1982, to discuss
certain citations issued at the mine, and he believed that conferences
of this kind benefit the miners as well as mine management. In his view,
if he were not compensated for the time spent at these conferences, the
local union would be unable to afford a representative to be present (Tr. 144-146).
On cross-examination, Mr. Koons confirmed that Mr. Goble was present
during part of the conference with Mr. McNece, and he then stayed for his
own meeting with Mr. Beck. He also confirmed that he does meet on a
regular daily basis with mine management in regard to mutual safety
concerns (Tr. 147).
Mr. Koons confirmed that since May 24, 1982, he has met with MSHA
District office manager Gaither Knight at Wellston, and with a mine
management representative present, at a "second conference~' and he was
not paid for attending that conference (Tr. 148). He confirmed that he
was not paid for the May 24, 1982, conference with Inspector McNece and
that he lost five hours of pay. He stated that his presence and participation
at that conference was with respect to the matters addressed in the citations
under discussion, and he confirmed that he is responsible for reporting
the results of the conference to his member ship (Tr. 155).
In response to further questions, Mr. Koons stated that with regard
to the citations discussed on May 24, 1982, he may have been on the initial
walkaround inspection when some of them were issued, but not on all of
them (Tr. 157). He estimated that four to six union walkaround representatives
may have been with the inspectors who issued the 14 citations in question
(Tr. 158). When asked whether all of these walkaround representatives
were entitled to be present at the conference of May 24, and to be compensated for their attendance, he responded as follows (Tr. 159-160):

734

Q.

Do you feel personally that those six were also
entitled to be present on May 24?

A. Well, it would be impossible because some of them
work different shifts and they would have to be summoned
into the mine.

Q.

Well, let's assume that happened. Let's assume one
fellow was on the night shift and he decided to have a
conference during the day time and you picked up the
phone and called this fellow, got him out of bed or
something, said, hey, come on to the mine, we're having
a conference on the citation issued last when you were
the walk-around. The guy comes out to the mine. Do
you feel that he has a right, number one, to participate
in that situation and, number two, do you think he ought
to be compensated for that, just your personal opinion?
A. That's a pretty tough question. I don't know. I
think if I was calling out to the mine I would be
certainly entitled to compensation by somebody if I was
to come to begin with.
Mr. Koons indicated that the conference of May 24 was "unusual"
and the "first of its kind", and that is why he wanted to be present.
He confirmed that the usual procedure is for other safety committee members
to travel with inspectors and "conference" any citations, and in those
instances he simply receives the safety committeemen's reports (Tr. 161).
He believed the conference in question was unusual because "it was a
new change being introduced. They done away with the assessment officers
and they was doing it on the mine site conference and these type violations" (Tr. 161). Mr. Koons confirmed that as a general rule when he is
engaged in union business in his capacity as representative of the miners
he is normally compensated for his time either by the company or the union
(Tr. 174).
Mr. Koons confirmed that prior to the new procedures, he would
participate in a preinspection conference with the inspector and mine
management, and that this would last approximately 15 minutes to a half
hour. The inspection would then take place over a three month period
and the inspector would be there everyday. At the conclusion of this
three month inspection, he would participate in the "clost-out conference"
to discuss all citations which may have been issued during the three
month period, and this would last three to five hours (T~. 175-176).
Mr. Koons confirmed that since May 24, 1982, he still participates
in the preinspection conference. However, weekly conferences are now
held to discuss all citations issued during the week. In addition, if
there is a spot inspection, a daily conference may also be held. Further,
at the end of the quarterly inspection cycle, a close-out conference is
also held (Tr. 177).

73~)

Southern Ohio's testimony
Carl R. Curry, safety supervisor, Meigs No. 2 Mine, testified that
the Meigs No. 1 and 2 Mines, as well as the Raccoon Mine, are separate
underground mines which are inspected by MSHA four times a year and that
each inspection lasts approximately three months (Tr. 225). He confirmed
that he was the company representative in attandance at the May 24, 1982,
conferences which resulted in the issuance of two of the citations in
question (Tr. 227, exhibits R-1 and R-2).
Mr. Curry confirmed that during the past three years he attended
assessment conferences in Lexington, Kentucky, and in Columbus and Athens,
Ohio, away from the mine, and that the only people in attendance were
himself and the MSHA assessment officer (Tr. 228-229). He and the assessment
officer discussed grativy, negligence, and good faith compliance "points"
as well as the facts and circumstances surrounding the citations under
discussion (Tr. 230).
Mr. Curry stated that since May 24, 1982, his conferences are similar
to those held at the mine with the inspector on that day, and the only
difference is that the inspector conducts the meeting, discusses his
citations, and solicits conunents from the union and mine management (Tr. 232).
Mr. Curry stated that prior to the May 24 conference, he attended
a meeting at MSHA's new Lexington subdistrict office at which time the
new part 100 procedures were explained to him, and he was given a handout
explaining the number of "points" which would be assessed for the "blocks"
checked on the inspector's citation form. He confirmed that he had this
handout with him at the May 24 conference (Tr. 232-233). He also stated
that at the MSHA meeting he was advised that the "old assessment conferences
would be a thing of the past" (Tr. 234).
Mr. Curry produced the notes and conunents which he made during the
May 24 conference and they were received in evidence (Tr. 238, exhibit C-1).
He confirmed that Mr. McNece conducted the conference, and present were
Mr. Koons, MSHA inspector Myron Beck, and UMWA worker Frank Goble.
Mr. Beck conducted the second meeting that day and Mr. Curry sat in
on that one with Mr. Goble, the miner representative. The meetings were
held in the mine office conference room, and they were similar to the
previous assessment conferences which he had attended. However, dollar
amounts were not discussed, but these amounts were "labeled for us for each
one of those points" (Tr. 243).
On cross-examination, Mr. Curry confirmed that when he previously
participated in assessment conferences he knew what the assessments were
and that his input usually resulted in a 25% reduction (Tr. 248). At
the present time, he does not talk to the inspector about "points", but
generally discusses the boxes he checks on the citation form (Tr. 251).
Mr. Curry confirmed that 80 to 90% of the citations issued at the mine are
taken to the second stage conference under the new regulations, and that only
after this conference is he formally told what the actual civil penalty
is (Tr. 260).

736

Additional testimony and arguments made at the hearing
Although he first insisted that he conducted a regular inspection
of the mine on May 24, 1982, Inspector McNece finally conceded that he
conducted no underground or surface physical inspection of the mine and
that his sole purpose for going to the mine. that day was to discuss
14 previously issued citations which had not been assessed under the
new part 100 regulations' (Tr. 99-102). At one point during his testimony,
he indicated that his mere presence on mine property, even though he
spent the time "conferenc.ing" was a "regular mine inspection." When
asked whether his position would be the same if he conducted ·the "conferencing"
at a Holiday Inn across the road from the mine, he replied that this
would not be a "regular mine inspection" because the Holiday Inn would
not be on mine property (Tr. 101).
Mr. McNece stated that MSHA's policies and instructions require him
to conduct any Part 100 "initial conferences" on mine property, and that
these conferences may not be held elsewhere. However, should a "second
conference" be necessary to further discuss any disagreements voiced by
mine and union representatives, these are usually held at MSHA's field
office, and the representative of miners is not required to be compensated
for this second conference (Tr. 103). Compensation is only required
for the initial conference (Tr. 103).
On the one hand, Inspector McNece claims he was at the mine on
May 24, 1982, to afford the respondent an opportunity to avail itself
of the new Part 100 regulations. On the other hand, MSHA's counsel
stated on the record that Mr. McNece was there to only consider his "S&S"
findings. In this regard, counsel stated as follows at Tr. 108-114:
JUDGE KOUTRAS: Isn't that precisely what happened
in this case, in this docket number, on May 24th he
went back there for the specific purpose of conferencing 14 citations that were previously issued
where the operator had not had an opportunity for
it to go through the assessment office, and under
these new regulations it says, effective on -- the
effect on prior regulations, the prior Part 100
remained in effect for the prior assessing of all
citations and orders where an initial review under
100.S(b) has been issued before May 21, 1'82. These
14 citations did not go through the Part 100
assessment stage, and that's what the inspector did
when he went back on May 24 was to give the operator
an opportunity to have those 14 citations looked
at from an assessment point of view on that day;
isn't that true?
MR. FITCH: Looked at for implementation of the
significant, substantial findings from National
Gypsum, which is in reality the only thing that
he did during those conferences was apply
National Gypsum.

JUDGE KOUTRAS:. No. no, no. He made a determination
that the gravity on.two of them wasn't that severe.
MR. FITCH:

As a result of National Gypsum.

JUDGE KOUTRAS:
there.
MR. FITCH:

That's the only reason he went out

Yes.

JUDGE KOUTRAS: So you're telling me now that these
conferences today if he were to go out there to that
mine next Monday and he would hold a similar type -would he hold a similar type conference as was held
on May 24th?
MR. FITCH: He would be dealing with only the
citations issued since the last conference session.
JUDGE KOUTRAS: That's right. And what would he be
doing with those, the same type of things he did with
these?
MR. FITCH:

Yes.

JUDGE KOUTRAS: Looking at them for what, to upgrade
them or downgrade them?
MR. FITCH: Upgrading or downgrading but giving the
operator an opportunity to provide information.

*

*

*

JUDGE KOUTRAS:

*

*

*

*

*

*

*

Does it have to be at the mine?

MR. FITCH: We are interpreting the 103(f) to say that
that first one is part of the inspection and that it
is going to be at the mine and that it's a compensatory
session.
JUDGE KOUTRAS: Why do you say that, because of the
physical examination provision of the statute that you
can't examine the mine if you're downtown in MSHA's
office?
MR. FITCH: Basically because everybody has goE their
notes with them, and the mine site is the proper place,
and 99 percent will be dealt with only at the mine site,
and that maybe at our discretion we will grant a request
within ten days to give a conference at the local MSHA
office where theoretically the company can get in their
car and drive down to the MSHA office and walk in and do
a hard sell.

738

*

*

*·

*

*

*

*

*

*

*

JUDGE KOUTAS: If that discretionary meeting is given
to all parties, downtown at the MSHA district office,
is the miners' representative -- assume he's one of the
parties, is he entitled to be present?
MR. FITCH:

He's entitled to be present.

JUDGE KOUTRAS:

Is he entitled to be compensated?

MR. FITCH: The present administration takes the view
that he's not.
JUDGE KOUTRAS: Is this office chitchat, this present
administration takes the view or is it some place embedded
in stone?
MR. FITCH:

It's the interpretation of my client that the --

JUDGE KOUTRAS:

Where is that?

MR. FITCH: That 103(f) walk-around pay rights extends
to conferencing at the mine site and -JUDGE KOUTRAS:
MR. FITCH:

But not downtown under this?

That it does not.

JUDGE KOUTRAS: Where -- is that written some place, Mr. Fitch?
Is that in this policy guideline some place?
MR. FITCH:

It's not written.

JUDGE KOUTRAS: Now, to be consistent why is it not that a
miners' representative can't be compensated for a conference
downtown which the very regulation gives them that discretion,
but they can if they hold it at the mine site? What's the
distinction? Why in one and not in the other? Don't you
find some inconsistency in that position? Because if a post
inspection conference is a post inspection conference that's
compensable, what difference does it make where it's held or
when it's held?
MR. FITCH: Your Honor, lawyers do not always get to argue
their view of the law and
•
JUDGE KOUTRAS: Well, I'm giving you an opportunity to do
that here. Don't you find some inconsistency in the Secretary
saying, look, if· under Part 100~6 here under (a) all parties
shall be afforded an opportunity to review with MSHA each

739 .

citation and order issued during an inspection, what
that means is, judge, that right after the inspection
or at least sometime closely after the inspection
we sit down, the MSHA inspector sits down with mine
management and the union representative to discuss
the issues. And this is a lot of give and take, et
cetera, et cetera. Okay. But ten days later if the
operator has some additional input that would change
MSHA's -- I mean the inspector's position or if the
mining representative has some direct input, he goes
to the district manager and says, wait a minute, I
forgot something very important. I want an opportunity
to be heard again. And MSHA says, fine, we grant you
that right to meet with the district manager downtown
at his office, and they all go downtown, but we don't
compensate you for that. We don't see that as a
conference. I don't see the distinction; do you?
MR. FITCH: I would say that a lawyer could conclude
that those two conferences are similar in nature and that
they indeed should both be covered by compensation. My
client's position is that it is a conference which
takes place off of the mine. There has never been an
interpretation that compensation coupled with participation
rights exists off mine property.
SOCCO's counsel argued that it is clear from Mr. McNece's testimony
that the May 24, 1982, conference was conducted pursuant to Part 100 of
MSHA's regulations, that subsequent conferences have been held on either
a daily or weekly basis involving the application of Part 100, and that
these are identical to the May 24th conference. However, counsel asserts
that MSHA has cited no authority to support its position that these
conferences are compensable. Counsel suggested that the only change has
been the elimination of the "old assessment conference" at which the
miners' representative's participation was not compensable and a new
procedure integrated for determining penalty points. Counsel pointed
out that he is not arguing that the conferences may not be useful, that
the UMWA has not been helpful, or that they should not take place. His
argument, simply stated, is that there should be no right to compensation
from Southern Ohio for these conferences (Tr. 207-208).
MSHA's position is that the conference which took place on May 24, 1982,
was part of the pre- or post-inspection conference concept that has
evolved under the authority of section 103(f) of the Act, and that these
conferences at the mine site are properly compensable walk-around conferences
and that the right to pay is co-extensive with the right~to participate
in the conference at the mine site (Tr. 208-209). The UMWA concurred in
MSHA's position (Tr. 209).
MSHA's counsel took the position that all that is required to invoke
the section 103(f) compensation and participation co-extensive rights is
that a conference is held at the mine site related to an inspection related
to citations, and the fact that the conference may be held well after
the issuance of the citation being conferenced is not controlling (Tr. 215).

740

Posthearing briefs and arguments
In their posthearing briefs, MSHA and the UMWA make the point that
Congress intended the miners to be active participants in the inspection
process conducted at the mine site, including attendance at any opening
and closing inspection conferences. Citing the legislative history of
section 103(f), the UMWA argues that if Congress did not expect miners
to be mere passive observers during the inspection, but to actively
participate, increase their safety awareness, and be fully apprised of
the inspection results, then the conferences held in the cases at hand
must be considered within the scope of section 103(f). Citing testimony
at the hearing that one focus of discussion during the conferences concerned
the inspector's determination of whether the violation was "significant
and substantial", under the Connnission's ruling in Secretary of Labor v.
Cement Division, National Gypsum Company, 3 FMSHRC 822 (1981), this would
include a discussion of whether the violation had a "reasonable likelihood
of resulting in an injury or illness of a reasonably serious nature".
The UMWA suggests that this type of discussion, centering on the possible
injury or illness posed by various conditions, is exactly the sort of
discussion Congress expected the miners to participate in and benefit
from.
Relying on Inspector McNece's testimony, the UMWA asserts that until
last summer, the close-out conference operated essentially as a "one-way
street" in that MSHA inspectors did little more than inform the operator
and miner representative of the enforcement action the inspector intended
to take as a result of the inspection, and while miners and operators
would know the number of withdrawal orders and citations that were issued,
they usually knew little else. Further, the UMWA suggests that the
operator was not informed of the reasoning behind the inspector's findings,
and that inspectors rarely, if ever, modified their findings or the
statutory section under which the citation was issued. If the operator
disagreed with the enforcement action taken by the inspector, the operator
had to either file a notice of contest with the Connnission or appeal
the amount of the penalty that was ultimately assessed.
The UMWA maintains that the current close-out conferences may
result in the inspector modifying or even vacating various citations he
has previously issued. This being the case, the UMWA argues that there
is no way a miner walkaround representative could be kept "fully apprised
of the results of the inspection" if he does not attend these conferences.
Since some modifications, such as downgrading a 104(d) violation to a
104(a) violation, could drastically affect the operator's status under
the Act, the UMWA suggests that unless he is present at the close-out
conferences, the miners' representative will have no way of rebutting
the operator's contentions or of knowing what enforcement action the
inspector ultimately took as a result of the conditions observed during
the inspection. Further, since the mine employees have a vital stake
in seeing that the Act is vigorously enforced as an effective deterrent
against violations, the UMWA maintains that they will not be able to
protect that interest if they are precluded from attending the close-out
conference, since denying pay for the miners who did attend effectively
precludes their participation.

741

The UMWA fails to see the relevance of SOCCO's contention that it
has no obligation to pay the miners in question because the meetings in
question were· conducted as part of the penalty assessments procedure
authorized by section 104 and 110 of the Act. The UMWA asserts that the
fact that a particular conference might serve a purpose in the Secretary's
procedure for assessing a penalty does not preclude the conference from
being a post-inspection conference under section 103(f). The UMWA points
out that there is nothing in the Act which states that the two events
are mutually exclusive, nor does it define what constitutes a post-inspection
conference, but rather, leaves these determinations to the Secretary of
Labor's discretion.
Citing the decision in UMWA v. Federal Mine Safety and Health Review
Commission, 671 F.2d 615 (D.C. Cir. 1982), cert. denied, 74 L. Ed 2d 189,
another case challenging the Secretary's enforcement of the walkaround
right wherein the D.C. Circuit Court of Appeals held that the Secretary's
construction of section 103(f) "is entitled to deference unless it can
be said not to be a reasoned and supportable interpretation of the Act,"
the UMWA maintains that the Secretary's determination that the meetings
in question are properly categorized as "post-inspection conferences"
under section 103(f) is certainly a reasoned and supportable interpretation
of the Act.
In further support of its position in these cases, the UMWA points
out that Section 103(f) refers to conferences "held at the mine", and
it asserts that the conferences which are at issue in these proceedings
were in fact held at the mine and that they played an integral part in
the inspectors' enforcement efforts. The UMWA states further that
Inspector McNece conceded that certain enforcement actions he had taken
during his inspection were modified as a result of his meeting at the
mine, and that the discussions which took place about the gravity and the
cause of the cited violations contributed to the miners' safety and health
awareness and their understanding of the Act's requirements, purposes
which the UMWA contends Congress expected Section 103(f) to serve.
In response to SOCCO's contention that the meetings in question cannot
be considered post-inspection conferences because no part of the mine
was actually inspected on the days the meetings occurred, the UMWA
argues that the meetings related to inspection activity that had occurred
within the few weeks or months prior to the meetings in question, and
since Section 103(f) does not state how long after an inspection a postinspection conference is to occur, the fact that the meetings in question
took place when they did does not render the Secretary's interpretation
unreasonable.
The UMWA concedes that the meetings that gave rise to the instant
proceedings are "unique" in that they were the first ones held after MSHA
decided to expand the nature of the post-inspection conference to provide
operators with the opportunity to explore the inspector's findings and offer
rebuttal evidence. As a result, the UMWA admits that the conference
in question here took longer than usual, and the discussions related to
all the citations that had been issued but not yet assessed under the new
procedures of Part 100.

742·

In response to SOCCO's alternative contention that Section 103(f)
mandates pay only for the actual inspection and not for the pre- and
post-inspection conferences, the UMWA asserts that the legislative history
of the 1977 Act reveals that the concept of inspection was broadened to
· include the pre- and post-inspection conferences and that Congress did
not intend to eliminate the pay requirements during the period of the
miner's participation in such conferences. Citing its earlier assertion
that the current walkaround provision was adopted from the Senate version
of the 1977 Act, the UMWA quotes from the Senate Report which refers
to the pay requirement as follows:
Section 104(e) contains a provision based on
that in the Coal Act requiring that representatives of the operator and miners be permitted
to accompany inspectors in order to asist [sic)
in conducting a full inspection • . . It is
the Conunittee's view that such participation will
enable miners to understand the safety and health
requirements of the Act and will enhance miner safety
and health awareness. To encourage such miner
participation, it is the Committee's intention that
the miner who participates in such inspection and
conferences be fully compensated by the operator
for the time thus spent. To provide for other
than full compensation would be inconsistent with
the purpose of the Act and would unfairly penalize
the miner for assisting the inspector in performing
his duties. (Emphasis added.) Senate Report, supra
at 28-29.
Finally, the UMWA argues that SOCCO's narrow construction of Section
103(f) not only conflicts with the legislative history, but is inconsistent
with the approach taken by the D.C. Circuit in UMWA v. FMSHRC, supra.
In that case, the UMWA points out that like the instant proceeding, the
Court was confronted with an interpretation of Section 103(f) that attempted
to distinguish between. the miners' participation right and the right to
pay. The operators argued successfully before the Review Commission that
miners were entitled to participate in all inspections, but that section
103(f) required operators to pay miners only during their participation
in the quarterly inspections of the entire mine. However, the UMWA
points out further that after thoroughtly examining the language, the
legislative history, and the purposes of Section 103(f), tre Court
concluded that:
the right to walkaround pay is clearly coexten;
sive with the right to accompany the inspector
under subsection (f) [of sec. 103) and there is
simply no basis for reading it as supporting
the bifurcation of participation and compensation rights espoused in the Commission's decisions."
UMWA v. FMSHRC at 626.

743

The UMWA suggests that if, as the Court held, the right to compensation
is coextensive with the right to participate under Section 103(f), then
miners cannot be denied pay for their participation in post-inspection
conferences. The UMWA concludes that the miners' participation right
under Section 103(f) is tied to the inspector's enforcement responsibilities
at the mine, that Congress expected miners' representatives 'to assist
the inspector in carrying out his duties, and the fact that the Secretary
changes the method by which inspectors carry out their enforcement
obligations should not deprive miners of their participation right under
Section 103(f). If the inspector's enforcement duties have been expanded
to include a periodic review of the citations and orders issued at the
mine, then the UMWA suggests that Section 103(f) requires that the miners'
participation right also be expanded to coincide with such changes.
In its brief, SOCCO argues that the facts here show that prior to
May 24, 1982, MSHA's established procedure involved meetings held
approximately once each month by an MSHA assessment officer, off mine
property, usually in Lexington, Kentucky, and that its safety representative
Carl Curry attended, but representatives of the miners did not, even
though they had a right to attend. SOCCO asserts that at such meetings
various factors ("gravity points")--such as the degree of negligence, the
degree of good faith, and the number of persons potentially affected-were discussed as they might apply to each Citation that had been issued
[Tr. 229, 230). SOCCO maintains that except for the further fact that
(a) the inspector now checks boxes on the bottom of the Citation form
instead of having filled out a "gravity sheet", and (b) the discussion
now centers upon "points"--which have dollar values--instead of directly
upon dollars, the newly promulgated Part 100 meetings are essentially the same
as the old assessment officer meetings [Tr. 50, 51, 66, 243, 248-250,
254, 268). Carl Curry testified that at the new Part 100 meetings, such
as those of May 24, 1982, he presents the same types of arguments, based
upon the same considerations, as he once did at meetings before an
MSHA assessment officer [Tr. 280, 281).
In further support of its factual arguments, SOCCO points out that
when Inspector McNece performs his actual physical inspection duties at
the mine, he typically discusses at that time any potential violations
that he might discover with the management and miner representatives
(the "walkarounds") and anyone else who might be in the vicinity of the
discovery [Tr. 81, 82). In addition, at the end of the inspection day,
he frequently confers with the walkarounds about anything noteworthy
from the inspection [Tr. 82, 83). However, on the facts of this case,
SOCCO points out further that Mr. McNece and Mr. Koons clarified the
fact that the meetings of May 24, 1982--as well as all other subsequent
meetings that have been held pursuant to Part 100--were different from
the informal conferences that occur during and inunediately after a physical
walkaround inspection (Tr. 84-91, 144, 145, 179, 180). From the testimony
of all three witnesses at the hearing, SOCCO concludes that it is evident

744

that this difference entails a focus upon the assessment of "gravity
points" as required in such meetings by Part 100 (Tr. 86, 87, 97, 98,
179, 180). SOCCO cites the following testimony by Mr. Curry and Mr. Koons
in support of its argument (Tr. 243; 161) ·:
The meetings were conducted very similar to the
assessments conference we [previously had] attended
in Lexington • • • [Tr. 243]. - Curry.

*

*

*

They [MSHA] done away with the assessment officers
and they was doing it on the mine site conference
[Tr. 161]. - Koons.
SOCCO cites the testimony of Mr. Curry indicating that in approximately
early May 1982, MSHA had held a meeting in New Lexington, Ohio, where it
was explained that, under new Part 100, MSHA was doing away with the
conferences before assessment officers and replacing them with conferences
held by MSHA inspectors at the mine site [Tr. 233, 234]. The meetings
held on May 24, 1982, which are the subject of two of the Citations
contested here, were the first two such meetings Curry had attended
[Tr. 227, 231]. At the prior MSHA meeting in New Lexington, Curry was
provided with a hand-out which, similar to Part 100, equated "gravity
points" with dollar values which he could, and did, use during the meetings
of May 24 [Tr. 234, 239, 240, 249, 250, 268]. Recognizing the fact that
the safety of miners is the foremost concern of a SOCCO Safety Supervisor,
SOCCO nonetheless argues that at the assessment stage of any proceeding
that supervisor must be vigilant about savings dollars and cents (Tr. 261-262),
and maintains that as of May 24, 1982, MSHA had shifted the forum for
this function from assessment conference to Part 100 conferences (Tr. 228-234).
SOCCO has submitted that the evidence regarding the third Citation
(Raccoon No. 3 mirie, Citation No. 1225867, LAKE 82-95-R) would not be
materially different from the evidence concerning the first two, as
summarized above [Tr. 11]. SOCCO also concedes that miner representatives
Bob Koons and Frank Goble were not paid for their attendance at the new
Part 100 meetings held on May 24, 1982.
With regard to its legal arguments in this case, SOCCO points out
that each of the citations in these proceedings allege violations of
Section 103(f) of the Act, and that this section of the Act, according
to its own terms, concerns only "inspections, investigations, and recordkeeping." Section 104 addresses "citations and orders," and Section 105
provides a "procedure for enforcement" of such citations~and orders.
Section 110 speaks to the "penalties" that might be assessed based
upon action taken under Section 104, Section 105 or Section 107.
SOCCO argues that the evidence shows that the May 24, 1982, meetings
that resulted in the contested Cit~tions were held pursuant to new Part 100
of Title 30, Code of Federal Regulations. In turn, Part 100 states

that its purpose is to set forth "criteria and procedures for the
II
proposed assessment of civil penalties under sections 105 and 110
SOCCO notes that MSHA did not utilize Section 103 of the Act, which
concerns inspections, in its promulgation of Part 100. For that
matter, Section 104, concerning citations, was not employed either.
Rather, Part 100 was proposed, revised and finalized. by MSHA as an
extension of its enforcement and penalty ("assessment") functions.
Part 100 involves the further steps that logically occur well after
the issuance of a citation during an inspection: that is, the assessment
of a penalty as an enforcement matter.
SOCCO states that it does not contend that miner participation
in important safety proceedings is, or should be, curtailed. Rather,
its focus is on the Congressional intent that coal mine operators
should bear the direct financial burden of supporting such participation
only insofar as is set forth in Section 103(f) of the Act. Leaving
aside the existing controversies as to the exact scope of the miners'
right to be compensated by operators under Section 103(f), whatever
the scope of this section might be, SOCCO maintains that it is clear
that this right pertains only to inspections, and is unaware of the
advancement of any allegation in any forum that this 103(f) right applies
to any function other than inspection.
In response to MSHA's arguments at the hearing that Part 100 meetings
constituted extensions of its Section 103 inspection functions, and thus
were still "inspections", SOCCO finds no logic in such a position and
maintains that the legislative fact is that such extensions represent,
in actuality, a separate function: assessment. SOCCO maintains that
Congress treated this function separately from inspection (Sections 105
and 110 as opposed to Section 103) and that MSHA has honored and preserved
the distinction in its promulgation of Part 100 as setting forth "the
criteria and procedures for the proposed assessment of civil penalties.
See subsection 100.1 of Part loo:• To now contend that Part 100 is part
of inspection, MSHA must ignore the structure of the Act as well as its
own characterization of its purpose and authority for promulgation of
these regulations.
SOCCO submits that it is precisely because the miners' Section 103(f)
right to compensation is tied directly to the inspection function which
explains why MSHA has strained so mightily in these matters to attach an
"inspection" label to the meetings of May 24, 1982. At the outset,
MSHA Inspector McNece characterized each meeting as "a regular inspection
of the mine which was pertaining to conference and modification of citations"
in the language he employed in each contested Citation. SOCCO strongly
suggests that the very choice of an employee who is labeied by MSHA
as an "inspector" to hold the meetings required under Part 100 might
reflect an additional MSHA attempt to fit the square "assessment" peg
into the round "inspection" slot, and that MSHA's insistence that Part 100
meetings be held at mine sites -- despite the fact that the subject matter

74B

of such meetings does not give rise to any logical reason why they might
better be held there -- serves only to advance MSHA's effort to push an
unwarranted cost upon the operators. Finally, SOCCO suggests that
the constant use of the terms "conference" and "conferencing" during
the hearing (and in much of the written material, too) to refer to
meetings to review citations, as now required by Part 100, might well
be designed to ram Part 100 through Section 103(f) of the Act -- which
speaks of "pre- or post-inspection conferences" -- and into the inspection
functions delineated by the Act.
SOCCO submits that (1) MSHA's efforts to place an "inspection"
label on Part 100 meetings, (2) its use at such meetings of an employee
it has labeled as an "inspector," (3) its insistence that such meetings
occur at mine sites, and (4) the imposition of the Section 103(f) term
"conferences" are all intended to achieve a result neither intended by,
nor found in, the Act and the regulations promulgated pursuant thereto.
SOCCO concludes that the new Part 100 regulations, including the requirement
for review which prompted the May 24, 1982, meetings at issue in these
proceedings, fulfills assessment functions -- and clearly says so -and not inspection functions. Thus. SOCCO concludes that there is no legal
requirement that it pay any Union walkaround representatives for the time
such a representat_ive may spend on the types of conferences that took place
in these proceedings. SOCCO concludes further that the meetings held
in these cases were not "conferences" within the meaning of Section 103(f),
because they were meetings held in accordance MSHA's Part 100 assessment
duties to provide a forum for review of previously issued citations and
orders, and nowhere in section 100.6 do the terms "representative of the
operator" or "a representative authorized by his miners" appear. Thus,
SOCCO maintains that the structure and language of Part 100, for an
"opportunity" to review by interested "parties" cannot be equated with
a "conference" for "representatives" of operators and miners which may
be part of the inspection process. SOCCO submits that I should reject
MSHA's "strained attempt" to label the opportunities provided to review
citations--as mandated by regulatory section 100.6(a)--as a "conference"
falling within the ambit of Section 103(a) of the Act.
SOCCO argues that the only types of conferences mentioned in Sections
103(a) and (f) of the Act are pre- and post-inspection conferences, and
in support of this conclusion, it cites the remarks of Representative
Joseph M. Gaydos prior to House acceptance of the Joint Conference Report
regarding the Act, as follows:
The conference substitute expands the concept
of miners' participation in inspections by
authorizing miners' representatives to participate not only in the actual inspection of a
mine, but also in any pre- or post-inspection
conference held at that mine. The presence of
such representative at an opening conference
aids miners in understanding the concerns of
the inspector, and attendance at the closing
conference enables miners to be apprised more
fully of the inspection results.

Legislative History of the Federal Mine Safety
and Health Act of 1977 (Co1Illll. Print 1978),
1361 "(emphasis supplied).
SOCCO maintains that under the evidence presented in the cases at
hand, it is clear that pre-inspection and close-out conferences, as
referred to by Congressman Gaydos, have occurred and still do occur
unaffected by the "Citation Conferences" mandated by Part 100. Preinspection conferences are to impart information as to what the inspection
is intended to entail. The post-inspection, or close-out, conferences
are used to go over the important elements of the inspection and to discuss
specific ways to make the mine environment safer. Fulfilling separate
purposes, Part 100 "Citation Conferences" are opportunities for interested
parties to review previously issued citations, with special reference
to "gravity" fa:!tors. Such a meeting is far afield from pre- and postinspection conferences -- as set forth in the Act, as intended by Congress,
and as established through experience. It is apparent, therefore, that
a "Citation Conference" is not a Section 103(f) conference, and cannot
be used as a basis to require operator payment to miner representatives.
In conclusion, SOCCO maintains that the language of Section 103(f)
is clear and unambiguous, and only provides compensation of a representative
of the miners for his participation only in inspections, and not in "conferences"
or any other type of meetings. Citing a number of court cases at page 19 of
its brief, SOCCO submits that the plain terms of Section 103(f) admit
to no ambiguity as to this issue, and that the language authorizing
what is co1Illllonly known as a "walkaround" to accompany an MSHA inspector
"during a physical inspection of any coal • • • mine" is certainly clear.
In the next phrase of the same sentence the language "such inspection"
is used: an unambiguous reference back to the prior language "a physical
inspection of any coal • . • mine". Within the very phrase wherein the
"such inspection" language is employed, something further is added:
" • • • and to participate in pre- or post-inspection conferences [emphasis
supplied]." The fact that the connector "and" is used, and the fact that
the "conferences" mentioned are those that occur before ("pre") or after
("post") an "inspection," leads inescapably to the conclusion that a
"conference" is not a part of an "inspection" under Section 103(f).
Skipping over the next sentence of Section 103(f), SOCCO argues
that the following sentence provides the miner compensation factor that
MSHA insists has been triggered in these cases: " • • • shall suffer
no loss of pay during the period of his participation in the inspection
made under this subsection." Nothing more than this is stated in the
Act about the obligation of an operator to compensate a miner representative.
Nothing has been added to this direct statement that might lead to any
reasonable infere~ce as to what the language means. An lnspection is
not a conference, or any other type of meeting. The language of subsection (a),
referenced in (f), does not say anything about conferences, or any other
types of meetings, that might logically be viewed as having any effect
whatsoever upon the distinction drawn in subsection (f) between an

748

inspection and. a conference. Moreover, the ordinary definitions and
usages of these two nouns show that they refer to separate and distinct
types of occasions. Section 103(f) requires compensation for a certain
category of "inspection," but does not mandate compensation for a
"conference".
SOCCO's proposed conclusions of law include the following:
1.

The procedures set forth in 30 C.F.R., Part 100
(47 Fed. Reg. 22294, May 21, 1982), are for the
purpose of proposing the assessment of civil
penalties under Sections 105 and 110 of the Act.

2.

Section 103, including subsection 103(f), of the
Act concerns inspection functions, and does not
involve the assessment of civil penalties.

3.

The right of a miner representative to be compensated by the operator in conjunction with that
representative's participation in an inspection
(as defined and limited by Section 103) has no
application to a proceeding under Part 100.

4.

SOCCO has no duty under subsection 103(f) to
compensate a miner representative for his participation in the meetings of May 24, 1982, or any other
meetings held pursuant to Part 100.

S.

In the alternative, and as wholly independent
bases for reaching the same conclusion as is set
forth in the immediately preceding paragraphs, SOCCO
suggests that:
(a)

an "opportunity to review" as described
in 30 C.F.R. § 100.6(a) is not a "conference"
as that term is used in Section 103(f) of
the Act; and

(b)

Section 103(f) does not mandate payments by
operators to miner representatives for their
participation in any "conference".
Findings and Conclusions

The Secretary of Labor has the authority to promulgate mandatory
safety and health standards and to enforce those standards through
mine inspections. Upon inspection of the mine, if violations are found
to exist, the inspector may issue citations and withdrawal orders.
Section lOS(a) of the Act provides that if the Secretary of Labor

749

issues a citation or order, "he shall • • • notify the operator • • •
of the civil penalty proposed to be assessed •• , • for the violation
cited and that the operator has 30 days within which to contest the
• • • proposed assessment of penalty." 30 U.S.C. 6 815(a) (emphasis
added). If an operator does not contest the Secretary's proposed penalty
assessment, by operation of law the proposed assessment becomes· a final
order not subject to review by any court or agency.
When an inspector finds a condition or practice in a mine that he
believes violates any mandatory safety or health standard, he will
inform the mine operator of that fact so that corrective action may be
taken. The usual practice for citations which do not present imminent
danger conditions, or conditions giving rise to other withdrawal orders,
is for an inspector to make some notations as to the conditions he observes
and to note the specific regulation cited. Absent any withdrawal orders,
the inspector continues on his inspection rounds, and at the conclusion
of the inspection, and usually while on the surface, he will reduce his
findings to writing on a citation form and will serve it on the operator.
At that point in time, the inspector has already concluded that a violation
exists, and both the miners' and mine operator's representatives are
apprised of the conditions or practices observed and cited.
In addition to the arguments made at hearing, and its references
to the legislative history and the court decisions in UMWA v. FMSHRC,
supra, and Magma Copper Company v. Secretary of Labor and the FMSHRC,
645 F.2d 694 (9th Cir. 1982), MSHA argues that liberal construction of
the Act dictates that great deference should be given to its position
in this case in order to help achieve the Act's overall objectives of
improving health and asfety conditions in the nation's mines.
The issue in UMWA v. FMSHRC was whether miners' representatives
were entitled to compensation under section 103(f) for the time spend
accompanying MSHA inspectors on "spot inspections", or, as held by the
Commission in that case, whether compensation is limited to the four
"regular inspections" required by section 103{a) of the Act. Magma
Copper involved the issue of whether section 103(f) requires that, when
an inspection of a mine is conducted by more than one inspector, each
of whom acts separately and inspects a different part of the mine, one
representative of miners may accompany each inspector without loss of pay.
In UMWA v. FMSHRC, supra, at page 619, the Court observed that the
scope of a miner representative's right to participate in mine inspections,
and his right to do so without loss of pay, are governed exclusively
by sections 103(a) and (f) of the Act. The lead-in language to subsection
(b) adds the caveat subject to regulations issued by the Secretary.
Therefore, a critical question in this case is whether the regulations
promulgated by the Secretary, as interpreted and applied by MSHA on
the facts of this case, are in accord with the requirements of the Act.
If they are not, a second question is whether the statute itself mandates
that miners representatives be compensated for the time spent at the types
of "meetings" or "conferences" which took place in these cases.

750

Section 103(f) clearly and unambigously mandates that miner
representatives be given an opportunity to (1) accompany an inspector
during the physical inspection of any mine for the purpose of aiding
such inspection; and (2) to participate in pre- or post-inspection
conferences held at the mine. It also seems clear to me that the clear
and unambiguous language of Section 103(f) mandates that miner representatives
be compensated during the time spent on the mine inspection. What is
unclear is whether Congress intended that miners be compensated for
time spent on conferences or meetings held at the mine after the actual
physical inspection of the mine is completed.
On April 25, 1978, the Secretary issued his Interpretative Bulletin
of Section 103(f), 43 Fed. Reg. 17546-17549 (exhibit R-3), and the
stated purpose of the bulletin is reflected as follows:
The purpose of this Bulletin is to make public
certain interpretations of section 103(f) of
the Act, which will guide the Secretary of Labor
in the performance of his duties thereunder unless
and until otherwise directed by authoritative
decisions of the Federal Mine Safety and Health
Review Commission (Commission), or of the courts,
or until the Secretary concludes, upon reexamination of an interpretation, that modification is
appropriate.
I have closely scrutinized the bulletin in question and can find
no clear or concise language indicating the specific right of miners'
representatives to be compensated for conferences held at the mine. The
bulletin includes examples of the types of section 103(f) activities which
give rise to participation and compensation rights by miners' representatives,
and the types which do not. In each instance where a miner is entitled
to participate and to be compensated for that participation, MSHA's
condition precedent and emphasis is on a physical inspection of the mine.
The types of activities giving rise to section 103(f) rights
are sunnnarized as follows at 43 Fed. Reg. 17548:
(1) "Regular inspections,"
(2) The various kinds of "spot inspections,"
(3) Inspections conducted at the request or
miners of miners' representatives,
(4) Inspections at especially hazardous mines,
including mines liberating excessive amounts
of explosive gases,
(5) Inspections made in conjunction with
accident investigations.
The explanatory language which immediately follows states as follows:
It must be emphasized that MSHA carries out a
wide range of activities at minesites. The

751

administrative classification of a particular
activity as an "inspection" does not necessarily
control the applicability of section 103(f).
While the list summarized above is generally inclusive of activities giving rise to section
103(f) rights, unusual factual situations may
arise which require resolutions on a case-bycase basis. The general rule will be that the
participation right under section 103(f) arise
when: (1) an inspection is made for the purposes
set forth in section 103(a), and (2) the inspector
is present at the mine to physically observe or
monitor safety and health conditions as part of
direct safety and health enforcement activity.
(Emphasis added)
And, at 43 Fed. Reg. 17547:
Section 103(f) does not necessarily apply to every
situation in which a representative of the Secretary
is present at a mine. Rather, section 103(f)
·
contemplates activities where the inspector is
present for purposes of physically observing or
monitoring safety and health conditions as part
of a direct enforcement activity. This is indicated by the text of section 103(f) itself, which
refers to "physical inspection" where the presence
of miners' representatives will "aid" the inspection.
(Emphasis added)
The types of activities which do not give rise to miners' representative
participation and compensation are noted at page 17548 of the bulletin,
and they include the following:
1.
2.
3.
4.
5.

Technical consultations.
Demonstration of prototype equipment.
Safety and health research.
Investigations and other activities
pursuant to petitions for variances.
Field certification of permissible equipment.

Included in the explanation of the matters excluded from miner
representative participation and compensation, is the following, at
page 17548:
In these types of activities, while there
may sometimes be a need to physically observe
or monitor certain conditions or practices,
this aspect of the overall primary activity
is incidental to other purposes. Although

752

enforcement action could result from certain of
these activities, the relationship of the activities
to enforcement of safety and health requirements is
indirect, or the activity is being carried out in
accordance with other duties under the Act. The
continuing presence of a representative of miners in
all phases of these activities would not necessarily
aid the activity. (Emphasis added).
Exhibit R-4 is a copy of MSHA's Policy Memorandum No. 83-19-C,
dated June 16, 1983, and exhibit R-5 is a copy of Policy Memorandum
No. 82-21-C, dated June 24, 1983, and they are both signed by the
Administrator for Coal Mine Safety and Health, Joseph B. Lamonica.
The June 16, 1983, memorandum generally explains the rights of
parties for review of citations and orders under the newly promulgated
Part 100 regulations, 30 CFR 100.6. The memorandum explains that the·
review process pursuant to section 100.6(a) includes an opportunity for
all parties to review with MSHA each citation and order issued during
an inspection, and that this would generally occur at the inspection
close-out conference. For issues not resolved at this level of review,
the memorandum goes on to explain that pursuant to section 100.6(b),
an additional opportunity is available to the parties by means of a
discretionary conference with MSHA's District Manager or his designee.
The June 24, 1982, memorandum in its entirety, states as follows:
The inspection close-out conference should be held,
in most instances, immediately after the completion
of an inspection. This procedure will normally allow
for the timely discussion of inspection findings and
will not cause undue delays in the processing of
cited violations. When an inspection is on-going
or takes longer than one week to complete, a
different procedure is necessary so that findings
may be conferenced and processed with reasonable
promptness. In order to ensure the timely discussion
of the issues, an inspection close-out conference
on cited violations should be held at lease weekly
during all inspections that are greater than one week
in duration.
At many complex multi-shift operations, short close-out
conferences have been held at the end of eacg shift
or at the end of each inspection day. This procedure
may continue to be used if agreeable to the parties
involved; however, the last close-out conference of
the week should be used to afford all involved parties
the opportunity to discuss the weekly findings and to

753

extablish the control date for the health and safety
conference ten-day request period. The weekly closeout conference may be postponed and rescheduled if a
different time is more convenient to the parties involved.
At page 10 of its brief, MSHA implies that the conferences in question
in these proceedings were incorporated into its inspection procedure by
the May 21, 1982, new Part 100 regulations. Recognizing the fact that
its Interpretative Bulletin does not directly address itself to the
question presented here, MSHA nonetheless argues that the Secretary's
determination, based on the principles included in the Bulletin, that
the conferences in question are covered by the statutory language of
section 103(f), is entitled to deference because it is consistent with
a construction of the Act which best effectuates the legislative purpose.
MSHA asserts that while the conference may have a penalty result
or effect, the true purpose of the conference is to determine whether
the inspector has properly analyzed the facts associated with each citation
and to allow the parties an opportunity to correct misunderstandings or
improper findings and conclusions. Any penalty effect would not come
until after a determination has been made of the accuracy of the findings
that the inspector is required to make as part of the citation issuing
process. Since the inspector must make a determination on whether a
violation is significant and substantial, as well as general findings on
negligence, gravity, and good faith abatement, such findings are not
susceptable to bargaining, but may be changed based on facts which the
inspector may not have been aware of at the time the violation was issued.
Thus, the ability to have this conference at the mine site, in the presence
of all parties, implements the pre- and post-inspection conference concept
included in section 103(f) more fully than the prior assessment procedure
which have been replaced by MSHA's new procedures.
MSHA rejects out of hand the assertion by SOCCO that the mine
conferences authorized by 30 CFR Part 100.6 are merely a replacement of
the old assessment conferences previously held in MSHA's district offices.
MSHA maintains that it is not, and has never been, its intent that the
new health and safety conference would serve as a retitled assessment
conference. MSHA maintains that the new procedures are directed at safety,
and while civil penalties may be the ultimate result of all citations, the
precise penalty is determined on the inspector's findings, but not by
the inspector. The mine site conferences are simply an amplification
and expansation of the prior existing close-out conferences conducted after
all mine inspections.
Both MSHA and the UMWA emphasize the fact that miners have to play
an active part in the enforcement of the Act and that achievement of
this goal is dependent in great measure upon the active but orderly
participation of miners at every level of safety and health activity.

While I do not dispute this, the fact is that miners are not given
the right to compensatory participation at "every level of safety
and health activity". One example of this are the exclusions itemized
at 43 Fed. Reg. 17548, whereby miners may not participate and be
compensated under section 103(f) in some rather basic areas of mine
safety and health. Another example is section 100.6(b) of MSHA's
regulations. Under this section, a mine operator has an opportunity for
a "manager's conference" with MSHA's district office officials, and
at that conference the operator has a second opportunity to seek further
modifications and revisions in any citations or orders which may have
been discussed at the first conference held at the mine. Both MSHA
and the UMWA concede that while miners' representatives may be present
at this conference, they are not eneitled to compensation under section
103(f) because the conference is held away from the mine. Without compensation, a miners' representative is effectively excluded from any participation.
A third, and most important example of what I believe to be a
contradictory position taken by the UMWA and MSHA is the fact that in
any given case, the miner representative who participates in the so-called
weekly or monthly close-out conferences may not be the same miner
representative who walked around with the inspector who issued the citations
or orders which are subsequently "conferenced" well after the date of
their issuance. Other than reviewing a piece of paper, I fail to comprehend
how that mine representative, who is not present during the physical
inspection of the area of the mine cited, and who has no personal knowledge
of the conditions observed by the inspector who issued the citation,
can make any intelligent or rational contribution to any discussion
concerning the violative conditions, particularly where the discussions
take place well after the fact, after the mine conditions have changes,
and in many cases, after abatement has taken place.
It is clear from the record in these cases that the miners' representatives who were not compensated for their particiaption in the conferences
which took place on May 24 and 26, 1982, were not present as the walkaround
representatives during the actual physical inspections which gave rise
to the issuance of all of the citations which were issued during those
inspections, and which subsequently became the subject of the conferences
in issue. Mr. Koons confirmed that there could have been four to six
different walkaround representatives on the inspections (Tr. 157-158).
Further, the record here shows that the citations which were the subject
of the May 24, 1982, conferences conducted by Inspectors McNece and Beck,
were issued during mine inspections conducted on March 3, 5, 9, 16, 19,
April 21, 26, 28, and May 5, 7, 10, and 13, 1982 (exhibit C-1), and notations
on this exhibit reflect that they were served on five different company
management representatives who accompanied the inspector, and Mr. Curry
was not one of them.
•
Given the above circumstances, I again fail to comprehend how any
meaningful safety discussions could have taken place on May 24 and 26, 1982,

755

apart from mine management's efforts to reduce the inspector's "S&S"
findings to· "non-S&S". Addressing the "uniqueness" of these cases,
MSHA's counsel conceded that it is not the usual practice to hold
inspection close-out conferences two months after citations are issued,
and he conceded further that a conference held on May 24th to address
conditions which were cited the previous March 3d, would not allo~ for
any meaningful discussion of the conditions or problems cited in the
citation (Tr. 210).
At page five of its brief, the UMWA states that under MSHA's current
procedures, "the close-out conference could result in the inspector changing
his opinion about whether the violation was significant or substantial,
or whether it was caused by the negligence of the operator". Should this
occur, the UMWA goes on to state that "the operator is free to commit
these violations over and over without fear of a withdrawal order under
section 104(e)." If this is the case, then the UMWA should be arguing
for repeal of the regulation which affords a mine operator an opportunity
for such a conference.
My observation is that it is not unusual for an inspector to change
his mind. Such changes in an inspector's "S&S" findings are sometimes
made by an inspector during trial testimony, they are sometimes modified
by an inspector after consultation with MSHA's trial counsel in advance
of a trial, and they are sometimes the subject of "settlement negotiations"
between trial counsel. Of more significance is the fact that under
MSHA's regulatory section 100.6(b) and (d), a mine operator has an
opportunity at the "Manager's Conference", at which a miner representative
may not be present because he is not entitled to compensation, to seek
further modification or changes in the inspector's findings, and examples
of such changes are the following:
downgrading an "S&S" citation to "non-S&S".
vacating an imminent danger order issued under
section 107 (a).
modifying a section 104(d)(l) order to a section
104(a) citation.
convincing the inspector to change his gravity or
negligence findings by checking a different box
on the citation form.
During the hearing, Inspector McNece was of the opinion that Part 100
does not provide for compensation for miners' representatives who attend
the discretionary "management conference" pursuant to section 100.6(c),
but that compensation is required for the "initial conference" (Tr. 103).
In response to my inquiry to pinpoint the regulatory language to support
the inspector's opinion, MSHA's counsel stated that compensation for
conferences at the mine site comes directly from Section 103(f) of the Act,

756

and that it is .a statutory right and not a regulatory right .(Tr. 105).
In further explanation of the compensatory nature of the two conferences
authorized by section 100.6, MSHA's counsel stated that ''we are
interpreting the 103(f) to say that that first one is part of the
inspection and that it is going to be at the mine and that it's a compensatory
session" (Tr. 110). When asked why the initial conference must be hel<l at
the mine, counsel re.plied "so that eve-cybody is around who is involved"
and "everybody has got their uotes wit;h them" (Tr. 105, 111).
Neither the Act, the Secretary's regulations, his interpretative
bulletin, o.r the policy memorandums cited previously in this decision,
define the terms "pre-inspection conference" or "post-inspection conference".
Further, while the legislative history citation to the Senate Report
(Pg. 15 of this decision), uses the terms "opening" and "closing"
conferences, the other citations to the legislative history contain no
such terminology, and section 103(f) of the Act contains no such
language. I conclude that the terms "pre" and "post" have the same
meaning as the terms "opening" and "closing" insofar as the application
of section 103(f) to the facts of these cases are concerned.
In practice, I believe that one can reasonably conclude that a
"pre-inspection conference" takes place after an inspector arrives
at the mine, identifies himself to the mine operator, and states his
business. At that point in time the "inspection party" is assembled,
and its members include a representative of the mine operator and the
employee "walkaround" representative. The inspection party collectively
chart out the metes and bounds of the inspection and they proceed, as a
group, to physically inspect the mine. The preliminary discussions which
take place prior to any actual inspection can be loosely characterized
as a "pre-inspection conference".
If the inspector finds any conditions or practices which he believes
warrant the issuance of citations or orders, his usual practice is reduce
his findings to writing from notes or other observations made during his
inspection, and he does this by use of the citation form which he serves
on the mine operator or his representative. During this process, the
other members of the inspection party may or may not be present. If
they are, they have an opportunity for some input or comment as to the
inspector's rationale for issuing a citation or order, his fixing of an
abatement time, etc., etc., and these discussions and exchanges may
loosely be characterized as a "post-inspection conference".
My observations concerning the meaning of "pre-inspection" and "postinspection" conferences are not too far afield from those expressed by the
UMWA's former counsel, J, Davitt McAteer of the Center for Law and Social
Policy, in his informative Miner's Manual, . at pg. 296: as follows:
Usually when the inspector arrives at the mine, he
goes to the mine office and meets with the company
officer to explain what he was come to inspect and
ask questions about problems. That is the pre-inspection
conference. (Your representative has the right to
attend this meeting and to be paid (COAL: Act 103(f)).
1

757

Your representative must let MSHA know that he
wants to be called when the inspector arrives.
At the meetings, your representative should explain
the miners' concerns and point out problems.
After the inspection, the inspector again meets
with the company. This is the post-inspection conference, and your representative has the right
to go and be paid. The inspector will discuss the
problems and violations he found and will talk about
fixing them in a certain amount of time. He may
issue citations (notice or orders) for violations.
In the aforementioned circumstances, one may reasonably conclude
that the time spent by the miner "walkaround" representative during the
pre- and post-inspection "conferences" incident to the physical inspection
of the mine which took place that same day is time spent as part of the
inspection and therefore compensable under section 103(f). As a matter
of fact the legislative history found in the Senate Report cited by
the UMWA at page 15 of my decision here, as well as the remarks by
Congressman Gaydos, cited by SOCCO at pages 19-20 herein supports such
a conclusion. I take note of the fact that SOCCO failed to include
in its brief the second paragraph of Mr. Gaydos' remarks, which are
as follows:
The conference substitute additionally authorizes
the Secretary's representative to permit more than
one miner representative to participate in an
inspection and in inspection-related conferences.
However, it provides that just one such representative
of miners who is also an employee of the operator,
is to be paid by the operator for his participation
in the inspection and conferences. (Emphasis added).
I also take note of the fact that the UMWA failed to include the
following statements from its citation to the Senate Report

* * * To encourage such miner participation it is
the Committee's intention that the miner who
participates in such inspection and conferences be
fully compensated by the operator for the time thus
spent. To provide for other than full compensation
would be inconsistent with the purposes of the Act
and would unfairly penalize the miner for assisting
the inspector in performing his duties. * * *
(Emphasis added).
I take further note of the fact that none of the parties in this
case saw fit to cite the remarks of Congressman Carl Perkins which appear
at pages 1356-58, Subcommittee on Labor of the Senate Committee on Human
Resources, 95th Cong., 2d Sess., Legislative History of the Act, (1978),
I suspect that the reason for this is that in prior litigation in connection

758

with the right of a miner representative to be compensated for the
time accompanying an inspector on a "spot inspection", the majority of
the Court in UMWA v. FMSHRC, supra, was of the opinion that Mr. Perkins'
floor statement in the House of Representatives following the adoption
of the Act by the House-Senate conferees was not entitled to decive
weight in the interpretation of section 103(f). Mr. Perkins' comments,
in pertinent part are as follows:

* * * the intention of the conference committee
is to assure that a representative of the miners
shall be entitled to accompany the Federal
.inspector, including pre- and post-inspection
conferences, at no loss of pay only during the
four regular inspections of each underground mine
and two regular inspections of each surface mine
in its entirety including pre- and post-inspection
conferences. (Emphasis added).
While it is true that Mr. Perkins' comments, as well as some of
the other lgeislative history and court citations discussed above,
deal with the kinds of inspections for which a union walkaround representative
is entitled to be compensated, they are relevant in that they specifically
refer to physical inspections of the mine. The express purpose of
such an inspection is to insure that a mine operator is complying with
the law, and if he is not, to insure that compliance is achieved through
prompt corrective action by the inspector conducting the inspection.
It is in this setting that I believe Congress intended for full participation
rights by a miner representative so that he can make some meaningful
contribution to protect the safety and health of his fellow miners.
I conclude that the language of section 103(f) authorizing a
representative of miners to participate in a post-inspection conference
clearly contemplates his participation as part of the physical inspection
of the mine made by the inspector with whom he travels during the inspection
on any given day. Further, while the compensation language found in
section 103(f) -- shall suffer no loss of pay during the period of his
participation in the inspection -- does not specifically include the
phrases "pre- and post-inspection conferences", I believe it is reasonable
to conclude that Congress intended for compensation for the miner
representative if he chooses to participate in the "conference" held
at the mine by the inspector immediately or shortly after the completion
of his physical inspection of the mine.
The express purpose of the civil penalty regulations found in Part 100
is to provide a regulatory framework for the application of the penalty
criteria found in section llO(i) of the Act. The regul~tory procedures
establishing a "point system" for the initial assessment of penalties
are in reality in a system whereby the mine conditions found to be out
of compliance by an inspector are reduced to "points", and then translated
into a fixed dollar figure for each violation. In my view, I believe

758

that during the legislative process which resulted in the 1977 Amendments
to the Coal Act, Congress never contemplated the scope and effect of the
elaborate regulatory civil penalty procedures found in Part 100. Insofar
as the rights of miner "walkaround" representatives are concerned,
Congress granted them subject to regulations issued by the Secretary.
As indicated earlier in this decision, contraty to MSHA's assertion at
page 5 of its brief that its policy memorandum (exhibit R-5) mandates
that the type of conferences be held at the mine site, I can find no
such specific requirement in that memorandum. While there may be an
inference that MSHA contemplated the mine site to be the locale of such
a conference, neither Part 100, the Interpretative Bulletin, or the policy
memorandum dated June 16, 1982, (exhibit R-4), contain any specific
requirement that such assessment conferences be held at the mine site.
At page 7 of its brief, MSHA asserts that "the mine site conference
is an amplification of the prior close-out conference conducted after
all inspections" and that they "expand on the close-out conference concept".
While this is certainly true, in my view such "amplifications" and
"expansions" must have some reasonable regulatory base, rather than on a
somewhat arbitrary method of achieving "efficiencies" for the administrative
convenience of MSHA.
On the facts of the instant cases, it is clear that no physical
inspection of the mine took place at the time the inspectors went to the
mine site to sit down with management and union representatives to discuss
the citations which had not been previously assessed, and which were
the subject of the new Part 100 regulations. It seems clear to me that
had those citations been assessed under the old Part 100 regulations
by MSHA's district office, there would have been no need for any of the
inspectors to go to the mine site in question, and any participation
or input by the UMWA with regard to MSHA's assessments, would have been
at its own expense and would not have been compensable, and MSHA and the
UMWA concede that this is true. The thrust of MSHA's argument in these
cases is that no "assessment process" took place at the mine on the days
in question.
The facts in this case establish that MSHA's new Part 100 civil penalty
assessment regulations became effective on Friday, May 21, 1982. The
following Monday, May 24, 1982, Inspector McNece went to the mine for
the express purpose of giving the respondent an opportunity to avail
itself of the new regulations. The 14 citations which were "conferenced"
that day had not previously gone through MSHA's normal and routine assessment
procedure, and under the newly promulgated Part 100 procedures, mine
operator's were given the opportunity to avail themselves of the new
procedures. MSHA's counsel conceded that this was in fact the case
(Tr. 61).
•
Although MSHA's counsel conceded that Inspector McNece went to the
mine on May 24, 1982, for the specific purpose of giving the respondent
'an opportunity to take advantage of the newly promulgated Part 100

760

assessment procedures, he maintained that the "conference" which took
place that day was not an "assessment conference" (Tr. 62). At the
hearing, counsel argued that what Mr. McNece did was "something we didn't
need to do, but that we did for their benefit and that it was perfectly
consistent with the new process" (Tr. 63). Counsel argued that the
"conference" conducted by Mr. McNece "would be a part of the inspection
that had not been formalized as part of the inspection before" (Tr. 63).
I conclude and find that MSHA's newly promulgated Part 100 Civil
Penalty Assessment regulations are for the express purpose of facilitating
an initial administrative determination for proposed assessment of
civil penalties under Sections 105 and 110 of the Act. I further find
and conclude that the regulatory language found in Section 100.6(a),
affording "all parties the opportunity to review with MSHA each citation
and order issued during an inspection" is part and parcel of MSHA's
assessment procedures, and while MSHA has seen fit to administratively
characterize it as a "conference" or "close out conference" in its policy
memorandums for purposes of Part 100, on the facts of these proceedings,
I conclude and find the so-called "conferences" held by the inspector's
in these cases were in fact assessment conferences incident to MSHA's
civil penalty assessment authority under sections 105 and 110 of the Act.
With regard to MSHA's policy memorandums, aside from the fact that
they are not binding regulations promulgated through statutory rule-making,
they are simply attempts to administratively clarify the rights of the
parties with respect to the review of citations and orders for purposes
of civil penalty assessment determinations under Part 100, as distinguished
from any statutory rights afforded miners participation in the actual
·physical inspection of a mine under section 103(f). Further, I can find
nothing in those policy memorandums to support MSHA's attempts to expand
or amplify anything other than the rights of the parties under section
100.6 to review citations and orders for purposes of civil penalty
assessments. The memorandums are totally devoid of any information
concerning the compensation rights of miners for their review participation,
either on or off mine property.
With regard to the Secretary's Interpretative Bulletin, it simply
establishes and refines the statutory right given miners pursuant to
section 103(f) to accompany an inspector during his physical inspection
of the mine at no loss of pay for the time spent on the inspection, and
it is totally devoid of any references to the type of participation
incident to the review of citations and orders found in section 100.6.
While it is true that the Bulletin states that it is not intended to
address every conceivable issue or factual situation that could arise
in connection with section 103(f), it is absolutely si~ent on any of
the issues raised in these proceedings. As a matter of fact, the only
mention of "pre- or post-inspection conference" participation rights by
a representative of miners is in the introductory statement, and it is
limited to a citation to the language found in section 103(f). I REJECT
MSHA's assertion that the principles included in this Bulletin support
its position in this case that the "conferences" which took place in
the cases at hand are covered by the statutory language of section 103(f).

761

After careful consideration of the arguments presented by the
parties in these proceedings, I conclude that SOCCO's arguments with
regard to the statutory differentiation between the Secretary's authority
to conduct mine inspections and to assess civil penalties for violations
which flow from those inspections are valid, and I reject the a~sertions
advanced by MSHA and the UMWA to the contrary. I conclude further that
the authority for the Secretary's promulgation of the Part 100 assessment
regulations comes from his enforcement and assessment authority found in
sections 105 and 110 of the Act, and not from section 103. Although the
statutory and regulatory scheme for enforcement of the Act gives a
representative of miners a right to participate in the Secretary's
enforcement efforts, those rights must be based on some valid statutory
or regulatory authority. In my view, the right of a representative of
miners to participate in the kinds of mine inspections contemplated by
section 103 of the Act by accompanying the inspector during his on-site
mine inspection comes directly from section 103. Conversely, the right
of a representative of miners to participate in the review of citations
and orders for assessment purposes flows from Part 100, the regulatory
implementation of the authority of the Secretary to assess civil penalties
under sections 105 and 110, well after the mine inspection, and the fact
that MSHA has administratively decided that these reviews are to be held
at the mine site for administrative convenience does not cure the statutory
distinctions addressed by SOCCO.
The post-inspection conference held by an inspector immediately
after his inspection rounds afford all parties an opportunity to address
safety and health concerns resulting from that inspection, and they are
important in that with all parties present when the facts and circumstances
are fresh at hand, they can explore ways to correct the conditions and
to achieve innnediate, or reasonably immediate, abatement and compliance.
On the other hand, the types of reviews which took place in these cases,
well after the fact of violation and abatement, and with different
personalities participating, accomplished nothing more than affording
the operator an opportunity to avail himself of the new Part 100 assessment
procedures, and in particular, it afforded the mine operator an opportunity
to review MSHA's newly promulgated assessment guidelines for differentiating
between a "significant and substantial" violation, as opposed to one
which is not.
On the facts presented in these proceedings, I conclude and find
that the participation by the miner representatives at the meetings or
"conferences" which gave rise to the citations which were issued in these
cases was participation incident to the civil penalty assessment process
being conducted at that time by MSHA under section 100.6(a). This citationreview-participation by the miner representatives in question was clearly
limited to, and an integral part of, the regulatory civil penalty assessment
process encompassed by Part 100 of the Secretary's regulations. In these
circumstances, I find no regulatory authority requiring the mine operator to
pay or otherwise to compensate the miner representatives who participated

762

in this review process. Therefore, I conclude that the mine operator
was under no obligation to pay those representatives for the time spent
during this review.
In view of my prior findings and conclusions concerning the
distinctions to be made in the section 103(f) "post-inspection conferences"
incident to mine inspections conducted pursuant to section 103(a), and the
types of "conferences" which took place in these proceedings pursuant
to Part 100. I further find and conclude that any statutory compensation
rights afforded a representative of miners by section 103(f) for his
participation in mine inspections as defined and limited by section 103(a)
do not apply to the Part 100 review "conferences" in question, and that
those so-called "conferences" were not the type of compensable "postinspection conferences" contemplated by section 103(f). Accordingly, I
cannot conclude that the mine operator in these proceedings had any duty
under section 103(f) to compensate them for their participation.
Conclusion and Order
In view of the foregoing findings and conclusions, I conclude
that the contestant has not violated the provisions of section 103(f),
and Citation No. 1225640, 1225641, and 1225867 ARE VACATED, and the
contests ARE GRANTED.

~7-Kn(i~
Administrative Law Judge

Distribution:
D. Michael Miller, Daniel L. Brown, Esqs., Alexander, Ebinger, Fisher,
McAlister & Lawrence, 17 South High St., Columbus, OH 43215 (Certified
Mail)
Edward Fitch, Esq., U.S. Department of Labor, Office of the Solicitor,
4015 Wilson Blvd., Arlington, VA 22203 (Certified Mail)
Mary Lu Jordan, Esq., UMWA, 900 15th St., NW, Washington, DC 20005
(Certified Mail)

763

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6210/11/12

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

APR 20 91

Civil Penalty Proceeding
Docket No. SE 82-48
A.O. No. 01-00722-03034 V
Shannon Mine

BLACK DIAMOND COAL MINING CO.,
Respondent
DECISION
Appearances:

George D. Palmer, Associate Regional Solicitor, U.S.
Department of Labor, Birmingham, Alabama, for the petitioner;
Barry V. Frederick and Harry L. Hopkins, Esquires, Birmingham,
Alabama, for the respondent.

Before:

Judge Koutras
Statement of the Proceeding

This proceeding concerns a proposal for assessment of civil penalties
filed by the petitioner against the respondent pursuant to section llO(a)
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. 820(a),
charging the respondent with two alleged violations issued pursuant to
the Act and the implementing mandatory safety and health standards.
Respondent filed a timely answer in the proceedings and a hearing regarding
the proposal was held on February 1, 1983, in Birmingham, Alabama, and
the parties appeared and participated therein. The parties waived the
filing of post-hearing arguments, were afforded the opportunity to make
arguments on the recor4 and those arguments have been considered by me
in the course of this decision.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,~P.L. 95-164,
30 u.s.c. § 801 et ~·
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 29 CFR 2700.1 et~·

764

Issues
The principal issues presented in these proceedings are (1) whether
respondent has violated the provisions of the Act and implementing
regulations as alleged in the proposals for assessment of civil penalties
filed, and, if so, (2) the appropriate civil penalties that should be
assessed against the respondent for the alleged violations based upon the
criteria set forth in section llO(i) of the Act.
In determining the amount of a civil penalty assessment, section llO(i)
of the Act requires consideration of the following criteria: (1) the
operator's history of previous violations, (2) the appropriateness of
such penalty to the size of the business of the operator, (3) whether the
operator was negligent, (4) the effect on the operator's ability to
continue in business, (5) the gravity of the violation, and (6) the
demonstrated good faith of the operator in attempting to achieve rapid
compliance after notification of the violation.
Additional issues raised by the parties in the course of these
proceedings are identified and disposted of in the course of my findings,
conclusions, and rulings made in
Discussion
The citations in question in this proceeding were issued by MSHA
Inspector Milton Zimmerman during the course of inspections at the mine
on November 12 and 16, 1981. Both citations (withdrawal orders) were
issued pursuant to section 104(d)(l) of the Act, and in both cases
Mr. Zimmerman made findings that the conditions or practices cited as
alleged violations were "significant and substantial". Mr. Zimmerman
articulated these "S & S" findings by marking the appropriate "block"
on the face of the citation forms which he served on the respondent at
the conclusion of his inspections. Citation No. 0758739, issued on
November 12, 1981, cites a violation of 30 CFR 75.400, and the alleged
violative conditions or practices are described as follows:
Loose coal was allowed to accumulate under and along
the 1st South Belt line for a distance of more than
400 feet. The accumulation was 1 foot to 4 feet 7
inches deep and 4 feet to 10 feet wide where the belt
crossed the track. The accumulation of float dust
and coal dust was 10 inches deep and 20 feet wide
for 80 feet. The accumulation was up to the return
belt and idler rollers for the distance of the•belt.
This belt is inspected by the foreman on two shifts
each day.
Citation No. 0758127, November 16, 1981, cites a violation of 30
CFR 75.200, and the alleged violative conditions or practices are described
as follows:

765

On the 1st South Section the crosscut between the
No. 1 left and 2 left entry was 28 feet wide and an
area of roof 8 feet wide and 14 feet long was unsupported. The face of the No. 2 left had been advanced
15 feet deep. The mouth of the No. 2 left face was
22 feet wide for a distance of 25 feet. Two posts
had been knocked and were not replaced. The entire
crew has been traveling through this area for more
than a week.
This is in violation of the approved roof control
plan. The crosscut between No. 1 and 2 entry was to
be only 20 feet wide. The room entry is to be a maximum
of 20 feet.
Both citations in issue in this case are "unwarrantable failure"
withdrawal orders issued by Inspector Zimmerman pursuant to section 104(d)(l)
of the Act. The instant civil penalty case did not arise from a direct
challenge or notices of contests filed by the respondent concerning the
validity of the two section 104(d)(l) orders of withdrawal which are the
subject of petitioner's civil penalty proposals. Although respondent
had a right to file timely challenges contesting the validity of the orders
pursuant to the statutory scheme of enforcement concerning the "unwarrantable
failure chain", it did not do so. Section 105(d) of the Act allows a
challenge to such orders, but only if the contest is filed within 30-days
of the receipt of the order. On the facts of this case, one of the orders
was served on the respondent by Inspector Zimmerman on November 12, 1981,
and the other was served on November 16, 1981, and there is no evidence
that the respondent filed its notice of contest challenging those orders
within the 30-day period required by section 105(d). Respondent's "contest"
came on when it was served with a copy of MSHA's proposed civil penalty
"special assessments" for the violations detailed in the orders, and this
was apparently done on June 1, 1982, when the respondent advised MSHA
that it wished to contest three of the five citations which were the subject
of the proposed assessments.
At the beginning of the hearing held in this case, the parties began
discussing certain proposed stipulations and agreements, including certain
references to the "underlying section 104(d)(l) citation", whether there
was an "unwarrantable failure" to comply, and whether the citations were
"significant and substantial". Since it was obvious to me that the respondent
may have believed that the parameters of the hearing would include issues
touching on the validity of the unwarrantable failure findings made by
the inspector, as well as his "significant and substantial" findings, the
parties were afforded an opportunity to be heard on thes~ preliminary
matters. During the course of these discussions on the record, counsel
for the parties expressed agreement with my ruling that the parameters
of the instant civil penalty case would not include questions concerning
the validity of the orders (Tr. 15, 17-18, 22, 23). To the extent that
respondent's counsel may still be under the impression that he would be
permitted to go into the question of the validity of the section 104(d)(l)

766

citations in this civil penalty proceeding, my ruling that his failure
to contest these issues within the time frames permitted by the Act and
the Commission's rules is hereby reaffirmed, and any exceptions taken
to this ruling by the respondent is preserved for any appeal rights he
may wish to exercise on this issue.
The petitioner's proposal for assessment of civil penalties filed
in this matter was docketed with the Commission on July 6, 1982. Included
with this initial pleading were certain documents labeled "Exhibit A",
which purportedly listed the alleged violations which were contested by
the respondent and which formed the basis for the petitioners civil penalty
proposals. One of the documents listed citations 0758739, 11/19/82,
75.400, showing a penalty assessment of $750, and citation 0758127,
11/16/82, 75.200, with an assessment of $500 indicated. A second
document is an MSHA "Proposed assessment" form listing five citations,
including 0758739 and 9758127, for which civil penalties totalling $2500
were assessed. Also included as attachments are copies of the two
citations/orders, 0758739 and 0758127, and copies of miscellaneous
correspondence.
The certificate of service attached to the petitioner's penalty
proposals were served by certified mail on the respondent's President,
C. B. Blair, on July 1, 1982. By letter dated July 29, 1982, and docketed
with the Commission on August 2, 1982, respondent's counsel filed an
answer to the petitioner's civil penalty proposals, and the answer states
in pertinent part as follows:
The proposed assessment is an error as a matter of
fact, no violation occurred, and the proposed fine
did not follow the statutory guideline for assessment.
In view of the contradictory information contained in the petitioner's
civil penalty proposal, I issued an Order on August 12, 1982, directing
the petitioner to clarify its proposal. Petitioner responded and asserted
that the respondent contested only citations 0758127 and 0758739. However,
petitioner submitted a copy of MSHA's "Narrative findings" covering five
citations and these included one section 104(d)(l) citation and four section
104(d)(l) orders.
On September 3, 1982, respondent filed an amendment to its answer
and requested a hearing on MSHA's civil penalty proposals. At no time
has the respondent's answers indicated any request for a review of the
inspector's unwarrantable failure findings, his "S&S" find1ngs, or the
legality of the withdrawal orders, including the section 104(d)(l).
"unwarrantable chain".
At the hearing, petitioner's counsel asserted that he had no information that the respondent ever filed a notice of contest pursuant to
section 105 of the Act challenging the inspector's "unwarrantable failure"
findings, his "significant and substantial" findings, or the inspector's
actions in issuing the withdrawal orders. Further, petitioner's counsel

asserted that he had no information that the respondent ever challenged
or otherwise sought to contest the underlying section 104(d)(l) citation
No. 0758737, issued by the inspector on November 12, 1981, and that the
respondent paid the civil penalty assessment in that case. This citation
concerned another coal accumulations violation of section 75.400, and
respondent's witness Paul Province confirmed that the respondent paid
that citation because it could not rebut the inspector's findings
concerning the existence of float coal dust in the area cited by him
in that citation. In short, the respondent apparently paid the civil
penalty assessed for that citation after making a judgment that the
citation could not successfully be defended at a hearing.
The respondent did not dispute the fact that at the two locations
described by the inspector on the face of the citation in the instant
case that the width of one entry at a crosscut was 28 feet, and the mouth
of the face area at the second location was 22 feet wide. Further, the
respondent did not dispute the fact that at those two locations the roof
was unsupported. The first area of unsupported roof was at the location
of the 28 foot wide entry, and the inspector observed a roof area 8 feet
wide and 14 feet long which was not roof-bolted or otherwise supported.
The second location of unsupported roof was at the location where the
mouth of the face was 22 feet wide and the inspector observed two posts
which had been dislodged and not vertically in place where they were
supposed to be.
MSHA's testimony and evidence - Citation No. 0758739, 30 CFR 75.400
MSHA Inspector Milton Zimmerman confirmed that he conducted an
inspection at the mine on November 12, 1981, and issued the citation for
coal assumulations. He described the conditions which he ob$erved, and
he believed that the conditions had accumulated over four or five production
shifts prior to the time and
date of his inspection. He confirmed that
the mine superintendent advised him he was working "shorthanded" and had
no personnel available to clean up the cited coal accumulations (Tr. 24-29; 45).
On cross-examination, Mr. Zimmerman confirmed that company representative
Paul Province was with him during his inspection, and he testified as to
the depth and extent of the accumulations which he cited, and confirmed
that at some locations rock was under the coal, but at other locations,
such as the area inby the track and the tail piece, the accumulations
were coal. He described the accumulations as "damp", and confirmed that at
"the area around the piles" there was an accumulation of water (Tr. 32).
In response to a question as to whether he walked the entire 400 feet
of belt as described in his citation, he answered that "}:. did walk the
belt line", and he was sure that Mr. Province was with him when he did
this (Tr. 33). He believed the entire length of the belt line was more
than 400 feet, and he confirmed that the accumulations he described in the
citation extended the entire 400 feet in question (Tr. 34).
Mr. Zimmerman confirmed that he cited an "S&S" violation, but indicated
that under MSHA's "new instructions" for "significant and substantial"

768

he would not now consider the accumulations to be "S&S" (Tr. 34).
He saw no evidence of anyone working on the belt line at the time he issued
the citation, and he believed that the coal accumulations were combustible
(Tr. 35). He confirmed that the belt line was equipped with fire sensors
and alarms, but his concern was over the fact that had the accumulations
been allowed to remain there was "a chance of combustion". However, he
saw no evidence of any frozen or overheated belt rollers or motors (Tr. 36).
Referring to a sketch of the scene (exhibit P-1), Mr. Zimmerman
described the areas where he believed the coal accumulations in question
existed at the time the citation was issued (Tr. 37-41). He confirmed
that the section was in production when he was there, and that the belt
was in operation (Tr. 44). He checked the preshift examination books,
and found no notations reflecting the presence of any coal accumulations.
Abatement was achieved by cleaning up the accumulations and rock dusting
the affected area (Tr. 46). The accumulations were shoveled onto the
belt and taken away, and he confirmed that he determined the depths of
the accumulations by measuring them with a ·tape (Tr. 27). He was satisfied
that the operator addressed the problem immediately by beginning clean-up
(Tr. 48).
Respondent's testimony and evidence
Paul Province, underground foreman, confirmed that he accompanied
Inspector Zimmerman during his inspection on November 12, 1981, and while
he indicated that the belt distance which was cited was 400 feet, he
confirmed that he only accompanied the inspector for 150 feet of the belt
line. He confirmed that the total distance of belt line which he actually
walked and could visually observe was approximately 220 feet (Tr. 53).
While he was aware that Mr. Zimmerman wrote up tne entire 400 feet of belt
line for coal accumulations, he stated that Mr. Zimmerman told him "if
this part of it looks like this, I know the rest of it needs to be cleaued
up" (Tr. 53).
Mr. Province stated that most of the cited materials under the belt
line was either rock, or fire clay, or coal mixed in with this material.
He described the materials under the belt idlers as "muck", and indicated
that the fire clay from the coal seam was mixed in with this material. He
confirmed that when he grabbed a handful of the material and squeezed
it through his fingers "it will run out to the side of your fingers.
That's how wet it was" (Tr. 54). He confirmed that union representative
Robert Perry was with him when he picked up this material to test it
(Tr. 54). Mr. Province described the remaining material along the belt
line as 80% rock, that it was wet to the consistency of mud, and he
confirmed that one man was assigned at the start of the shift to clean
up the accumulated materials (Tr. 56).
Mr. Province described exhib~t R-1 as a weekly map of the section
which was cited, and he described the amount of rock which was present
in the coal seam which was being mined at the time of the inspection

(Tr. 55-69). When asked whether he disputed the fact that accumulations
of coal were present on the cited belt line, he responded "enough to
cause a problem, yes, sir, I dispute that" (Tr. 69). Although he
insisted that 80% of the accumulations was rock, he conceded that the
remaining 20% was coal (Tr. 70). However, he also believed that the
violation was improper because that 20% of coal was wet and mixed with
fire clay, and therefore would not burn (Tr. 70). Mr. Province stated
that he discus?ed this with the inspector, and that the inspector observed
a man shoveling the rock and muck material onto the belt (Tr. 71).
Mr. Province conceded that it was possible that Inspector Zimmerman
walked the belt alone beyond the 150 feet after he left him to inform
/
the section foreman to shut the section down (Tr. 72-73). He conceded//
that he went to the area beyond the 150 feet location, and that he
observed a "sma:!_l accumulation'! but that it was wet (Tr. 73). Mp: Province
confirmed that he was not in the area when the citation was abated and
terminated (Tr. 74). He also confirmed that he did observe float coal
dust and coal dust in the middle of the track where the belt crossed the
track, and he conceded that Inspector Zimmerman was correct when he cited
these accumulations. In response to bench questions concerning the
conditions cited by Inspector Zimmerman, Mr. Province testified as
follows (Tr. 77-79):
JUDGE KOUTRAS: I want you to tell me, does
the Inspector not cite, as part of the conditions
here, the fact that he thought he saw some float
coal dust?
THE WITNESS: Yes, sir.
and coal dust".
JUDGE KOUTRAS:
or coal dust?

Okay.

He says, "Float dust,
Did you see any float dust,

THE WITNESS: Yeah, of that minute quantity that
you're talking about, around the belt structure.
JUDGE KOUTRAS: Did you see any float coal dust,
at all, that day that he issued the Citation?
THE WITNESS: Yes, sir.
dust, yes, sir.
JUDGE KOUTRAS:

Okay.

I saw some float coal
Did you see coal dust?

THE WITNESS: A small amount in the track, y~s,
sir. In the middle of the track, where the belt
crosses the track.
JUDGE KOUTRAS: So, you saw some coal dust, and
you also saw some float coal. So, he's not wrong
on that, is he?

770

THE WITNESS: No.
he is not wrong.

No, sir, on that part of it

JUDGE KOUTRAS: But you are quibbling over the
extensiveness of the cite?
THE WITNESS:

Yes.

*

*

*

*

*

*

*

*

*

*

JUDGE KOUTRAS:
• So, your testimony is,
regardless of whether it was rock or coal, you
saw some accumulations, you saw some float
coal dust, and you saw some coal dust accumulated
along this belt line.
THE WITNESS:

Yes, sir.

JUDGE KOUTRAS: And your contention is that the
coal that you saw was incombustible, because you
squeezed it, and water came out of it, okay? Is
that right, so far?
THE WITNESS:

Essentially, yes, sir.

Robert Towry, respondent's Director of Safety and Plant Engineering,
testified that he went to the First South Belt section of the mine on
the morning of November 12, and for the first 100 to 150 feet he observed
"a pretty good pile of slabby rock" (Tr. 87). He also observed "a lot
of wet coal, and the pyramiding effect behind the belt wiper". He
estimated that 75 to 80% of the accumulated material was rock and that
the rest was wet fire clay, and he determined that it was wet by touching
it at two or three places, and he sampled the material (Tr. 88). He
stated that the coal being mined was a coking coal rather than a steam
coal, and that "its not very easy to set it on fire" (Tr. 89).
As for the extent of the accumulations which he observed, he stated as
follows (Tr. 90-91):

Q.

Okay. Now, the portion that Paul says
the Inspector did not walk, what was there?

A. There was no accumulation, anything like
what was in, say, from the track to just in by
the overcast, or say, 150 to 200 feet. It •
more or less petered out, and there was -- I've
never seen a coal mine where it was completely
clean, but it was a wet area under that belt, and
just a minimal amount of accumulation of any kind.
Some rock, and some coal.

771

Q.

All right. I will just ask you a couple of
general questions. Why did you decide to contest
this Citation, or this Order?

A. We considered that there were certain things
in the -- (pause)

Q.

Did you feel there was a violation?

A. No, no, because we considered that the vast
majority of this material was incombustible, to
start with -- in other words, rock. And then
that which could be argued to be combustible
in other words, coal -- was too wet to have, you
know, burned. It was just sopping wet.

Q. Did the description in the Citation, have any
effect on your decision?
A. Yes. That and the Inspector's back-up sheet,
and also the narrative which accompanied the
original assessment, which, by the way, was $1,000
and not the either $750, or $500, that was mentioned
earlier. Yes, it would be what we considered
inaccuracies on these documents that we really wanted
to contest, you know, rather than the fine.
Mr. Towry confirmed that the mine does not liberate methane, and he
confirmed that he was not with the inspector when he issued the citation,
but that he did go to the area approximately 45 minutes later and the
conditions had changed since clean-up had begun (Tr. 96-97).
David Hatter, section foreman, testified that he was involved in
the clean-up and rock dusting of the cited belt in question, and he
described the material as "mostly mud" and "wet" (Tr. 100). He confirmed
that his clean-up was limited to a 70-foot area at the cross-cut, and
stated that the material was shoveled onto the belt (Tr. 101-102). He
confirmed that the day shift had already cleaned up the other belt area,
and that his clean-up was confined to the crosscut, and that his crew
began rock-dusting the whole belt line while waiting for the inspector
to come back "to get the belt okayed" (Tr. 103).
Inspector Zimmerman was recalled by the petitioner, and he stated
that the accumulations in question could have been 30 to 50% rock, but
that there was a substantial amount of coal accumulations (Tr. 105).
most of the rock which he observed was located from the track inby
towards the discharge point where rock had been shot out to install
the belts. He also confirmed that had all of the accumulations been rock,
he would not have issued the citation (Tr. 106). No samples were taken
because he is not required to take samples to substantiate an accumulations

772

citation. In the instant case, the accumulations looked like coal
to him and coal is combustible. Although the law makes a distinction
between anthracite and bituminous coal, MSHA does not distinguish between
coking coal and steam coal (Tr. 107).
Mr. Zimmerman conceded that it was possible that he did not walk
the entire 400 feet of belt line, and after issuing the citation he later
modified it to permit production to continue so that the belt would not
be stopped at the transfer point (Tr. 109). He did this after determining
that a substantial amount of the accumulations had been cleaned up the
same evening that he iseued the citation, and he terminated the citation
four days later after returning to the mine. He confirmed that the
accumulations were consistent along the entire area he cited, and even
if the accumulations were half coal and half rock, there would still
be a violation (Tr. 112).
Mr. Zimmerman could not recall seeing anyone in the process of
cleaning the area at the time of his inspection, and he indicated that
had he seen clean up going on he would not have issued the citation
(Tr. 115). He confirmed that some of the muck was wet and not combustible,
but it was still an accumulation which had to be cleaned up (Tr. 116).
MSHA's testimony and evidence - Citation No. 0758127, 30 CFR 75.200
Inspector Zimmerman confirmed that he issued the citation in
question during an inspection conducted on November 16, 1981, and he
described
. the areas where he found wide places and unsupported roof
(Tr. 148-150). He confirmed that the roof control plan, exhibit P-2,
provided for maximum widths of only 20 feet at crosscuts and entries
(Tr. 151). He indicated that the problems could have been taken care of
by installing timbers to narrow the areas down to the 20-foot width
requirements, and he could remember no roof bolt machine being in place
at the cited locations, but that one could have been "within a couple
of crosscuts of the area" (Tr. 154). He was certain that people were
working in the areas and that mining was taking place (Tr. 155).
Mr. Zimmerman testified that there was a danger of a roof fall in
the cited areas and that "a couple of rock falls were noted close to
this area, on the mine map" (Tr. 155). He confirmed that he observed
two posts lying near the mouth of the entryway which was cited, and that
the roof control plan requires that any posts knocked down be reinstalled
(Tr. 156).
On cross-examination, Mr. Zimmerman confirmed that he probably was
at the area cited during his previous inspection of November 12, and had
he noticed the wide places at that time he would have cited them. He
confirmed that he had no way of knowing when the conditions first occurred,
but conceded that someone may have told him that they had occurred at
the end of the night shift before his inspection (Tr. 159). He believed
the two timbers must have been in place on the 12th or he would have
cited them, confirmed that rib rolls were not unusual in the mine,
and he conceded that after pointing out the conditions to the respondent,
someone may have mentioned the fact that a roof bolting machine was on its
way to bolt the roof (Tr. 160).

773

Respondent's testimony and evidence
·Paul Province testified that he did not take issue with the
inspector's description of the wide areas, the unsupported roof area,
or the fact that two posts had been knocked down (Tr. 170). He stated
that a rib roll occurred at the end of the previous evening shift
prior to the inspector's arrival on the section, and that prior to this
time the crosscut widths were in conformance with the roof control plan
(Tr. 171). He also indicated that prior to the rib roll, there were
no areas of unsupported roof, and any such areas which had not been
cleaned up could not be considered unsupported until they were in fact
cleaned up (Tr. 174). He testified that the day shift cleaned up the roll,
but since there were two to three shuttle cars of materials, and no one
could walk through the area, clean up couldn't start until about 8:30 a.m.
(Tr. 176).
Mr. Province stated that after learning of the violations the bolting
crew was taken from the One-Left section and moved to the cited area to
bolt the roof, and the crew had advised him that the area would have bolted
"on cycle". At the time he was made aware of the violation, the bolting
crew was located about 50 feet away, but a line curtain may have
obstructed the inspector's view of the crew (Tr. 181). According to
the bolting crew, they intended to roof bolt the unsupported roof area.
even before he was made aware of the violation (Tr. 181).
On cross-examination, Mr. Province discussed the mining cycle as
it progressed at the time the violation was cited by Inspector Zirmnerman,
and he conceded that the roof conditions were "not the best nor the worst"
(Tr. 186). He conceded that he was not present at the time of the rib
roll to see how much of the rib had fallen off (Tr. 189-190). He confirmed
that the inspector measured the wide places as reflected on the face of
his citation, and that he measured from one rib to the point on the other
rib where the roll had occurred, and that it in fact measured 28 feet
wide (Tr. 195-197). He confirmed that this distance was eight feet wider
than permitted under the roof control plan (Tr. 197).
Mr. Province conceded that the other wide place cited, namely the
22 foot area, was also present, and he indicated that the same rib roll
also affected that wide area (Tr. 206). He stated that the two timbers
cited were installed to take care of the wide area, but that they must
have been knocked down by the rib roll or while clean-up was taking
place. He conceded that the initial 22-foot wide area was apparently
created by driving the entry too wide (Tr. 207). He did not dispute
the inspector's finding that the two timbers were lying down and not in
place (Tr. 208).
David Hatter, testified that he was the section foreman on the
evening shift when the rib roll occurred on November 15, 1981, and he
confirmed that it occurred at approximately 10:40 p.m. He stated that

774

he had no time to clean it up because it would have necessitated
keeping men over on overtime. He told the fire boss about the
condition, and indicated that no one could walk under the unsupported
roof where the rib had rolled because the coal was five feet deep
where it had rolled off the rib and no one could walk around the
area (Tr. 221). To his knowledge, no one walked under the unsupported
roof as the crew left the section (Tr. 222). Prior to the rib roll,
the roof was not unsupported (Tr. 223).
Inspector Zimmerman was recalled, and testified as follows concerning the rib roll (Tr. 231-235):

Q. You have heard the testimony of Respondent's
witnesses here with regard to the prior knowledge
of this condition. Is there anything you can tell
me about this? Elaborate on it? Did you have any
conversation with anybody from management? Did
they explain to you that they were aware of the fact
that they had had a rib roll, that they had cleaned
the rib roll up, and that they were waiting for the
normal roof bolt cycle to come in that area to take
care of the unsupported ~oof, at the 28 foot distance
that you had noted on the iace of your Citation?
A. Something like that might have been said.
can't be positive.

Q. What do you mean, it might have been said?
mean, do your notes reflect that?

I
I

A. No, my notes don't reflect it. That was in 1981,
and we might have discussed the fact that maybe it
was possible that a rib had rolled off, and causing
the place to be wide --

Q.

What does your narrative statement -- Did you
fill out a narrative statement on this Citation.

A.

I'm sure I did.

Q.

An Inspector's statement?

A.

I'm sure I did.

Q.

Do you have that available?

A. Whatever was discussed at the time of the
violation, wasn't sufficient for me not to write it.

Q.

Well, but that's not, you know --

775

MR. PALMER:

Your Honor, here's a copy of that

JUDGE KOUTRAS:
MR. PALMER:

Let me see that for a minute.

Okay.

JUDGE KOUTRAS: Let the record show that I have asked
for the statement, and Mr. Palmer has produced it for
me.
BY JUDGE KOUTRAS:

(Resuming)

Q.

Would you look at that statement, again? Is that
the narrative statement that you filled out with
respect to this violation.

A.

(Witness examines document.)

Q.

Okay.

Yes, sir.

JUDGE KOUTRAS:
Mr. Frederick?

Have you had an opportunity to see this,

MR. FREDERICK:

Yes.

BY JUDGE KOUTRAS:

Q.

(Resuming)

Your remarks on this, and let me just quote them here:

"This crosscut had been mined several weeks ago, and
appeared to have been left too wide. The section had
been -- has been back in this area for approximately
two weeks, and have been travelling this area daily.
This area is preshifted three times a day, and the onshift is made by the foreman twice daily, this condition
being examined five times daily
"
and I can't
make out the rest of that.
The gist of this is -- Do you now recall any conversation with anybody in mine management, about their
explaining to you the circumstances under which this
area was left unsupported.
A. Yeah. Well, I recall it, but it had to be more than
20 feet wide already, because of where the rib roll was.
It had to be more than 20 feet wide, for it to be 28 feet
wide, because the bolts were approximately five feet from the
rib already, and it was only eight feet from the bolt
to the rib, so it had to be at least 25 feet wide already.
Before the rib roll even.

776

Q. What if mine management had told you at that
point in time, that they were aware of the rib roll,
that they knew that the entry was wide, but someone
was going to get on it right away, and they are on
their way, but you just beat them to the punch.
What if they had told you that, and you specifically
remembered that? What action would you have taken?
Would you have done anything different?
A. By virtue of the fact that they all had gone into
the section, and travelled through that area, I
would have given them a Citation, because they should
have corrected it, prior to them going through.

Q. I believe you testified earlier that if you had
noticed a violation previous to that date, you would
have written them up on the width violation.
A. I sure would have. Had I measured it and found
it to be wide, I would have. Definitely.

Q. And I believe you testified initially on this
violation, that you did not know when the width
violation first occurred.
Is that your testimony in the record?
A. I didn't know.
first occurred.

I didn't know.

I don't know when it

Findings and Conclusions
Fact of Violation - Citation No. 0758739, 11/12/81, 30 CFR 75.400
Respondent is charged with a violation of mandatory safety standard
section 75.400, which provides as follows:
Coal dust, including float coal dust deposited
on rock-dusted surfaces, loose coal, and other
combustible materials, shall be cleaned up
and not be permitted to accumulate in active
workings, or on electric equipment therein.
Respondent's defense to the accumulations citatio~ is based on
Mr. Province's testimony that what he saw was primarily an accumulation
of rock and wet muck which he believed to be incombustible. However,
Mr. Province only walked 150 feet of the belt line, and he confirmed
the presence of float coal dust and coal dust in the middle of the track
and on the belt structure itself. He conceded that Inspector Zinnnerman
was correct in the citation of these conditions and he confirmed that he
was not present when the conditions were abated.

77'7

During the hearing, respondent's counsel asserted that Mr. Zimmerman's
narrative description of the alleged accumulations which he cited are
"blantently wrong" (Tr. 123). Counsel also raised an issue concerning
the alleged failure of Mr. Zimmerman to provide mine management with
an opportunity to accompany him on the inspection beyond the 150 feet
point after Mr. Province left his company (Tr. 123). Counsel argued
that if Mr. Zimmerman advised Mr. Province that he did not need to walk
the remaining 250 feet of belt line, one can assume that he did not. If
he did, then counsel maintained that he did so with no one from mine
management present (Tr. 123).
Mr. Zimmerman testified that at the beginning of the inspection,
mine management was advised of his presence and Mr. Province and union
walkaround representative Perry accompanied him on the inspection
(Tr. 126). Mr. Zimmerman confirmed that at the time he advised Mr. Province
that he was going to issue an accumulations citation Mr. Province left
the area to make a telephone call "to get some people down to start cleaning
on it". At that point in time, Mr. Zimmerman conceded that he had not
walked the entire 400 feet of belt line and that he had only reached
"at least three crosscuts of it" (Tr. 127). He then indicated that he walked
the remainder of the belt line and was sure that the walkaround man was
with him, but he was not sure about Mr. Province being present. In any
event, no one objected, and management's concern was that he was citing
an unwarrantable failure violation (Tr. 128).
In Old Ben Coal Company, 1 FMSHRC 1954, 1 BNA MSHC 2241, 1979 CCR
OSHD 24,084 (1979), the Commission held that "the language of the standard,
its legislative history, and the general purpose of the Act all point
to a holding that the standard is violated when an accumulation of combustible
materials exist, "l FMSHRC at 1956. At page 1957 of that decision,
the Commission also stated that section 75.400 is "directed at preventing
accumulations in the first instance, not at cleaning up the materials
within a reasonable period of time after they have accumulated." See also:
MSHA v. C.C.C. Pompey Coal Company, Inc., 2 FMSHRC 1195 (1980), and 2
FMSHRC 2512 (1980).
Turning to the evidence and testimony adduced in this case, I conclude
and find that the preponderance of the evidence establishes the existence
of accumulations of combustible loose coal, coal dust, and float coal
dust as cited by the inspector in this case. Respondent does not dispute
the inspector's findings concerning the existence of float coal and coal
dust as cited in his citation. Even if I were to accept the respondent's
assertion that most of the cited accumulations of loose coal was rock and
muck, the fact is that the petitioner has established by credible evidence
the existence of accululations of coal dust and float ~oal dust which
had not been cleaned up at the time the inspector observed the conditions.
With regard to the accumulations of loose coal, respondent concedes
that the inspector was not totally wrong in citing loose coal. Its
dipute is over the alleged extensiveness of the accumulations. However,
since Mr. Province left the inspector after walking only 150 feet of

778

the belt line, and was not present during the abatement process, he
had no real basis for concluding that what the inspector observed was
an accumulation of rock rather than loose coal. Having observed the
inspector on the stand during the course of his testimony, I find
him to be a credible witness. He described the accumulations he observed,
confirmed that he made certain measurements as to their depth and
extensiveness, and in my view has supported the existence of the
conditions cited.
In view of the foregoing, I conclude and find that the petitioner
has established the fact of violation, and the citation IS AFFIRMED.
I reject the respondent's assertion that mine management was not given
the opportunity to accompany Inspector Zimmerman during his inspection
rounds. In this regard, I take note of the fact that the respondent
had not previously raised this issue as part of its pleadings filed
in this matter. In any event, it seems clear to me that Mr. Province
opted to leave the inspector after he had walked the 150 feet of belt
line in question for the purpose of initiating abatement. As far as
I am concerned, it is clear that for thi"s initial 'J.:50 foot· distance',
management did in fact accompany the inspector, and absent any evidence
that it objected to the inspector finishing his inspection rounds·
without Mr. Province present, I cannot conclude that Inspector Zimmerman
acted arbitrarily by continuing to walk the remaining portion of the
belt line without Mr. Province being present.
Fact of Violation - Citation No. 0758127, 11/16/81, 30 CFR 75.200
Inspector Zimmerman confirmed that he issued the citation in
question because the respondent failed to follow its approved roof
control plan in that upon inspection of the cited underground mine he
found that certain areas had been driven too wide and lacked the required
roof support called for by the approved plan. It is clear that the
failure by a mine operator to comply with a provision of its approved
roof control plan constitutes a violation of section 75.200, Peabody
Coal Company, 8 IBMA 121 (1977); Affinity Mining Company, 6 IBMA 100
(1976); Dixie Fuel Company, Gray's Knob Coal Company, 7 IBMA 71 (1976).
I find Inspector Zimmerman's testimony in support of the cited
conditions to be totally credible and believable, and it fully supports
the issuance of the citation in question. Respondent's defense goes
more to the mitigation of the gravity and negligence of the cited
conditions, and its testimony does not rebut the existence of the wide
places and unsupported roof areas cited by Inspector Zimmerman.
Accordingly, I conclude and find that the petitioner has established
the fact of violation by a preponderance of the evidence, and the citation
IS AFFIRMED.
Negligence - Accumulations - 30 CFR 75.400 Citatidn
Inspector Zimmerman testified that he observed the belt line
"date board" and it had been dated and initialed, indicating that "the

779

belt had been made" but: that nothing had been done to clean up the
accumulations which were present. He also checked the preshift books and
the accumulations which were present. Based on his observations of
the accumulations and the date board, he concluded that the respondent
knew or should have known about the conditions, but did nothing to
clean them up prior to his issuance of the violation (Tr. 128). Further,
his testimony that the mine superintendent told him that he was working
shorthanded and had no personnel available to clean up the cited
accumulations remains unrebutted. Under all of these circumstances, I
conclude and find that the cited conditions resulted from the respondent's
failure to take reasonable care to insure that the cited accumulations
were cleaned up, and that this failure on its part constitutes ordinary
negligence.
Gravity - Accumulations - 30 CFR 75.400 Citation
While it is true that the respondent began abatement immediately,
the fact is that at the time the inspector observed the conditions the
belt was running and the section was in production. However, the inspector
saw no evidence of any frozen or stuck rollers, and the belt line was
equipped with fire sensors and alarms, and respondent's safety director
indicated that there was no methane detected on the section. Given these
circumstances, and the fact that the accumulations of loose coal were
wet, and in some areas mixed in with rock, I cannot conclude that the
conditions were grave or extremely serious. As a matter of fact,
Inspector Zimmerman candidly admitted that given the same circumstances
today, he could not conclude that the cited conditions were "significant
and substantial". Accordingly, I have considered these circumstances
in the assessment of the penalty for the citation in question.
Negligence - Roof Support - 30 CFR 75.200 Citation
The inspector testified that he could not state how long the
unsupported roof areas and wide entries existed before he found them
during his inspection on November 16, 1981. However, his "inspector 1 s
Statement", exhibit ALJ-1, states as follows under item 2, "Remarks":
The crosscut had been mined several weeks ago
and appeared to have been left too wide. The
section had been back on this area for approximately two (2) weeks and have been traveling
this area daily. This area is preshifted three
(3) times a day and the on shift is made by
foreman twice daily. This condition being
examined 5 times daily was surely noticed. This
was the main intake and escapeway.
When asked to explain or reconcile his "remarks", which clearly
imply or infer that the wide places existed for several weeks and were
not corrected until November 16, 1981, the inspector stated that his

780

notes do not reflect any information in this regard, and he again
stated that he did not know how long the cited conditions may have
existed prior to his arrival on the scene. When asked whether
anyone from mine management offered any explanation or excuse
for the cited conditions, the inspector confirmed that his notes do
not reflect that it did, and he also indicated that "they may have",
but he could not remember.
Respondent's counsel asserted that while he does not dispute
the existence of the conditions cited by the inspector, his primary
concern is over the information used by MSHA in the assessment of
the initial penalty for the violation. Specifically, counsel stated
that the basis for the inspector's finding that the violation was
"unwarrantable" are simply not true, and that the conclusions made
by the special assessments MSHA official in his "narrative findings"
that "the violation was observable readily and should have been seen
during the preshift and on-shift examinations" were obviously based
on the erroneous remarks made by the inspector in his "inspector's
statement". In short, counsel asserted that this is the reason why
respondent chose not to pay the proposed civil penalty and to "contest"
the matter by requesting a hearing before this Commission.
Respondent's counsel did not dispute the fact of violation as stated
by Mr. Zimmerman
in his citation. Counsel pointed out that the rib
roll was an "unintentional" roll, and that the conditions were not known
to management until the inspector found the conditions and cited them.
After that occurred, management took immediate action to abate the
conditions. The section foreman who was assigned to the section at
the time the citation issued is no longer employed by the respondent,
and Mr. Province was not present at the time the area was cleaned up

(Tr. 213).
The testimony of David Hatter, the section foreman on the evening
shift of November 15, 1981, reflects that the rib roll occurred at
approximately 10.:40 p.m., at the end of his shift. Although he indicated
that he brought it to the attention of the fire boss, he also indicated
that men were not assigned to immediately support the roof because
it would have entailed paying them overtime.
After careful consideration of all of the testimony and evidence
adduced on this citation, I conclude and find that the cited conditions
resulted from the respondent's failure to exercise reasonable care to
insure that the areas which were too wide were fully roof supported in
accordance with the approved roof control plan. I further find that these
conditions should have been taken care of when discovered and reported
by Mr. Hatter, and the failure by the respondent to correct the cited
conditions, which it knew or should have known existed, constitutes
ordinary negligence.

781

Gravity - Roof Support - 30 CFR 75.200 Citation
Respondent contends that due to the extent of the rib roll which
caused the wide places, men could not walk through the area due to
the piles of coal which were present as a result of the fall. While
this may be true, respondent offered no such excuse for the unsupported
roof area which was cited because the two roof support timbers were
not in place. Insofar as that location was concerned, I find that the
cited conditions were serious. As for the unsupported areas where the
inspector found were too wide, the fact is that the conditions were
permitted to remain between shifts, and the locations of unsupported
roof were in fact in an area where miners traveled through, and respondent
conceded that a roof bolting crew was working nearby. In these circumstances,
I conclude and find that the cited conditions were serious.
Size of Business and the Effect of the Civil Penalties on the Respondent's
Ability to Remain in Business.
Respondent conceded that its mining operation is subject to the Act.
With reg~rd to the size of its operation, respondent's counsel stated
that in 1982 the annual tonnage mined at the mine site in question was
63,877, and that the mine worked 82,526 man hours. For the year 1980,
total annual production for the parent company was 164,108 tons, and
the mine in question had a production of 145,939 tons for that year,
and 145,939 man hours were worked (Tr. 9-10).
I conclude and find that at the time the citations in question here
were issued, respondent was a small-to-medium sized mine operator. Further,
since respondent offered no evidence to the contrary, I conclude and find
that the civil penalties which I have assessed for the two citations in
question will not adversely affect the respondent's ability to continue
in business.
History of Prior Violations
Petitioner's history of prior violations is reflected in Exhibit P-3,
a computer print-out covering the period November 12, 1979 through
November 11, 1981. The print-out shows 136 paid citations, eight of which
are for prior violations of section 75.400, and five of which are for
prior violations of section 75.200. The print-out reflects further
that all of these prior citations for violations of sections 75.200 and
75.400 are section 104(a) citations, and none involve imminent danger or
other withdrawal orders. Considering the size ~f the respondent's mining
operation, as well as the fact that the respondent has paid in full all
of these prior citations, I cannot conclude that its history of prior
citations is such as to warrant any additional increases in the civil
penalties which I have assessed for the two citations in issue this case.
Good Faith Compliance
The record in this case establishes that the respondent rapidly
abated the cited conditions and took immediate corrective action once

782

the conditions were called to its attention by Inspector Zimmerman,
and this has been considered by me in the assessment of the civil
penalties for the two citations which have been affirmed.
Petitioner's proposed civil penalty assessments
It is clear that I am not bound by the initial civil penalty
assessments proposed by the petitioner as part of its pleadings in
this case. However, I take note of the fact that in its initial
proposal for assessment of civil penalties filed by the petitioner
on July 6, 1982, petitioner proposed a civil penalty in the amount of
$750 for Citation No. 0758739, and $500 for Citation No. 0758127.
These proposed penalties were the result of MSHA's "special assessment"
computations. However, in response to my Order of August 12, 1982, seeking
clarification of MSHA's proposals, petitioner filed a letter dated
August 24, 1982, and included copies of MSHA's "Narrative Statements"
which were not included with its initial proposal. Included in these
submissions were proposals for civil penalties in the amount of $1,000
for each of the two citations in question, as well as a copy of the
previously filed proposals calling for assessments of $750 and $500.
The obvious confusion resulting from the aforementioned inconsistent
pleadings and civil penalty proposals were discussed by me during the
course of the hearing (Tr. 21-22). Also discussed was an apparent
typographical error in the pleadings which reflected the year of the issuance
of the citations as 1982 in one document, and 1981 in another (Tr. 138).
No further clarification was forthcoming from the petitioner. Accordingly,
I will assess civil penalties which I believe are reasonable and warranted
in this case.
Penalty Assessments
On the basis of the foregoing findings and conclusions, and taking
into account the requirements of Section llO(i) of the Act, I conclude
and find that the following civil penalty assessments are appropriate
for the citations which have been affirmed:
Citation No.

Date

30 CFR Section

Assessment

0758739
0758127

11/12/81
11/16/81

75.400
75.200

$ 650
400
$1050

ORDER
Respondent IS ORDERED to pay the civil penalties assessed above
in the amounts shown within thirty (30) days of this decision and order,
and upon receipt of payment by the petitioner, this case is DISMISSED.

~~KDfi~~
Administrative Law Judge

783

Distribution:
George A. Palmer, Associate Regional Solicitor, U.S. Department of Labor,
1929 9th Ave., South, Birmingham, AL 35256 (Certified Mail)
Harry L. Hopkins, Barry V. Frederick, Esqs., Lange, Simpson, Robinson &
Somerville, 1700 1st Alabama Bank Bldg., Birmingham, AL 35203
(Certified Mail)

784

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 2 51983

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No: LAKE 80-378-M
A/O No: 11-00096-05001
Lee Quarry

v.
CHARLES F. LEE AND SONS, INC.,
Respondent
DECISION
Appearances:

Rafael Alvarez, Esq., Office of the Solicitor, U.S.
Department of Labor, 230 So. Dearborn Street,
Chicago, ILL 60604, for Petitioner
Clara Chilson, Representative, 1114 Irene Road,
Cherry Valley, Illinois 61016, for Respondent

Before'!

Judge' Moore

At the beginning of the trial a number of stipulations were read
into the record. The ones I consider important are 'that this mine is an
open pit limestone mine with 8 employees at the time of the inspection
working one shift a day 5 days a week. The inspector who issued the 5
citations involved in this case had been a victim of MSHA's reductionin-force and at the time of his separation his notes had been taken from
him and destroyed. This brilliant procedure resulted in the inspector
having nothing more than the citations themselves and the inspector's
statement to refresh his recollection of physical conditions which he
had observed back in June of 1980.
Citation No: 357701 reads "berms were not provided for the dumping
ramp that is used by the front-end loader to feed the crushing plant."
The inspector's statement regarding that violation adds little, if
anything, to refresh one's recollection. The standard allegedly violated
30 C.F.R. 56.9-54 states "berms, bumper blocks, safety hooks, or similar
means shall be provided to prevent over-travel and overturning at the
dumping location." I think the inspector cited the wrong- standard. The
standard cited refers to dumping locations and makes no reference to an
elevated roadway or ramp. The berms, bumper blocks and safety hooks
referred to therein would prevent over-travel but would not prevent any
equipment from running off of the side of an elevated roadway. In my
opinion 30 C.F.R. 56.9-22 which requires guards on the outer banks of
elevated roadways should have been the basis of the citation. While I
am sure no prejudice resulted to respondent as a result of the wrong
section being cited, I nevertheless think it would be presumptious on my
part to amend a citation and penalty proposal without being requested to
do so. I am therefore going to vacate citation No: 357701.

785

The other four citations in this case all involve guarding of pinch
points. Governme.nt exhibit M-13 is a pamphlet entitled "MSHA Is Guide to
Equipment Guarding." Various pictures in exhibit M-13 were used during
the trial to illustrate the type of guarding violation that the inspector
was citing. Respondent's principal objection and reason for. contesting
these guarding citations was the inspector's alleged failure to point
them out on a previous visit. Mrs. Clara Chilson, respondent's daughter,
testified that 3 months prior to the issuance of the citations, a compliance
assistance visit had been conducted. She thought the inspector was Mr.
Joseph Knaff, the same inspector who issued the citations at issue in
this case. But even if it was the same inspector and even if he failed
to notice or to point out some hazardous condition, it would not insulate
the operator from later being issued a citation with respect to that
hazard. The purpose of a compliance assistance visit is to help the
miner to comply with regulations but ther~ is no guarantee that every
violation in the mine will be discovered and discussed.
Citation No: 357702 alleges that adequate guarding was not provided
for the pinchpoint created by the V-belt drive of the crusher. It was
Inspector Knaff's opinion that the guard was inadequate. He stated ••••
"if the man was walking toward the screen guard, happened to trip and
fall into it, he could get into the pinchpoint, the belts, so I cited
them to have the screen raised so that he would have to go over the top
rather than almost straight forward to get in to the pinchpoint." (Tr.
26). He did say (Tr. 34) that you would have to have arms three feet
long to reach the pinchpoint and I don't know anyone with arms that
long. I don't think he meant that however, because the rest of his
testimony indicates that if a person slipped he could reach the pinchpoint.
I am going to affirm the citation.
I find a low degree of negligence
inasmuch as the area was guarded, even though inadequately, and because
the guard had not been mentioned during the compliance assistance visit.
A serious injury could occur·but there was good'faith abatement and no
history of prior violations. I assess a penalty of $30 for this violation.
Citation No: 357703 states that the tail pulley guard on the
stacking conveyor needs to be extended to prevent accidental access to
the pinchpoint. When Mr. Knaff wrote the citation the adjustment was
such that the pinchpoint was not guarded. I find the violation existed
and affirm the citation. Th~ penalty criteria were the same for the
previous violation and I assess the same penalty, $30.
Citation No: 357704 charges that there was no guard at the tail
pulley of the feed conveyor. The standard, 30 C.F.R. 56.14-1 clearly
requires guards on tail pulleys. There might be some question about
whether the language "which may be contacted by persons, and which may
cause injury ••••• " applies to tail pulleys but in this case the pulley
was in a position where it could be contacted and if so it would have
caused injury. A higher degree of negligence is involved in having no
guard at all than that involved in having an inadequate guard. Except
for negligence I find the criteria the same as for the 2 previous guarding
violations and assess a penalty of $40.

786

Citation No: 357705 alleges that guarding was not provided for the
self-cleaning tail pulley in the lime and chip plant. The inspector
testified that a self-cleaning pulley is more hazardous than the regular
kind because it has pinchpoints in numerous places. There is a picture
of a self-cleaning tail pulley on page 5 of government exhibit M-13. I
find a violation occurred and that the hazard is greater when a selfcleaning pulley is left unguarded. The other penalty criteria are the
same as in the previous violation but with the hazard being higher. I
assess a penalty of $50.
It is therefore ORDERED that respondent pay to MSHA, within 30
days, a civil penalty in the sum total of $150. All citations except
357701 are affirmed.

Charles C. Moore, Jr.,
Administrative Law Judge
Distribution:

By Certified Mail

Rafael Alvarez, Esq., Office of the Solicitor, U.S. Department of Labor, 230 So. Dearborn Street, Chicago, ILL 60604
Mrs. Clara.~hilson, Representative, Charles F. Lee and Sons, Inc.,
1114 Irene Road, Cherry Valley, Illinois 61016

787

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

APR 251983

)
)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)

CIVIL PENALTY PROCEEDINGS

)

Petitioner,

)
)
)

v.

DOCKET NOS. WEST 80-412-M
WEST 81-341-M
(Consolidated)

)

)

JAQUAYS MINING CORPORATION,

)
)
)

Respondent.

----------------------------------------Appearances:
Linda Bytof, Esq., Office of
Daniel W. Teehan, Regional Solicitor
United States Department of Labor
San Francisco, California
for the Petitioner
D. W. Jaquays, Phoenix, Arizona
Appearing pro se,
for the Respondent
Before: Judge John J. Morris

DECISION
The Secretary of Labor, on behalf of the Mine Safety and Health
Administration, MSHA, charges respondent, Jaquays Mining Corporation,
(Jaquays), with violating safety regulations adopted under the Federal Mine
Safety and Health Act, 30 U.S.C. 801 ~seq.
After notice to the parties a hearing on the merits was held in Phoenix,
Arizona.
The parties waived the filing of post trial briefs.
ISSUES
The issues are whether respondent violated the regulations and, if so,
what penalty is appropriate.

788

WEST 80-412-M
In this case petitioner issued his Citation 318288 under the authority
of Section 104(a) of the Act. The citation allegej respondent violated Title
30, Code of Federal Regulations, Section 57.3-22. _/
Petitioner's Evidence
The petitioner's uncontroverted evidence shows the following:
Jaquays, subject to MSHA jurisdiction, owns and operates an underground
asbestos mine. Its production at the El Dorado Mine is sold to various
purchasers who use the product in several states (Tr. 6, 7). At the time of
the inspection Jaquays's mine operated 54,140 man hours annually (Tr. 7).
On May 21, 1980 Clarence Ellis, an MSHA representative experienced in
mining, inspected the El Dorado Mine (Tr. 11-14). There were eight or nine
employees operating a one day shift (Tr. 14).
Foreman Isidro Cavazos accompanied the inspector when he entered the big
stope. 2/ The inspector observed a slab of loose and unconsolidated
ground on the right hand rib (wall). This was twenty feet from the drill
site (Tr. 16, P2, P3, 19). The slab was three feet long, one and a half feet
high, and one foot thick. It had been undercut. The inspector observed a
crack in the slab as wide as a finger (Tr. 19-20). On the side of the
passageway there was loose muck two and one-half to three feet high (Tr.
18). One miner in the area, about five feet from the face, was setting up a
pneumatic drill to start drilling (Tr. 21, 22). A drill, laying in the
middle of the walkway, was connected to an air hose (Tr. 22).
The foreman and the inspector directed a miner to scale down the slab.
As the miner punched it with a scaling bar it fell "easily" and "pretty much"
filled the walkway (Tr. 23, 25).

1/

The cited section provides as follows:

57.3-22 Mandatory. Miners shall examine and test the back, face, and
rib of their working places at the beginning of each shift and frequently
thereafter. Supervisors shall examine the ground conditions during daily
visits to insure that proper testing and ground control practices are being
followed. Loose ground shall be taken down or adequately supported before
any other work is done. Ground conditions along haulageways and travelways
shall be examined periodically and scaled or supported as necessary.
2/

A stope is an area from which ore is extracted (Tr. 16).

78U

The proximity of the loose ground to the passageway accentuated the
hazard (Tr. 26). The undercut also contributed to the instability of the
slab. Vibration from the drill might have caused the slab to fall (Tr. 27).
Injuries such as broken bones could result if the slab fell and struck a
miner. Also the rock fall could have severed the air hose (Tr. 27, 28).
Discussion
The evidence establishes a violation of 30 C.F.R. 57.3-22.
offered no contrary evidence (Tr. 34).

Jaquays

At the hearing the president of Jaquays contended that the citation
should not have been issued because the defective condition was immediately
corrected (Tr. 29).
Jaquays's argument is rejected. If a violation exists petitioner is
obliged under the Act to issue his citation. Rapid abatement, as here, is an
element to be considered in assessing any civil penalties. Such abatement
does not constitute a defense to the violation.
The citation should be affirmed.
WEST 81-241-M
In this case petitioner issued two citations under the authority of
Section 104(a) of the Act.
Citation 383191
This citation alleges a violation of Title 30, Code of Federal
Regulations, Section 57.9-2 3 /
Petitioner's Evidence
The petitioner's uncontroverted evidence shows the following:
On November 4, 1980 MSHA representative Jack Sepulveda, a person experienced in mining, inspected the El Dorado Mine (Tr. 35-38). Isidro
Cavazos, the foreman, accompanied him.

3/

The cited section provides as follows:

57.9-2 Mandatory. Equipment defects affecting safety shall be corrected
before the equipment is used.

790

The inspector observed a Gardner Denver Mucking machine 4 ;. It was
powered by air and operating on rails. At the time of the inspection it was
mucking a previous blast (Tr. 39, 40, 48, P4, PS, P6).
The mucker requires a miner to operate its levers (Tr. 41-42). The
mucking machine did not have a step plate on the side where the miner stands
to operate the machine (Tr. 49).
The mucker, about three feet high and three feet wide, weighs two to
three tons. The rails on which it rests are 18 inches apart (Tr. 46, 47).
When sitting on its rails the mucker is three feet above the ground (Tr. 4S).
The step plate keeps the mucker from falling on the operator if it jumps
the tracks (Tr. 49, P4, PS).
In the inspector's experience it is a common occurrence for the mucker
to derail. It usually happens once or twice every blast. An operator's foot
can be caught if the mucker does not have a step plate to place the operator
in a position of safety. A fracture or a fatality could result if the
operator's foot was caught (Tr. S6-S9, 62-63).
Discussion
The foregoing evidence establishes a violation of the regulation.
Jaquays offered no contrary evidence.
Jaquays contends no hazard exists. Further, according to Jaquays,
miners do not like to use the step while mucking (Tr. 60, 61).
I am not persuaded. The hazard is apparent. Inspector Sepulveda, who
has had considerable experience in operating a mucker, testified his machine
would jump the rail "nearly everyday" (Tr. 62-63). Concerning the second
contention: Mere dislike by a miner of a safety device does not constitute a
defense for an operator.
Citation 383191 should be affirmed.

4/ A mucking machine removes blasted material from the area so the drilling
cycle can continue (Tr. 39, 40, P3).

791

Citation 383192
This citation alleges a violation of 30 C.F.R. 57.13-21. 5 ;
Petitioner's Evidenc~
Petitioner's uncontroverted evidence shows the following':
Jaquays's double hose connection on the main level drift did not have a
safety chain (Tr. 63, 65, 66-67, PIO, Pll). The entire length of the pressurized hose is 100 feet. One length of the double connection goes to the
mucker machine in the drift. The other length goes to the compressor (Tr.
65-67).
There was no suitable locking device nor automatic shut off valve at the
connection (Tr. 66-67).
The one and a half inch rubber hoses were connected by wing nuts in two
female type connectors at the double connection (Tr. 66, 67). A mucker
operates on a minimum pressure of 70 pounds per square inch (Tr. 67).
The hazard here occurs if the hoses break loose on the compressor side
of the connection. The air pressure then causes the hose to whip around and
this could cause possible injuries (Tr. 68). The helper would be in a
hazardous position since he would be sitting on the machine (Tr. 69). If a
hose breaks an employee in the immediate vicinity wouldn't be able to shut
off the air (Tr. 69-70). Inspector Sepulveda experienced this inability on
one occasion when a hose broke and he was in a stope (Tr. 69, 70).

A tight hose connection does not prevent the hoses from parting (Tr.
74-75). A mechanical mucker, when operating, is louder than any leaking hose
connection (Tr. 75).
Discussion
Jaquays's President indicated that the company accepted MSHA's evidence
(Tr. 76).
The facts establish a violation of the regulation. Jaquays argues that
no hazard exists and any mucker operator wouldn't permit leaking hoses.

5/

The cited regulation provides as follows:

57.13-21 Mandatory. Except where automatic shutoff valves are used,
safety chains or other suitable locking devices shall be used at connections
to machines of high-pressure hose lines of 3/4-inch inside diameter or
larger, and between high-pressure hose lines of 3/4-inch inside diameter or
larger, where a connection failure would create a hazard.

792

Contrary to Jaquays's pos1t1on I find a clear hazard exists if the hose
connection fails and the hose begins to "whip" around due to the la.ck of a
suitable locking device.
Jaquays's position that no hazard exists because a mucker operator would
not permit a leaky hose lacks merit. The operator wouldn't be able to hear
the leak above the noise of the mucker (Tr. 75). In addition, there would be
no leak for the operator to hear if the mucker was not operating because the
machine would not then be using air pressure.
Citation 383192 should be affirmed.
Civil Penalties
Petitioner proposes the following civil penalties for the ~itations:
Cit at ion 381288
Citation 381191
Cit at ion 381192

$36
26
24

On the issue of civil penalties Jaquays's evidence establishes the
following facts:
The company was not in production at the time of the hearing. In fact,
the company was broke and lost $100,000 in the last two years (Tr. 77-79).
The mandate to assess civil penalties is contained in Section llO(i)
[now 30 U.S.C. 820(i)J of the Act. It provides:
(i) The Commission shall have authority to assess all civil penalties
provided in this Act. In assessing civil monetary penalties, the
Commission shall consider the operator's history of previous violations, the appropriateness of such penalty to the size of the
business of the operator charged, whether the operator was negligent, the effect on the operator's ability to continue in business,
the gravity of the violation, and the demonstrated good faith of
the person charged in attempting to achieve rapid compliance after
notification of a violation. In proposing civil penalties under
this Act, the Secretary may rely upon a summary review of the information available to him and shall not be required to make findings
of fact concerning the above factors.
An operator's financial condition is often given considerable weight in
assessing civil penalties. However, in connection with Jaquays's prior
history I note that six violations were assessed in the El Dorado Mine in the
year prior to November 30, 1980.

'793

In addition, I further note that Citation 383192 (no safety chain on
high pressure hose connection) is apparently a twin to the violation by
Jaquays of the same standard in a case decided December 16, 1980, Jaquays
Mining Corporation, 2 FMSHRC 3625 (1980).
The proposed penalties here are quite small. Considering the statutory
criteria I am unwilling to disturb the proposed civil penalties.
Based on the foregoing findings of fact and conclusions of law I enter
the following:
ORDER
In WEST 80-412-M and WEST 81-341-M:
1. Citations 381288, 381191, and 381192 and their proposed civil
penalties are affirmed.
2. Respondent is ordered to pay the sum of $86 to the Secretary of
Labor within 40 days of the date of this order.

Law Judge
Distribution:
Linda Bytof, Esq., Office of the Solicitor
United States Department of Labor
11071 Federal Building, Box 36017, 450 Golden Gate Avenue
San Francisco, California 94102
Mr. D. W. Jaquays
1219 S. 19th Avenue
Phoenix, Arizona 85009

794

F~DERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

APR 261983

333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

)

WESTERN SLOPE Q1ARBON, INC.,

)

CONTEST OF CITATION PROCEEDING

)

Applicant,

)

DOCKET NO. WEST 81-150-R

)

v.

)
SECRETARY qF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

Order No. 786185; 12/17/80

)

)

MINE: Hawk's Nest East

)
)
)

.-/,.,/

Respondent.
~~~~~~~~~~~~~~~~~~~

)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)
)

Petitioner,

CIVIL PENALTY PROCEEDING

)

DOCKET NO. WEST 81-286

)

)

v.

MSHA CASE NO. 05-00293-03061

)

WESTERN SLOPE CARBON, INC.,

)
\

MINE: Hawk's Nest East

)

\
)
Respondent. \
~~~~~~~~~~~~~~~~-'-~)

I

Appearances:
Katherine Vigil, Esq., and
James H. Barkley, Esq., Office of the Solicitor
United States Department of Labor
1585 Federal Building, 1961 Stout Street
Denver, Colorado 80294
For the Secretary
Phillip D. Barber, Esq., Welborn, Dufford, Cook & Brown
1100 United Bank Center
Denver, Colorado 80290
For the Operator
Before: John A. Carlson, Judge
DECISION
This case, heard under the prov1s1ons of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et~· (the "Act"), arose from a
I
•
December 17, 1980 inspection of the -Hawks
Nest East Mine
of Western Slope
Carbon, Inc. (Western Slope). On that date Thomas Heuschkel, a federal
coal mine inspector, issued an irmninent danger withdrawal order under

795

section 107(a) of the Act. He modified the order on December 24, 1980 to
specify that the violation of the float coal dust standard published at 30
C.F.R. § 75.400, charged in the withdrawal order, was also a violation of
section 104(a) of the Act. These determinations were challenged by Western
Slope's Application for Review which was docketed as WEST 81-150-R. The
Secretary's proposal of a civil penalty of $960.00 for the alleged violation
was also contested. The Commission docketed the penalty matter as WEST
81-286, which was consolidated for hearing with the earlier matter.
Following a Denver, Colorado hearing, both parties submitted briefs.
The jurisdiction of the Commission is conceded by the operator.
REVIEW AND DISCUSSION OF
THE EVIDENCE
I

The inspector issued his imminent danger withdrawal order because of
what he perceived to be an excessive accumulation of float coal dust in the
return entries from a longwall section in the mine. This condition, he
charged, violated the mandatory safety standard set forth at 30 C.F.R.
§ 75.400.
It provides~
Coal dust, including float coal dust deposited on rock-dusted
surfaces, loose coal, and other combustible materials, shall
be cleaned up and not be permitted to accumulate in active
workings, or on electric equipment therein.

!J

The inspector testified that he observed a deposit of "very black"
float coal dust "in excess of an eighth of an inch deep" over a distance of
about 500 feet in the number 1 and 2 entries, 7 west section (transcript
10-11). The 500 feet in question were between crosscuts 51 and 56, he
stated, and the dust accumulation represented a "very explosive condition."
He enlarged upon the hazard by explaining that the dust could be put in
suspension, and thus made potentially explosive, by any air disturbance in
the entries. A roof fall in the gob area behind the longwall face, he said,
could release methane and also stir up the dust, creating a situation" •••
where the slightest spark would set off a tremendous explosion" (Tr. 23).
Concerning ignition sources, he testified that two electric motors used to
drive the conveyors could generate sparks. The motors, he stated, were
located at the tailgate of the conveyor, near the intersection of the
longwall face and the entries. Also, according to the inspector, sparks
could be generated by the longwall mining machine, or could result from
rocks falling on metal machinery during the mining process.

II

This section duplicates the language of section 304(a) of the 1969 Coal

Act.

796

Inspector Heuschkel also maintained that the presence of methane
enhanced the fire and explosion hazard posed by the coal dust. His
inspection notes showed readings ranging from .3S% to 2% at various points
in the area of the entries where the coal dust lay. He also testified that
he achieved a reading of S% (the top of the monitor he was using) in the gob
area, behind the longwall face. This area was isolated from work areas by
danger boards. The inspector went behind the boards to take the high
reading.
The inspector maintained that an explosion of the coal dust, or a
combination of the dust and methane, could result in fatal injuries to all
miners in the west side of the mine (Tr. lS). The undisputed evidence shows
that no miners were in the entries in question, but that a crew was working
on the longwall machine, and a total of eight or nine miners were in the
general area. None was closer than 300 feet to the coal dust ·area. (Tr. 32,
so, 64).
Under cross examination the inspector acknowledged that he saw no coal
dust in suspension during his inspection, and that he could have been
mistaken about the number of motors at the end of the conveyor - there may
have been but one. He also acknowledged that the methane readings recorded
in his inspection notes were all within acceptable limits under applicable
standards. The S% reading, he admitted, was taken in an area where the
operator was not obliged to take readings, and was not recorded in his notes
(Tr. 34).
The inspector first maintained that his withdrawal order covered the
longwall, but later conceded that it did not. It covered the entries only;
work could continue on the longwall.
11

Western Slope presented evidence through Ronald E. Neil, foreman in the
area in question, and Ralph Audin, safety director for the mine.
Neil disagreed with the federal inspector about the quantity of coal
dust present. He acknowledged that a "gray film" of coal dust was present
over rock dust'!_; on the floor. The rock dust, he said, was visible in
"most places."
Most of Neil's testimony_, however, went to the issue of the likelihood
of an explosion (Tr. Sl ,--55}. He stressed that no production was taking
place at the time of inspection because the stage loader which feeds the
coal to the conveyor was under repair. He substantiated the claim with a
copy of his daily report which showed no production of his shift on the date
of inspection (Western Slope's exhibit S). Work on the stage loader took
place at the far or headgate end of the conveyor, some 428 feet from the
entries cited by the inspector (Tr. SO).

2/ Rock dusting is one of the acceptable methods for abatement of float
coal dust hazards. See 30 C.F.R. § 7S.402.

Neil also emphasized that there were no ignition sources within the
entries in question. The entries contained no machines; and no cables,
wires, or other electrical conductors ran through the area. Concerning the
motor at the tailgate of the longwall conveyor, Neil testified that it was
not operating at the time of inspection because there was no production at
the face. Moreover, there was but one motor at the tailgate, not two as
indicated by the inspector. He further asserted that methane readings are
taken before the belt is started. If the readings exceed 1 percent,
start-up does not occur. Beyond that, a detector device installed about 15
feet from the machine automatically "kicks the power off of everything" if
the methane level exceeds 2 percent.
Western Slope's safety director, Mr. Audin, did not observe the
conditions underground at the time of the inspection. His testimony added
little of substance to that of the foreman.
III

Having considered all the evidence, I must conclude that it establishes
a violation of 30 C.F.R. § 75.400. The existence of an accumulation of
float coal dust was in some dispute, but I find the inspector's evidence on
this issue generally credible. Western Slope had a rock dusting program
which involved use of a mechanical trickle duster supplemented by hand
dusting. Foreman Neil, however, admitted that the trickle duster had not
been in operation at the time of inspection, and he was vague about when it
last worked. He was also unsure as to when the entries in question were
last dusted by any method. Neil did concede the presence of some coal dust,
but claimed it was not as thick as the 1/8 inch estimated by the inspector.
In Old Ben Coal Company, 1 FMSHRC 1954 (1979), the Corrnnission made
clear that a violation of the standard occurs whenever "an accumulation of
combustible materials exists." In doing so it rejected the prior view of
the Interior Department's Board of Mine Operations Appeals that the crux of
the violation is the operator's failure to clean up an accumulation "within
a reasonable time." Later, in a case involving the same operator, Old Ben
Coal Company, 2 FMSHRC 2806 (1980), the Commission held that measurements or
other precise evidence of the depth or extent of accumulation were unnecessary to show violation. It declared that" ••• an accumulation exists
where the quantity of combustible materials is such that, in the judgment of
an authorized representative of the Secretary, it likely could cause or
propagate a fire or explosion if an ignition source were present." (Footnotes omitted.) I am convinced that an accumulation existed.

IV
For the reasons which follow, however, I am not convinced that the
violative condition constituted an imminent danger. Section 3(j) of the Act
defines an imminent danger as:
The existence of any condition or practice in a coal or other
mine which could reasonably be expected to cause death or
serious physical harm before such condition or practice can
be abated.

798

The commonly used test for determining the existence of an imminent
danger can be found in Old Ben Coal Corporation v. Interior Board of Mine
Operation's Appeals, 523 F. 2d 25, 32 (7th Cir. 1975). There the Court
said:
[W]ould a reasonable man, given a qualified inspector's
education and experience, conclude that the facts indicate
an impending accident or disaster, threatening to kill or
to cause serious physical harm, likely to occur at any
moment, but not necessarily immediately? The uncertainty
must be of a nature that would induce a reasonable man to
estimate that, if normal operations designed to extract
coal in the disputed area proceed, it is at least just as
probable as not that the feared accident or disaster would
occur before elimination of the danger.
Western Slope argues that the government's evidence in s~pport of the
immediacy aspect of an imminent danger charge was weak. I must agree.
There is no dispute that several elements beyond an accumulation must be
present before float coal dust can burn or explode. First, the dust roust be
in suspension. Second, there must be an ignition source, a fire or spark.
The parties agree that at the time in question no dust was in suspension.
The Secretary argues that the evidence shows that small adjustments in the
mine's mechanical ventilation, or even a miner walking down the entry, could
raise dust from the floor, quickly changing that situation. To that extent,
the Secretary makes out an arguable case, even granting that the evidence
shows that miners rarely had occasion to walk in the return entries cited.
The true difficulty lies in the evidence concerning the potential for a
spark. The inspector professed a belief that the presence of excessive
methane gas intensified the coal dust hazard, because a methane ignition
away from the dust area could put the dust in suspension and at the same
time ignite it. On this issue I must share Western Slope's skepticism since
none of the inspector's notes taken contemporaneously with the inspection
mention the 5 percent methane figure which he stressed in his testimony.
All the figures recorded in the no~es were within admittedly acceptable (and
presumably non-explosive) limits. I The inspector may have achieved a
high reading in the gob area behind the machine, but I must wonder why it
was not significant enough to record at the time it was taken, when much
lesser figures were written down in the inspection notes.

3/ The mandatory standards at 30 C.F.R. § 75.308 and 30 C.F.R. § 75.309(a)
require withdrawal of miners when monitoring reveals 1.5 volume percentum of
methane at the face or in a split of air returning from a working section.
It is apparent from the record that the inspector did not believe that the
circumstances warranted action under these sections. Rather, he regarded
the entries where he recorded readings as return air courses under 30 C.F.R.
§ 315-2(d), which permits a maximum of 2.0 volume percentum (Tr. 29).

799

The ev.idence plainly indicates that there were no ready sources of
ignition in the cited entry proper. There were no machines or equipment, no
electrical wires or cables, and no miners had r~ason to walk through the
entries. The most likely ignition sources were in the longwall area which
intersected the entries. An undetected defect in the longwall mining
machine itself, or in the electric motors driving the conveyor, could
presumably generate a spark. I must find, however, that the likelihood of
an ignition from ongoing mining was not great at the time of the order
because the longwall equipment was dowz for repairs. The operator's
evidence on that point is convincing. _/
There is a possibility, of course, that repair activities could somehow
have generated a spark. Foreman Neil indicates that some welding was
necessary at the stage loader at the far end of the longwall (Tr. SO). The
stage loader, however, was 428 feet from the nearest dust accumulation.
Furthermore, had the inspector believed that the repair activ\ties posed an
immediate ignition danger, his withdrawal order surely would have
encompassed the longwall area. It did not, however. Only the entryways
were covered; he allowed work to continue at the longwall.
The Secretary did not argue that the circumstances in this case offer
a parallel to the case where an inspector issues a withdrawal order even
though an operator has already withdrawn its miners voluntarily. Such
orders are proper because of the possibility that a voluntary withdrawal,
which lacks the force of law, may be revoked at any time by the operator.
Eastern Associated Coal Corp. v. IBMA, 491 F. 2d 277 (4th Cir. 1974). Had
the inspector in the case at hand closed down the longwall area, a similar
argument could be made. He did not, however, and there is thus no
parallel.
From all the evidence I must conclude that while there was an improper
accumulation of float coal dust, such accumulation, under all the circumstances, did not constitute an imminent danger. The possibility that the
dust would be both raised into suspension and ignited was simply too re5
mote to create a likelihood of an explosion or fire "at any moment."_/

4/ In so finding, I do not overlook the inspector's testimony that although
the conveyor motor was not running, it had been running recently because it
was warm to the touch. I question whether such a detail would have been
noted when the inspector was confused as to whether there were two motors or
one.
5/ Perhaps the lack of convincing evidence supporting an imminent danger
was due to the inspector's apparent beli~f that every float dust violation
is per se an imminent danger. I find no support in the law for such a
belief.

800

v
The Secretary alleges that the accumulation of float coal dust
constituted a "significant and substantial" viol at ion under the Act. 6 /
The Secretary may appropriately allege such a special finding in connection
with a section 104(a) violation. Cement Division, National Gypsum Compqny,
3 FMSHRC 822 (1981). That case also defines a significant and substantial
violation as one where '' •.• there exists a reasonable likelihood that the
hazard contributed to will result in an injury or illness of a reasonably
serious nature."
The "imminent danger" and "significant and substantial" concepts share
a common element: the degree of possibility that a hazard will result in a
death or serious lnJury. That is not to suggest, however, that the tests
are the same; clearly, they are not. The hazard constituting an imminent
danger must offer a momentary likelihood of an accident if mining continues.
In the hierarchy of hazards, the significant and substantial finding
requires considerably less: simply a reasonable likelihood that a serious
injury may occur. No element of immediacy is necessary.
In the present case, had the accumulated float dust exploded, death or
severe injury would have been probable for any miners in the west side of
the mine. The potential for severe injury, if an explosion were to occur,
1s therefore plain.
Although I found insufficient evidence of an impending or momentary
likelihood of a suspension and ignition of the dust, I must conclude that
the evidence meets the lesser test of a "reasonable likelihood" of such an
event. Some element of danger is present whenever an unlawful accumulation
of coal dust exists. Congress recognized this by forbidding accumulations
in the 1969 Coal Act itself, rather than leaving the matter to the
Secretary's mandatory standards alone. I am convinced that the presence of
a sizeable repair crew working in the longwall created a reasonable, though
not an imminent, likelihood of an accident.

6/ Section 104(d) of the Act provides that where an inspector finds " ••• a
violation of any mandatory health and safety standard, and if he also finds
that while the conditions created by such violation do not cause an
'
.
imminent danger, such violation is of such a nature as could significantly
and substantially contribute to the cause and effect of a coal or other mine
safety or health hazard •.• he shall include such finding in any citation
given to the operator under this Act." (Emphasis added.) Section 104(e) of
the Act permits a withdrawal order after a series of significant and
substantial violations which establish a "pattern of violations."

801

VI
We now consider an appropriate penalty for the violation itself. 7;
Sect ion 110( i) of the Act reqt.lires the Commission, in pen/a:l ty ass.essment s,
to consider the operator's size, its negligence, its good/ 1faith in seeking
rapid compliance, its histdry of prior violations, the effect of a monetary
penalty on its ability to remain in business, and the gr4Jvity of the
1
violation itself.
Stipulations of record show that at the time of vio~ation the mine
employed 239 persons, and at the time of hearing 90; thc!t it had a history
of 27 prior assessed and paid violations; and that asse~sment of a reasonable penalty would not impair its ability to remain in ~usiness. These
elements weigh against Western Slope in the penalty cal~ulation, as does its
moderate negligence in allowing the accumulation to exi~t for at least those
hours since the last mining took place.
·
The evidence also shows, however, that the operatori rapidly abated the
hazard by rock dusting. More important, the record demo\nstrates that the
gravity of the violation was considerably less than alleged. The amount of
accumulation, though violative, was not extensive. The likelihood of an
impending or momentary accident was remote because there\was only the slim
possibility of a simultaneous suspension and ignition of explosive
' '
I:
quantities
o f d ust.
I

For this last reason I must conclude that the $960.00 penalty sought by
the Secretary is excessive. On balance, I. hold that a penalty of $250.00 is
appropriate.
CONCLUSIONS OF LAW
Upon the entire record, and in consonance with the factual findings
embodied in the narrative portion of this decision, it is cobcluded:
( 1)

That the Conunission has jurisdiction to decide this matter,

(2)

That Western Slope violated the mandatory standard published at 30
C.F.R. § 75.400.

( 3)

That the violation was "significant and substantial."

(4)

That $250.00 is the appropriate penalty for the violati~n.

(5)

That the violation found to exist did not constitute an inuninent
danger under the Act.

7/ Despite the fact that t9~ withdrawal order was unwarranted, the
underlying float coal dust ffolation alleged under section l04(a) of the Act
was proved, and a penalty must therefore be imposed, Cf. Island Creek Coal
Company, 2 FMSHRC 279 (1980),

802

\

'

"'

ORDER
Accordingly, the withdrawal order issued December 17, 1980 is ORDERED
VACATED; the Secretary's 104(a) citation alleging violation of 30 C.F.R.
§ 75.400 is ORDERED AFFIRMED; and Western Slope is ORDERED to pay a civil
penalty of $250 in connection with such affirmed citation within 30 days of
the date of this decision.

Judge
Distribution:
Katherine Vigil, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294
James H. Barkley, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294
Phillip D. Barber, Esq.
Dufford, Cook & Brown
1100 United Bank Center
Denver, Colorado 80290

803
*U.S. GOVERNMENT PRINTING OFFICE : 1983 0-381-569/5279 .

